Exhibit 10.1

 

 

PUT OPTION AGREEMENT

dated as of June 24, 2014

between

IMS HEALTH INCORPORATED

and

CEGEDIM SA

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I INTERPRETATION

     1   

ARTICLE II PUT OPTION

     1   

ARTICLE III PURCHASE PRICE

     2   

ARTICLE IV EXERCISE OF THE PUT OPTION

     2    4.1  

Exercise Period

     2    4.2  

Expiration of Put Option

     2    4.3  

Further Provisions

     2   

ARTICLE V EXECUTION OF DRAFT MAA

     3   

ARTICLE VI INTERIM PERIOD

     3    6.1  

Conduct of Business

     3    6.2  

Merger Control

     3   

ARTICLE VII EXCLUSIVITY

     3    7.1  

Exclusivity Undertaking

     3    7.2  

Standstill Period

     4   

ARTICLE VIII INFORMATION/CONSULTATION PROCESS

     4    8.1  

Initiation of Information/Consultation Process

     4    8.2  

Offeror’s Assistance

     4    8.3  

Duties of Beneficiary

     4   

ARTICLE IX REPRESENTATIONS AND WARRANTIES OF THE PARTIES

     5    9.1  

Offeror’s Representations and Warranties

     5    9.2  

Beneficiary’s Representations and Warranties

     6   

ARTICLE X MISCELLANEOUS PROVISIONS

     7    10.1  

Confidentiality/Announcements

     7    10.2  

Transfer

     7    10.3  

Costs

     7    10.4  

Binding Provisions

     8    10.5  

Whole Agreement, Severability

     8    10.6  

Notices

     9    10.7  

Governing Law and Jurisdiction

     10   

 

i



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A   Draft Master Acquisition Agreement Exhibit 4.3(b)   Exercise Letter
Exhibit 10.1(a)   Announcement

 

ii



--------------------------------------------------------------------------------

PUT OPTION AGREEMENT

This Put Option Agreement (together with the Exhibits attached hereto, this
“Agreement”) is made as of the 24th day of June, 2014, between IMS HEALTH
INCORPORATED, a corporation organized under the Laws of Delaware having its
registered office located 83 Wooster Heights Road, Danbury, Connecticut 060810,
USA, registered with EIN number 06-1506026 (the “Offeror”), and Cegedim SA (the
“Beneficiary”), a société anonyme organized under the Laws of France, having its
registered office located 127/137 rue d’Aguesseau, registered with the Registry
of Commerce of Nanterre under number 350 422 622, acting on its behalf and on
behalf of the Seller Parties, for which it will procure (porte-fort)
performance. Offeror and Beneficiary are referred to herein individually as
“Party” or collectively as “Parties”.

WITNESSETH:

WHEREAS, Beneficiary is, amongst other activities, directly and through its
direct and indirect Subsidiaries, engaged in the Business.

WHEREAS, Offeror wishes to purchase and acquire, directly and through certain of
its Subsidiaries, the Business by purchasing and acquiring the shares in the
Sold Companies and certain other assets, and assuming certain liabilities from
Beneficiary (the “Contemplated Transaction”), each in accordance with the terms
and subject to the conditions of the draft Master Acquisition Agreement attached
as Exhibit A hereto (the “Draft MAA”).

WHEREAS, the purpose of this Put Option Agreement (the “Agreement”) is to set
forth the terms and conditions under which Offeror is granting to Beneficiary a
firm, irrevocable, unconditional and binding promise to acquire the Business
from Beneficiary, at Beneficiary’s sole option in accordance with the procedures
set out below and the terms and subject to the conditions set forth in the Draft
MAA.

NOW, THEREFORE, the Parties agree as follows:

ARTICLE I

INTERPRETATION

Capitalized terms used herein and that are not otherwise defined shall have the
meaning ascribed to such terms in the Draft MAA.

ARTICLE II

PUT OPTION

Under the terms and subject to the conditions set forth in this Agreement,
Offeror hereby irrevocably and unconditionally grants to Beneficiary a binding
promise to purchase and acquire directly or through its Designated Transferees
(the “Put Option”), which Beneficiary may at its sole discretion elect to
exercise, the Business by purchasing and acquiring the shares in the Sold
Companies and certain other assets, and assuming certain liabilities from
Beneficiary, each in accordance with the terms and subject to the conditions set
forth in the Draft MAA.

 

1



--------------------------------------------------------------------------------

Beneficiary accepts the benefit of the Put Option as an option solely, without
hereby undertaking to exercise it. It is expressly agreed by Offeror that this
acceptance shall not constitute, in any manner whatsoever, an undertaking by
Beneficiary to sell to Offeror any of the shares in the Sold Companies and those
certain other assets as set forth in the Draft MAA, but that it shall only
constitute an option to Beneficiary, exercisable in its sole discretion.

Offeror hereby expressly acknowledges that Beneficiary would not have announced
the Contemplated Transaction if Offeror was not irrevocably and unconditionally
bound to purchase the Business under the terms of this Agreement and the Draft
MAA and consequently (i) irrevocably undertakes not to withdraw, revoke or
modify the Put Option in any respect whatsoever without Beneficiary’s prior
written consent and (ii) agrees to specific performance measures.

ARTICLE III

PURCHASE PRICE

In the event that the Put Option is exercised by Beneficiary, the Purchase Price
shall be determined and paid in accordance with the Draft MAA.

ARTICLE IV

EXERCISE OF THE PUT OPTION

 

4.1 Exercise Period

Subject to the provisions of Sections 4.2 and 4.3 below, the Put Option shall be
exercisable by Beneficiary during a period of thirty (30) days (the “Exercise
Period”) as from the Consultation Completion Date (as defined in Section 8.1
below).

 

4.2 Expiration of Put Option

The Put Option shall remain in force during a period starting on the date hereof
and ending at 11:59 pm (Paris time) on November 30, 2014 (the “Expiration
Date”). The Put Option will automatically expire at 00:00 (Paris time) on the
day immediately following the Expiration Date.

 

4.3 Further Provisions

 

  (a) Beneficiary shall be entitled to terminate at its own discretion at any
time this Agreement, in which case Offeror shall be released from the Put
Option, provided however, that Sections 7.1 (Exclusivity), 10.1
(Confidentiality), 10.3 (Costs) and 10.7 (Governing Law and Jurisdiction) shall
survive until their respective expiration date, if any.

 

  (b) Beneficiary shall be entitled to exercise the Put Option, if not expired
or terminated in accordance with paragraph (a) above, by sending to Offeror a
letter indicating such exercise in the form attached hereto as Exhibit 4.3(b)
(the “Exercise Letter”). The Put Option shall then be deemed to be exercised on
the day of receipt by Offeror of the Exercise Letter and the Offeror shall then
become irrevocably bound to sign the Draft MAA and implement the Draft MAA in
accordance with its terms.

 

2



--------------------------------------------------------------------------------

  (c) In the event Beneficiary does not elect to exercise the Put Option on or
before 11:59 pm (Paris time) on the Expiration Date, this Agreement shall
terminate automatically and immediately on the Expiration Date, unless agreed
otherwise in writing between the Parties hereto.

ARTICLE V

EXECUTION OF DRAFT MAA

Upon due exercise of the Put Option by Beneficiary, Offeror undertakes, on a
date mutually agreed between the Parties which shall not be later than fifteen
(15) days following the day of receipt by Offeror of the Exercise Letter, to
execute the Draft MAA concurrently with its execution by Beneficiary.

ARTICLE VI

INTERIM PERIOD

 

6.1 Conduct of Business

From the date hereof until the earlier of (i) the date of execution by Offeror
and Beneficiary of the Draft MAA, (ii) the date of termination of this Agreement
in accordance with Section 4.3(a) and (iii) the Expiration Date (the “Put Option
Period”), the Parties shall be bound by the terms provided under Section 7.1 of
the Draft MAA, which shall apply mutatis mutandis during the Put Option Period.

 

6.2 Merger Control

The Parties agree that, notwithstanding the fact that the Put Option has not
been exercised, the provisions of Section 7.3 of the Draft MAA will apply as
from the date hereof.

ARTICLE VII

EXCLUSIVITY

 

7.1 Exclusivity Undertaking

Throughout the Standstill Period, Beneficiary undertakes not to, and to procure
that its Affiliates and Mr. Jean-Claude Labrune and his Affiliates will not,
directly or indirectly (i) solicit, entertain or encourage (including by
providing information) any inquiries or proposals regarding, (ii) continue or
enter into negotiations with respect to, or (iii) enter into any agreement or
other understanding providing for, a (a) direct or indirect acquisition or
purchase of any interest in, or business combination involving, the Business, or
(b) any other transaction that would prevent or delay the Contemplated
Transaction, in each case with a third-party; it being expressly acknowledged
and agreed by Offeror that the provisions of this paragraph shall in no event
prevent or delay the consummation by Beneficiary of the reorganization measures
set forth in Section 2.1 of the Draft MAA.

 

3



--------------------------------------------------------------------------------

7.2 Standstill Period

For the purpose of this Agreement, “Standstill Period” shall mean the period
commencing on the date hereof and expiring on the earlier of (i) the date of
execution by Offeror and Beneficiary of the Draft MAA, and (ii) the Expiration
Date.

ARTICLE VIII

INFORMATION/CONSULTATION PROCESS

 

8.1 Initiation of Information/Consultation Process

Beneficiary shall, and shall procure that the relevant Companies will, initiate
within ten (10) Business Days as from the date hereof the
information/consultation process of the following bodies (i) Comité d’entreprise
de l’Unité Economique et Sociale Boulogne (France), (ii) Comité d’entreprise de
l’Unité Economique et Sociale Montargis (France), (iii) Comité Empresa Barcelona
(Spain), (iv) Comité Empresa Madrid (Spain), (v) Betriebsrat (Germany),
(vi) Committee voor Veiligheid en Welzijn op het Werk (Belgium) and
(vii) Ondernemingsraad (Netherlands) (the “Employees’ Representative
Institutions”) with respect to the Contemplated Transaction (the
“Information/Consultation Process”), with a view to obtain all the opinions of
the Employees’ Representative Institutions (the “Consultation Completion Date”)
as soon as reasonably possible after the date hereof.

 

8.2 Offeror’s Assistance

Offeror shall use reasonable best efforts to assist Beneficiary and the relevant
Companies in connection with the Information/Consultation Process. In
particular, Offeror shall (i) provide information reasonably requested by
Beneficiary in relation to the Contemplated Transaction, and (ii) have an
Offeror’s senior authorized representative appointed by Offeror to attend
meetings with the Employees’ Representative Institutions, if so required by
Beneficiary.

 

8.3 Duties of Beneficiary

As part of the Information/Consultation Process, Beneficiary shall (and shall
procure that the relevant Companies shall):

 

  (a) provide Offeror with copies of each communication, submission,
notification or filing to be sent to the Employees’ Representative Institutions
(or to any adviser appointed by such Employees’ Representative Institutions) in
connection with the Consultation Process with reasonable notice prior to sending
or, in respect of each communication, submission, notification or filing
received from the Employees’ Representative Institutions (or from any adviser
appointed by the Employees’ Representative Institutions), promptly following
such receipt;

 

4



--------------------------------------------------------------------------------

  (b) keep Offeror informed of the progress of the Information/Consultation
Process and of any issues arising thereof at least on a weekly basis and, in any
case, following each meeting with Employees’ Representative Institutions or
their advisers (and respond promptly to Offeror’s reasonable enquiries in
relation thereto); and

 

  (c) not give any undertaking or make any commitment or representation to the
Employee Representative Institutions, unless Offeror has given its prior written
consent to such undertaking, representation or commitment.

ARTICLE IX

REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

9.1 Offeror’s Representations and Warranties

Offeror hereby represents and warrants to Beneficiary that:

 

  (a) it is a corporation validly existing under the laws of Delaware;

 

  (b) it has the power to execute this Agreement, the Draft MAA and each of the
other transfer documents contemplated thereby, including for the avoidance of
doubt the Ancillary Agreements, (the “Other Transaction Documents”) to which it
is or will be a party, and to perform its obligations under each of them, and it
has taken all action necessary to authorise such execution and the performance
of such obligations;

 

  (c) this Agreement has been, and each of the Draft MAA and the Other
Transaction Documents when executed will be, duly executed by Offeror and, in
each case, constitutes the valid, binding and enforceable obligation of Offeror,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Laws relating to or affecting
creditors’ rights generally;

 

  (d) except for the Merger Clearances and as set forth in Schedule 6.2(a) to
the Draft MAA, no notices, reports or other filings are required to be made by
Offeror or any of its Subsidiaries with, nor are any consents, registrations,
approvals, permits or authorizations required to be obtained by Offeror or its
Subsidiaries from, any Governmental Entity under any Laws or Permits, as a
result of, in connection with, or as a condition to the execution of this
Agreement, the Draft MAA and the Other Transaction Documents by Offeror and the
consummation of the transactions contemplated hereby and thereby;

 

  (e)

except as provided in Schedule 6.2(b) to the Draft MAA, the execution and
performance of this Agreement, the Draft MAA and the Other Transaction Documents
does not, and the consummation of the transactions contemplated hereby and
thereby will not, (i) constitute or result in a breach or violation of, or a
default (with or without notice, lapse of time or both) under, the

 

5



--------------------------------------------------------------------------------

  Governing Documents of Offeror or any of its Subsidiaries, or (ii) conflict
with or result in a breach or violation of, constitute a default under, result
in the acceleration of any obligations under, create in any party the right to
accelerate, terminate, modify or cancel, or require any notice or consent under,
any agreement, Permit, instrument or other arrangement to which Offeror or any
of its Subsidiaries is a party or by which it is bound or to which any of its
assets is subject;

 

  (f) except as provided in Schedule 6.2(c) to the Draft MAA, the execution and
performance by Offeror of this Agreement, the Draft MAA and the Other
Transaction Documents does not, and the consummation of the transactions
contemplated hereby and thereby will not, constitute or result in any violation
in any material respect of any Laws or Permits to which Offeror or any of its
Subsidiaries is subject; and

 

  (g) it will (i) on the Signing Date have the capacity to fund the Estimated
Purchase Price that will become payable on the Closing Date using cash and/or
available credit lines, and (ii) on the Closing Date, have sufficient funds
available to it to pay any amounts payable pursuant to the Draft MAA and the
Other Transaction Documents and to effect the transactions contemplated hereby
and thereby.

 

9.2 Beneficiary’s Representations and Warranties

Beneficiary hereby represents and warrants to Offeror that:

 

  (a) it is a société anonyme duly incorporated and validly existing under the
Laws of France with the requisite power and authority to enter into and perform,
and has taken all necessary corporate action to authorize the execution and
performance of its obligations under, this Agreement;

 

  (b) this Agreement has been duly executed by Beneficiary and constitutes a
valid, binding and enforceable obligation of Beneficiary, subject to the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar Laws relating to or affecting creditors’ rights generally;

 

  (c) the execution by Beneficiary of this Agreement does not, and the
performance of its obligations hereunder will not, (i) constitute or result in a
breach or violation of, or a default (with or without notice, lapse of time or
both) under, the Governing Documents of Beneficiary or any of its Subsidiaries,
or (ii) conflict with or result in a breach or violation of, constitute a
default under, result in the acceleration of any obligations under, create in
any party the right to accelerate, terminate, modify or cancel, or require any
notice or consent under, any agreement, Permit, instrument or other arrangement
to which Beneficiary or any of its Subsidiaries is a party or by which it is
bound or to which any of its assets is subject;

 

  (d) the execution of this Agreement does not, and the performance of its
obligations hereunder will not, constitute or result in any violation in any
material respect of any Laws or Permits to which Beneficiary or any of its
Subsidiaries is subject.

 

6



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS PROVISIONS

 

10.1 Confidentiality/Announcements

 

  (a) Upon the execution of this Put Option Agreement, the Parties shall make an
announcement in the respective form attached as Exhibit 10.1(a) hereto. Subject
to Section 10.1(b) below, each Party shall (and shall procure that each of its
respective Affiliates, and each of its and their respective advisers and
connected persons, shall) not make any other announcement concerning the
Contemplated Transaction or any related or ancillary matter.

 

  (b) Until the expiration of an twelve (12) months period as from the date of
this Agreement, each Party agrees that all information provided or otherwise
made available to it or any of its Representatives in connection with the
transactions contemplated hereby, the Draft MAA and the Other Transaction
Documents shall be confidential and may not be disclosed in any way without the
prior written consent of the other Party (except for those information disclosed
(i) in the announcements referred to in Section 10.1(a) above in the respective
form attached as Exhibit 10.1(a) hereto, (ii) as part of the
Information/Consultation Process, (iii) for purposes of the Merger Clearances,
(iv) for the filing to be made by Beneficiary to the French Autorité des marchés
financiers (“AMF”) pursuant to article 236-6 of the general rules of the AMF,
(v) in announcements, disclosures or filings required by Law, including
requirements by the AMF, the U.S. Securities and Exchange Commission, NYSE
Euronext or the New York Stock Exchange and (vi) for any filings or disclosure
to any Tax Authority). Nothing in this Section 10.1(b) shall limit or otherwise
restrict (i) the applicability of any other confidentiality or similar
provisions included in any of the Draft MAA and the Other Transaction Documents
or any other agreement between the Parties. Notwithstanding the provisions of
this Section 10.1(b) or any other provision of this Agreement, the Parties
acknowledge and agree that all information disclosed or otherwise discovered by
the Parties pursuant to this Section 10.1(b) shall be used solely for the
purpose of evaluating the Contemplated Transaction and that no such information
shall be used for any other purpose.

 

10.2 Transfer

None of the rights or obligations under this Agreement may be assigned or
transferred without the other Party’s prior written consent.

 

10.3 Costs

Unless otherwise provided (in particular in the draft MAA), each Party shall
bear the costs and expenses incurred by it in connection with the negotiation,
preparation and implementation of this Agreement and the Contemplated
Transaction.

 

7



--------------------------------------------------------------------------------

10.4 Binding Provisions

 

  (a) It is expressly understood and agreed that this Agreement constitutes a
firm, irrevocable, unconditional and binding promise by Offeror to enter into
the Draft MAA and otherwise consummate the Contemplated Transaction in
accordance with the terms and conditions hereof and of the Draft MAA.
Accordingly, Beneficiary shall be entitled to seek an injunction or injunctions
to prevent breaches of the provisions of this Agreement, and, in the event of a
failure by Offeror to perform its obligations under this Agreement, Beneficiary
may require specific performance of the sale of the shares in the Sold Companies
and those certain other assets as described in the Draft MAA and of any other
provision of this Agreement. Offeror hereby expressly waives the benefit of the
provisions of Article 1142 of the French civil code and acknowledges and agrees
to be responsible for all costs and expenses incurred by Beneficiary or its
Affiliates in relation to such specific performance.

 

  (b) Similarly, Offeror shall be entitled to seek an injunction or injunctions
to prevent breaches of the provisions of this Agreement.

 

  (c) The provisions of Sections 10.1, 10.3 and 10.7 shall survive the
termination or expiration of this Agreement, as shall any rights accruing
hereunder prior to such termination or expiration, except upon signature of the
Draft MAA by the Parties whereby all provisions of the Agreement shall be
terminated.

 

10.5 Whole Agreement, Severability

 

  (a) This Agreement contains the whole agreement between the Parties relating
to the transactions contemplated by it and supersedes all previous agreements,
whether oral or in writing, between the Parties relating to these transactions.
Furthermore, this Agreement may only be amended in writing and where such
amendment is signed by both Parties.

 

  (b) Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. To the extent any provision of this
Agreement is determined to be prohibited or unenforceable in any jurisdiction,
the Parties agree to use reasonable efforts, and agree to cause their
Subsidiaries to use reasonable efforts, to substitute one or more valid, legal
and enforceable provisions that, insofar as practicable, implement the purposes
of the prohibited or unenforceable provision.

 

  (c) The non-exercise by Beneficiary or Offeror of any right under this
Agreement shall not in any manner be interpreted or deemed to be a waiver of the
same or any other breach on any other occasion and shall not in any manner
affect or weaken the right of that Party to exercise such right.

 

8



--------------------------------------------------------------------------------

10.6 Notices

All notices and communications hereunder shall be in writing and shall be deemed
to have been received:

 

  (a) If delivered by hand against an acknowledgment of delivery, on its
delivery date;

 

  (b) If sent by facsimile, on the next Business Day following the date of
sending of such facsimile; or

 

  (c) If sent by registered mail with acknowledgment of receipt or by
international courier service, on the third Business Day following the date of
sending;

Provided that if, in accordance with the above provisions, any such notice or
other communication would be deemed to have been received after 5.00 p.m. on a
Business Day, such notice or other communication shall be deemed to have been
received at 9.00 a.m. on the next Business Days.

 

  (a) If to Beneficiary, to

Cegedim SA

127-137, rue d’Aguesseau

92641 Boulogne-Billancourt

France

Attention: CEO

Copy: Legal director

Phone: +33 1 49 09 22 00

Fax: +33 1 49 09 24 62

with a copy (which shall not constitute notice) to:

Ashurst LLP

18, square Edouard VII

75009 Paris

France

Attention: Yann Gozal

Phone: +33 1 53 53 53 75

Fax: +33 1 53 53 53 54

 

  (b) If to Offeror, to:

IMS Health Incorporated

83 Wooster Heights Road

Danbury, CT 06810

USA

Attention: General Counsel

Phone: +1 203 448 4608

Fax: +1 203 448 4668

 

9



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Cleary Gottlieb Steen & Hamilton LLP

Rue de la Loi 57

1040 Brussels

Belgium

Attention: Jacques Reding

Phone: +32 2 287 2000

Fax: +32 2 231 1661

Such names and addresses may be changed by written notice to each Person listed
above.

 

10.7 Governing Law and Jurisdiction

 

  (a) This Agreement shall be governed by and construed in accordance with the
Laws of France (without regard to the choice of Law provisions thereof).

 

  (b) If there shall be any dispute, controversy or claim between the Parties
arising out of, relating to, or connected with this Agreement (“Dispute”), the
breach, termination or invalidity hereof, or the provisions contained herein or
omitted herefrom, the Parties shall use their best efforts to resolve the matter
on an amicable basis and in a manner fair and equitable to the Parties. If one
Party notifies the other Party that a Dispute has arisen and the Parties to such
Dispute are unable to resolve the Dispute within 30 (thirty) days from such
notice, then the matter shall be referred to the chief executive officers of IMS
and Cegedim, who shall act by mutual agreement on all such matters. No recourse
to arbitration under this Agreement shall take place unless and until the chief
executive officers of IMS and Cegedim have been unable to resolve the Dispute
within 30 (thirty) days after the expiration of the 30 (thirty) day period
referred to above.

 

  (c) All Disputes arising out of or in connection with this Agreement shall be
finally settled under the Rules of Arbitration of the International Chamber of
Commerce (“ICC”) by three arbitrators appointed in accordance with the said
Rules. The place of arbitration shall be London (United Kingdom). The language
of the arbitration shall be English.

 

  (d) Each Party shall nominate one arbitrator within 20 (twenty) Business Days
after delivery of the request for arbitration. In the event a Party fails to
nominate an arbitrator, upon request of either Party, such arbitrator shall
instead be appointed by the ICC within 20 (twenty) Business Days of receiving
such request. The two arbitrators appointed in accordance with the above
provisions shall nominate the third arbitrator within thirty days of their
appointment. If the first two appointed arbitrators fail to nominate a third
arbitrator, then, upon request of either Party, the third arbitrator shall be
appointed by the ICC within 20 (twenty) Business Days of receiving such request.
The third arbitrator shall serve as Chairman of the Arbitral Tribunal.

 

10



--------------------------------------------------------------------------------

  (e) Except as may be required by applicable Law, stock exchange rules or court
order, the Parties agree to maintain confidentiality as to all aspects of any
arbitration, including its existence and results, except that nothing herein
shall prevent any Party from disclosing information regarding such arbitration
for purposes of proceedings to enforce this Section or to enforce the award or
for purposes of seeking provisional remedies from a court of competent
jurisdiction. The Parties further agree to obtain the arbitrators’ agreement to
preserve the confidentiality of the arbitration.

(The next page is a signature page)

 

11



--------------------------------------------------------------------------------

Signed in Paris, on June 24, 2014 in two (2) originals.

For Offeror

 

/s/ James Berkshire

By:   James Berkshire Title:   Attorney-in-Fact For Beneficiary

/s/ Pierre Marucchi

By:   Pierre Marucchi Title:   Managing Director

 

12



--------------------------------------------------------------------------------

 

 

EXHIBIT A

DRAFT MASTER ACQUISITION AGREEMENT

dated as of [•] 2014

between

IMS HEALTH INCORPORATED

and

CEGEDIM SA

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I SALE AND PURCHASE OF THE BUSINESS

     1    1.1  

Sale and Purchase of the Business

     1    1.2  

Designated Transferees; Seller Parties

     2    1.3  

Sale and Transfer Documentation

     3    1.4  

Purchase Price

     3    1.5  

Estimated Purchase Price

     4    1.6  

Closing Date Accounts and Adjustment of Estimated Purchase Price

     4    1.7  

Payments

     8    1.8  

Withholding

     8    1.9  

Purchase Price Allocation

     9   

ARTICLE II SEPARATION OF BUSINESS FROM SELLER’S GROUP

     9    2.1  

Reorganization Measures to be Implemented prior to Closing

     9    2.2  

Termination and Settlement of Cash Pooling

     10    2.3  

Termination of Affiliate Arrangements

     10    2.4  

Use of Seller’s Trademark and Domain Names

     11    2.5  

Insurance

     11    2.6  

Transitional Services

     11    2.7  

Licenses for Databases and Software

     12    2.8  

Services and Data Supply

     12   

ARTICLE III CLOSING AND TERMINATION

     12    3.1  

Closing

     12    3.2  

Closing Transactions and Deliveries

     13    3.3  

Inter-Conditionality

     14    3.4  

Termination

     14    3.5  

Effect of Termination

     14   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER

     15    4.1  

Corporate Existence and Power of Seller

     15    4.2  

Consents; No Conflicts

     16    4.3  

Organization of the Companies

     16    4.4  

Sold Assets

     17    4.5  

Financial Statements

     17    4.6  

Property

     18    4.7  

Sufficiency of Assets

     18    4.8  

Litigation and Disputes

     18    4.9  

Employees

     19    4.10  

Employee Benefits

     19    4.11  

Intellectual Property

     20    4.12  

Software and IT Systems

     20    4.13  

Taxes

     21    4.14  

Absence of Certain Changes

     21    4.15  

Compliance with Laws

     22    4.16  

Data Protection

     23    4.17  

Insurance

     23    4.18  

Affiliate Interests

     23    4.19  

Suppliers and Customers

     23    4.20  

Brokers and Finders

     24    4.21  

Reliance

     24    4.22  

Update of Disclosure Schedules

     24   

 

i



--------------------------------------------------------------------------------

ARTICLE V ADDITIONAL DISCLOSURE BY SELLER

     25    5.1  

Organization of the Companies

     25    5.2  

Property

     25    5.3  

Employees

     25    5.4  

Employee Programs

     26    5.5  

Intellectual Property

     27    5.6  

Bank Accounts

     29    5.7  

Contracts and Commitments

     29    5.8  

Insurance

     29    5.9  

Suppliers and Customers

     30    5.10  

Tax

     30    5.11  

Update of Information

     31   

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF PURCHASER

     31    6.1  

Corporate Existence and Power

     31    6.2  

Consents; No Conflicts

     32    6.3  

Availability of Funds

     32    6.4  

Absence of Litigation

     32    6.5  

Brokers and Finders

     33    6.6  

Designated Transferees

     33   

ARTICLE VII CERTAIN COVENANTS AND AGREEMENTS

     33    7.1  

Conduct of Business Prior to the Closing Date

     33    7.2  

Best Efforts

     36    7.3  

Antitrust Notification and Procedures

     36    7.4  

Access to Information

     38    7.5  

Audited SEC Financial Statements

     39    7.6  

Notices of Developments

     40    7.7  

Replacement of Seller Guarantees

     40    7.8  

Public Announcement

     40    7.9  

Confidentiality

     41    7.10  

Employee Matters

     41    7.11  

Intellectual Property

     43    7.12  

Cooperation

     45   

ARTICLE VIII TAX MATTERS

     46    8.1  

Preparation and Filing of Tax Returns; Payment of Taxes

     46    8.2  

Cooperation on Tax Matters

     47    8.3  

Straddle Period

     48    8.4  

Value Added Taxes

     49   

ARTICLE IX NON-COMPETITION AND NON-SOLICITATION

     50    9.1  

Non-Competition

     50    9.2  

Non-Solicitation

     50    9.3  

Exceptions

     51   

ARTICLE X CLOSING CONDITIONS

     51    10.1  

Conditions to Each Party’s Obligations to Effect the Closing

     51    10.2  

Conditions to Obligations of Purchaser

     52    10.3  

Conditions to Obligations of Seller

     52   

ARTICLE XI INDEMNIFICATION

     52    11.1  

Indemnification by Seller

     52   

 

ii



--------------------------------------------------------------------------------

11.2  

Indemnification by Purchaser

     54    11.3  

Certain Limitations

     54    11.4  

Survival

     55    11.5  

Claims for Indemnification

     56    11.6  

Notice and Opportunity to Defend

     56    11.7  

Effect of Investigation or Knowledge; Limitations on Liability; Other

     58   

ARTICLE XII DEFINITIONS AND INTERPRETATION

     60    12.1  

Definitions

     60    12.2  

Interpretation

     72   

ARTICLE XIII MISCELLANEOUS

     72    13.1  

Notices

     72    13.2  

Governing Law; Dispute Resolution

     73    13.3  

Headings

     74    13.4  

Entire Agreement

     74    13.5  

Amendment and Modification

     75    13.6  

Expenses; Taxes

     75    13.7  

Binding Effect, Benefits

     75    13.8  

Severability

     75    13.9  

Assignability

     76    13.10  

Specific Performance

     76    13.11  

Schedules

     76   

 

iii



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A

   Description of the Business

Exhibit B

   Carved out Activities

Exhibit 1.1(a)

   Sold Companies

Exhibit 1.1(c)

   Seller Parties, Sold Assets, Assumed Liabilities

Exhibit 1.3(a)

   Form of Local SPA

Exhibit 1.3(b)

   Form of Local APA

Exhibit 1.4(b)

   Definition Cash and Financial Debt

Exhibit 1.4(c)

   Definition Net Working Capital

Exhibit 1.6(a)

   Accounting Principles

Exhibit 1.9

   Purchase Price Allocation

Exhibit 2.1(a)

   Reorganization Measures to be Implemented prior to Closing

Exhibit 2.2(a)

   Cash Pool Companies, Structure of Local Cash Pools and Parent Cash Pools

Exhibit 2.3

   Continuing Affiliate Arrangements

Exhibit 2.4(a)

   Form of Trademark License Agreement

Exhibit 2.6(a)

   IT Separation Services Agreement

Exhibit 2.6(b)

   Transitional Services Agreement

Exhibit 2.6(c)

   Printing Services Agreement

Exhibit 2.6(d)

   Intercompany Services

Exhibit 2.7

   Forms of License and Distribution Agreements

Exhibit 2.8(a)(i)

   Template Certain for Data Supply and Services Agreements

Exhibit 2.8(a)(ii)

   Terms sheets for Data Supply and Services Agreements

Exhibit 3.2(m)

   Form of FIRPTA Statement

Exhibit 7.1

   Seller’s Permissible Conduct Prior to Closing

Exhibit 7.3(a)

   Jurisdictions for Merger Clearances

Exhibit 7.3(e)

   Guidelines for Disposals

Exhibit 7.7

   Seller Guarantees to be Replaced by Purchaser

Exhibit 7.8

   Public Announcement

Exhibit 8.2(f)

   Form of Exit Agreement

Exhibit 7.11(d)(A)

   Certain Business Products

Exhibit 7.11(d)(B)

   Certain Business Products

Exhibit 9.1

   Scope of Seller’s Non-Compete Obligation

Exhibit 9.2

   Scope of Seller’s Non-Solicitation Obligation

Exhibit 10.2(b)

   Certain Minority Interests

Exhibit 11.5

   Certain Indemnification Events

Exhibit 12.1(i)

   Currency Exchange Rates

Exhibit 12.1(ii)

   Specific Indemnity Event

 

iv



--------------------------------------------------------------------------------

EXHIBIT A

MASTER ACQUISITION AGREEMENT

This Master Acquisition Agreement (together with the Exhibits and Schedules
attached hereto, this “Agreement”) is made as of the [•] day of [•], 2014,
between IMS HEALTH INCORPORATED, a corporation organized under the Laws of
Delaware having its registered office located 83 Wooster Heights Road, Danbury,
Connecticut 060810, USA, registered with EIN number 06-1506026 (the
“Purchaser”), and Cegedim SA, a société anonyme organized under the Laws of
France, having its registered office located 127/137 rue d’Aguesseau, registered
with the Registry of Commerce of Nanterre under number 350422622 (the “Seller”).
Purchaser and Seller are referred to herein individually as “Party” or
collectively as “Parties”.

WITNESSETH:

WHEREAS, as of the date hereof (the “Signing Date”), Seller is, amongst other
activities, directly and through its direct and indirect Subsidiaries, engaged
in the business described in Exhibit A (the “Business”).

WHEREAS, Seller Parties (as hereinafter defined) wish to sell and transfer the
Business to Purchaser by selling and transferring the shares in the companies
set forth in Exhibit 1.1(a) under the heading “Sold Companies” (collectively,
the “Sold Companies”) and certain other assets and liabilities, and Purchaser
wishes to purchase and acquire, directly and through certain of its
Subsidiaries, the Business by acquiring the shares in the Sold Companies and
certain other assets, and assuming certain liabilities from Seller Parties (as
hereinafter defined), each subject to the terms and conditions set forth in this
Agreement. The Sold Companies and their Subsidiaries set forth in
Schedule 4.3(c) are referred to herein as the “Companies”.

WHEREAS, the assets and activities set forth in Exhibit B, which are to be
carved out from the Companies prior to the Closing (the “Retained Assets”),
shall not be deemed part of the defined terms “Business”, “Sold Companies” and
“Companies”.

WHEREAS, Seller and Purchaser entered into a Put Option Agreement (the “Put
Option Agreement”) dated June 24, 2014 (the “Put Option Date”), pursuant to
which Purchaser granted to Seller Parties (as hereinafter defined) a firm and
binding promise to acquire the Business from Seller Parties (as hereinafter
defined), at Seller’s sole option, in accordance with the terms and subject to
the conditions set forth therein. On [•] 2014, Seller exercised its put option.

NOW, THEREFORE, the Parties agree as follows:

ARTICLE I

SALE AND PURCHASE OF THE BUSINESS

 

1.1 Sale and Purchase of the Business

 

  (a) On the Closing Date, subject to the terms and conditions set forth in this
Agreement, Seller shall, and shall procure that the relevant Seller Parties
will, sell, assign and transfer, and Purchaser shall purchase and acquire, all
of Seller’s and the relevant Seller Parties’ right, title and interest in and to
the shares in the Sold Companies as set forth in Exhibit 1.1(a) (the “Shares”).

 

1



--------------------------------------------------------------------------------

  (b) The Shares shall be sold free and clear of all Encumbrances other than
Permitted Encumbrances, with economic effect as of the Closing Date and
including the dividend rights to all profits not yet distributed by the Sold
Companies on the Closing Date.

 

  (c) On the Closing Date, subject to the terms and conditions set forth in this
Agreement, Seller shall procure that the Seller Parties set forth in
Exhibit 1.1(c) sell, assign and transfer, and Purchaser shall (i) purchase and
acquire all of such Seller Parties’ right, title and interest in and to the
assets set forth in Exhibit 1.1(c) (the “Sold Assets”), and (ii) assume all of
their obligations and liabilities set forth in Exhibit 1.1(c) (the “Assumed
Liabilities”). The Sold Assets shall be sold free and clear of all Encumbrances
other than Permitted Encumbrances.

 

1.2 Designated Transferees; Seller Parties

 

  (a) Purchaser shall be entitled to identify in writing one or more of its
Subsidiaries (the “Designated Transferees”) which shall purchase and acquire any
or all of the Shares and the Sold Assets and/or assume any or all of the Assumed
Liabilities in lieu of Purchaser, by providing Seller with a written
notification specifying the Designated Transferee(s) (including their registered
office, identification number and all relevant information necessary to satisfy
money laundering enquiries) and the respective Shares, Sold Assets and Assumed
Liabilities (the “Acquisition Notice”), provided (i) such Acquisition Notice is
received by Seller not less than twenty (20) Business Days prior to the Closing
Date, (ii) such substitution has no detrimental effect to the Seller Parties
under this Agreement, and (iii) Purchaser shall be jointly (solidairement)
liable with the Designated Transferees for all obligations under this Agreement.
Purchaser shall procure that the Designated Transferee(s) acquire the relevant
Shares and/or Sold Assets, and assume the Assumed Liabilities, on the Closing
Date.

 

  (b) For the avoidance of doubt, the Parties agree that Purchaser (i) shall
remain liable for all its obligations arising under this Agreement, (ii) hereby
irrevocably guarantees the fulfillment of any liabilities and obligations of the
Designated Transferee(s) arising out of or in connection with the acquisition of
the Shares and/or Sold Assets, and the assumption of the Assumed Liabilities,
and (iii) shall be responsible for exercising all rights and remedies, if any,
on behalf of any Designated Transferee.

 

  (c) Seller (i) hereby irrevocably guarantees the fulfillment of any
liabilities and obligations of the Seller Parties arising out of or in
connection with the sale and transfer of the Shares, the Sold Assets, and the
Assumed Liabilities, and (ii) shall be responsible for exercising all rights and
remedies, if any, on behalf of any other Seller Parties.

 

2



--------------------------------------------------------------------------------

1.3 Sale and Transfer Documentation

 

  (a) The sale and transfer of the Shares shall be implemented pursuant to share
purchase and transfer agreements to be executed between the relevant Seller
Parties and Purchaser or a respective Designated Transferee (the “Local SPAs”)
at Closing, substantially in the form attached as Exhibit 1.3(a), subject only
to adjustments to reflect the mandatory requirements of local Law.

 

  (b) The sale and transfer of the Sold Assets and the assumption of the Assumed
Liabilities shall be implemented pursuant to asset purchase and transfer
agreements to be executed between the relevant Seller Parties and Purchaser or a
respective Designated Transferee (the “Local APAs”; together with the Local
SPAs, the “Local Transfer Agreements”) at Closing, substantially in the form
attached as Exhibit 1.3(b), subject only to adjustments to reflect the mandatory
requirements of local Law.

 

  (c) In the event of a conflict between this Agreement and a Local Transfer
Agreement (in the form actually executed), the provisions of this Agreement
shall prevail. Purchaser shall not exercise, and shall procure that no
Designated Transferee exercises, any rights, or makes any claim, under any of
the Local Transfer Agreement other than the claim for the transfer of title to
the relevant Shares and Sold Assets or its registration and for the assumption
of the Assumed Liabilities. Seller shall not exercise, and shall procure that
the relevant Seller Parties do not exercise, any rights, or make any claim,
under any of the Local Transfer Agreements other than the claim for payment of
the purchase price as set forth in any such agreement.

 

1.4 Purchase Price

 

  (a) The purchase price payable by Purchaser as consideration for the sale and
transfer of the Shares and the Sold Assets and for the assumption of the Assumed
Liabilities shall be an amount of

EUR 385,000,000

(in words: Euro three hundred eighty-five million)

 

  (i) plus the Cash (it being specified that item 1(a) of the definition of
“Cash” in Exhibit 1.4(b) shall not exceed the excess of (i) EUR 10,000,000 (ten
million euros) over (ii) the amount of overdraft facilities);

 

  (ii) minus the Financial Debt;

 

  (iii) minus the Straddle Period Liability;

 

  (iv) plus the amount by which the Net Working Capital exceeds the Target Net
Working Capital, or minus the amount by which the Net Working Capital falls
short of the Target Net Working Capital;

 

  (v) minus the Revenue Adjustment Amount, if any

(such amount as determined in accordance with this Section 1.4(a), the “Purchase
Price”).

 

3



--------------------------------------------------------------------------------

  (b) “Cash” and “Financial Debt” shall mean the balance of the line items set
out in Exhibit 1.4(b) for the Business, in each case existing at the Closing
Date, determined on the basis of the Closing Date Accounts and to the extent not
included in the definition of Net Working Capital.

 

  (c) “Net Working Capital” shall mean the balance of the line items set out in
Exhibit 1.4(c) for the Business, in each case existing at the Closing Date,
determined on the basis of the Closing Date Accounts and to the extent not
included in the definition of Cash or Financial Debt.

 

  (d) In the event that the sum of the Adjusted 2014 Revenue of the Business and
the Net Proceeds amounts to less than EUR 415,000,000 but not less than EUR
390,000,000, the “Revenue Adjustment Amount” shall be equal to the difference
between EUR 415,000,000 and the sum of the Adjusted 2014 Revenue of the Business
and the Net Proceeds. In the event that the sum of the Adjusted 2014 Revenue of
the Business and the Net Proceeds amounts to less than EUR 390,000,000, the
“Revenue Adjustment Amount” shall be equal to the sum of (i) EUR 25,000,000, and
(ii) 1.5 (in words: one point five) times the difference between EUR 390,000,000
and the sum of the Adjusted 2014 Revenue of the Business and the Net Proceeds.

 

  (e) No item shall be taken into account twice for the purposes of calculations
made in accordance with this Section 1.4 and, to the extent taken into account
in the determination of the Purchase Price, it shall not be taken into account
in the determination of any Losses in accordance with Article XI.

 

1.5 Estimated Purchase Price

No later than five (5) Business Days prior to the Closing Date, Seller shall
provide to Purchaser a good faith estimate of the Purchase Price (taking into
account (i) the Interim Revenue Adjustment Amount if not all Disposals have been
completed prior to such date, or (ii) the Revenue Adjustment Amount if all
Disposals are completed by such date) calculated in accordance with Section 1.4
(the “Estimated Purchase Price”) together with the estimated figures for the
respective line items underlying such calculation. On the Closing Date,
Purchaser shall pay to Seller an amount equal to the Estimated Purchase Price.

 

1.6 Closing Date Accounts and Adjustment of Estimated Purchase Price

 

  (a)

As soon as reasonably practicable after the Closing Date, but not later than
ninety (90) Business Days thereafter, Purchaser shall prepare and deliver to
Seller (i) combined financial statements of the Business including (x) a
combined balance sheet of the Business as of the Closing Date, and (y) a
combined revenue statement of the Business as of the Closing Date (the “Closing
Date Accounts”), and (ii) on the basis of the Closing Date Accounts, its
reasonably detailed calculations of the Cash, the Financial Debt, the Net
Working Capital, the Disposed Revenue for each Disposed Business, the

 

4



--------------------------------------------------------------------------------

Interim Revenue Adjustment Amount or the Revenue Adjustment Amount, as the case
may be, the Straddle Period Liability (including the details of calculation of
each relevant Tax) and the resulting adjustments to the Estimated Purchase Price
(together with supporting documentation) (the “Financial Information”). The
Closing Date Accounts shall be prepared in accordance with (i) IFRS and (ii) the
accounting policies attached as Exhibit 1.6(a) to the extent they are compliant
with IFRS, in each case consistent with past practice of the Business (the
“Accounting Principles”). Upon reasonable advance notice, Seller shall grant
Purchaser reasonable access to all relevant documents and information in
possession of the Seller Parties that are required for Purchaser to prepare the
Closing Date Accounts, to the extent such documents and information are not
available to Purchaser or the Companies.

 

  (b) If and to the extent Seller disagrees with the Closing Date Accounts
and/or the Financial Information, Seller may, within ninety (90) Business Days
after receipt of the Closing Date Accounts, deliver a notice to Purchaser
setting forth its disagreement with the Closing Date Accounts and/or the
Financial Information (“Notice of Disagreement”). Any such Notice of
Disagreement shall specify, in reasonable detail, those items or amounts as to
which Seller disagrees and the reasons for such disagreement together with the
underlying documentation, and Seller shall be deemed to have accepted all other
items or amounts contained in the Closing Date Accounts and the Financial
Information delivered by Purchaser pursuant to Section 1.6(a). If and to the
extent Seller has delivered a Notice of Disagreement, Sections 1.6(c) through
1.6(i) shall apply. Purchaser (i) expressly acknowledges and agrees that Seller
may be assisted by its Representatives in its review of the Closing Date
Accounts and/or the Financial Information and in its drafting, as the case may
be, of any Notice of Disagreement, and (ii) shall, and shall procure that the
Designated Transferees will, upon Seller’s request, without undue delay, afford
Seller and Seller’s Representatives reasonable access to all applicable
documents, books, records, data, working papers, files, other information and
Purchaser’s Representatives which were involved in the preparation of the
Closing Date Accounts and the Financial Information.

 

  (c) The Parties shall, during the twenty (20) Business Day period following
the delivery of a Notice of Disagreement (or any other period of time agreed
upon between the Parties), use all reasonable efforts to reach an agreement on
the disputed items or amounts. If and to the extent that, during such period,
the Parties are unable to reach such agreement, either Party may refer the
remaining differences to the Independent Auditor.

 

  (d) The Independent Auditor shall perform such procedures as it considers
appropriate to form an independent opinion on the amounts and components of the
Notice of Disagreement that were not agreed upon between the Parties in
accordance with Section 1.6(c) (the “Disputed Amounts”), provided, however, that
(i) only those matters specifically raised in the Notice of Disagreement shall
be opined upon by the Independent Auditor, and (ii) with respect to each matter
that is quantifiable, the amount finally determined by the Independent Auditor
shall be not higher than the highest nor lower than the lowest of the amounts
respectively put forward by Purchaser and Seller. In making its final
determination, the Independent Auditor shall apply the Accounting Principles and
the rules set forth in this Agreement.

 

5



--------------------------------------------------------------------------------

  (e) If the Independent Auditor does not accept its appointment or cannot carry
out its duties, Seller and Purchaser shall promptly agree on one of the
replacement Independent Auditors and, failing to agree, either Seller and
Purchaser may, at any time, request the President of the Paris Commercial Court
(tribunal de commerce) to appoint any replacement Independent Auditor the
President of the Commercial Court deems fit.

 

  (f) Purchaser shall provide the Independent Auditor with a briefing paper as
to the Disputed Amounts, and shall simultaneously provide a copy of such
briefing paper to Seller, no later than twenty (20) Business Days following
appointment of the Independent Auditor. Seller shall have the opportunity to
provide a response to the Independent Auditor within twenty (20) Business Days
of receiving Purchaser’s briefing paper, which response shall also be
simultaneously provided to Purchaser. To the extent that either Seller or
Purchaser so request, the Independent Auditor shall give Seller and Purchaser
the opportunity to present their arguments orally (alone or with counsel or
experts of their choice) at a joint hearing. Subject to the request of the
Independent Auditor, no further information shall be provided by Seller or
Purchaser to the Independent Auditor regarding such Disputed Amounts. Seller and
Purchaser shall use their best efforts to cause the Independent Auditor to issue
a reasoned report setting forth the final determination of the subject of the
dispute within seventy-five (75) Business Days from the date of the appointment
of the Independent Auditor.

 

  (g) The Independent Auditor’s final determination as to all disputed items
shall (in the absence of manifest error) be a final and binding third party
decision.

 

  (h) Each of Seller and Purchaser shall use its respective best efforts to
ensure that their Subsidiaries and representatives fully cooperate with the
Independent Auditor, including granting reasonable access to all applicable
documents, books, records, data, working papers, files, other information and
staff upon reasonable advance notice. Each of Seller and Purchaser shall have
reasonable access to all information used by the Independent Auditor in reaching
its determination hereunder.

 

  (i) The fees and expenses, if any, of the Independent Auditor shall be borne
by Seller and Purchaser in inverse proportion to their respective success on the
merits, and such allocation of fees and expenses shall be calculated by the
Independent Auditor and shall be conclusive and binding on Seller and Purchaser.

 

  (j)

For the purpose of the calculation of the Purchase Price, the Financial
Information shall be the relevant amounts communicated by Purchaser pursuant to
Section 1.6(a) or, with respect to the Revenue Adjustment Amount in the event
not all Disposals required to be made pursuant to Section 7.3(e) have been
completed on or prior to the Closing Date, pursuant to Section 1.6(m), if and to
the extent no Notice of Disagreement with respect

 

6



--------------------------------------------------------------------------------

  thereto is delivered pursuant to Section 1.6(b) or, as applicable,
Section 1.6(n). If and to the extent a Notice of Disagreement is delivered, the
amounts as agreed by Purchaser and Seller or, in the absence of such agreement,
shown in the Independent Auditor’s calculation delivered pursuant to
Section 1.6(d) or, as applicable, Section 1.6(n) shall be the relevant amounts.

 

  (k) If the calculation of the Purchase Price in accordance with Section 1.4
and this Section 1.6 results in an amount exceeding the Estimated Purchase Price
(the “Positive Adjustment Amount”), Purchaser shall pay to Seller such excess
amount. If it results in an amount falling short of the Estimated Purchase
Price, Seller shall pay to Purchaser such shortfall (“Negative Adjustment
Amount”). The Negative and Positive Adjustment Amount shall bear interest from
the Closing Date (or, with respect to the Revenue Adjustment Amount the day the
adjustment falls due according to Section 1.6(o) below) at the Interest Rate.

 

  (l) Payment of the Positive Adjustment Amount by Purchaser or the Negative
Adjustment Amount by Seller, as the case may be, shall become due and payable:

 

  (i) where no Notice of Disagreement has been served in accordance with
Section 1.6(b), within ten (10) Business Days after the expiry of the ninety
(90) Business Days period from delivery of the documents referred to in
Section 1.6(a); or

 

  (ii) where a Notice of Disagreement has been served in accordance with
Section 1.6(b), within ten (10) Business Days after the agreement between the
Parties as to all disputed items or amounts pursuant to Section 1.6(c) or, where
no such agreement has been reached, after the delivery of a written report of
final determination by the Independent Auditor pursuant to Section 1.6(d).

 

  (m) In the event not all Disposals required to be made pursuant to Section
7.3(e) have been completed on or prior to the Closing Date, Purchaser shall as
soon as practicable after (i) completion of all Disposals required to be made
pursuant to Section 7.3(e), or (ii) the expiration of the 18-month period
referred to in Section 7.3(f), but in any event no later than ten (10) Business
Days thereafter, prepare and deliver to Seller on the basis of the Closing Date
Accounts and the Financial Information its reasonably detailed calculation of
the Revenue Adjustment Amount (if any) and the resulting adjustment to the
Estimated Purchase Price (the “Revenue Adjustment Notice”).

 

  (n) The Parties expressly acknowledge and agree that Sections 1.6(b) through
1.6(j) shall apply mutatis mutandis for the determination of the Net Proceeds
and the resulting adjustment to the Estimated Purchase Price as from the receipt
of the Revenue Adjustment Notice by Seller.

 

  (o)

In the event (i) not all Disposals required to be made pursuant to Section
7.3(e) have been completed on or prior to the Closing Date, and (ii) the Revenue
Adjustment Amount determined in accordance with Section 1.4 and this Section 1.6
is different from the Interim Revenue Adjustment Amount, then

 

7



--------------------------------------------------------------------------------

  such difference shall be owed (x) by Seller to Purchaser if the Interim
Revenue Adjustment Amount is higher than the Revenue Adjustment Amount, or
(y) by Purchaser to Seller if the Interim Revenue Adjustment Amount is lower
than the Revenue Adjustment Amount, and the payment obligation shall become due
and payable:

 

  (i) where no Notice of Disagreement has been served in accordance with
Sections 1.6(b) and 1.6(n), within 10 Business Days after the expiry of the 90
Business Days period from delivery of the Revenue Adjustment Notice to Seller;
or

 

  (ii) where a Notice of Disagreement has been served in accordance with
Sections 1.6(b) and 1.6(n), within 10 Business Days after the agreement between
the Parties as to all disputed items or amounts pursuant to Sections 1.6(b) and
1.6(n), or, where no such agreement has been reached after the delivery of a
written report of final determination by the Independent Auditor pursuant to
Sections 1.6(b) and 1.6(n).

 

1.7 Payments

 

  (a) For the avoidance of doubt, Purchaser’s payment of the Purchase Price
shall discharge the Designated Transferees from their obligations to pay an
(adjusted) purchase price under the Local SPAs and the Local APAs.

 

  (b) Except as explicitly provided otherwise in this Agreement, any other
payment obligation under this Agreement shall be immediately due and payable.

 

  (c) Except as explicitly provided otherwise in this Agreement, each of the
Parties shall pay interest on any amounts becoming due and payable to the other
Party under this Agreement as from (but not including) the respective due date
until (and including) the respective day of payment at the Interest Rate.

 

  (d) All payments by Purchaser to Seller under this Agreement shall be made by
Purchaser free and clear of costs and charges by way of wire transfer to be
credited on the same day to the bank account of Seller to be named not later
than ten (10) Business Days prior to their respective due date (herein “Seller’s
Bank Account”).

 

  (e) All payments by Seller to Purchaser under this Agreement shall be made by
Seller free and clear of costs and charges by way of wire transfer to be
credited on the same day to the bank account of Purchaser to be named not later
than ten (10) Business Days prior to their respective due date (herein
“Purchaser’s Bank Account”).

 

1.8 Withholding

Purchaser shall be entitled to deduct and withhold from the Purchase Price any
amounts it is required to deduct and withhold by applicable Law relating to
capital gain realized by the relevant Seller Party, including, without
limitation, in Brazil. To the extent that these amounts are so withheld and paid
to the appropriate Governmental Entity, such withheld amounts shall be treated
for all purposes of this Agreement as having been paid to the Persons in respect
of which such deduction and withholding was made.

 

8



--------------------------------------------------------------------------------

1.9 Purchase Price Allocation

The Parties agree to an allocation of the Purchase Price among the Sold
Companies and certain other assets and liabilities as set out in Exhibit 1.9.
The Parties agree not to take any position before any Tax Authority that is
inconsistent with such allocation as finally determined unless required to do so
by applicable Law.

ARTICLE II

SEPARATION OF BUSINESS FROM SELLER’S GROUP

 

2.1 Reorganization Measures to be Implemented prior to Closing

 

  (a) Exhibit 2.1(a) sets forth the reorganization measures implemented as of
the Put Option Date and those Seller undertakes to implement prior to Closing or
any other date set out in Exhibit 2.1(a) with regard to the separation of the
Business from the other business activities of Seller and its Affiliates. Seller
shall provide Purchaser with drafts of all the legal documentation for the
implementation of such reorganization measures and, upon Purchaser’s request,
the Parties shall negotiate such legal documentation in good faith, it being
understood and agreed that such documentation shall not include any additional
representations, warranties or covenants not expressly set forth in this
Agreement. It is further agreed that the Purchaser shall be entitled to attend
meetings with the contribution auditor appointed in connection with the
contribution of the Seller’s assets to French NewCo that are relating to the
valuation of the assets contributed. In addition, it is agreed that the Seller
Parties and their Subsidiaries shall use their best efforts and shall be
entitled to take all appropriate measures, after consulting with Purchaser if
such measures are not distribution of dividends, interim dividends, distribution
of reserve or premium, share capital reduction, to ensure that the level of Cash
be as low as possible.

 

  (b) In the event that the transfer of any assets or agreements in the
reorganization measures pursuant to Section 2.1(a) requires the consent of any
counterparty or other third party, Seller shall use reasonable best efforts to
obtain such consent. As long as such consent is not obtained, the Parties shall
cooperate in any reasonable and mutually acceptable arrangement (to the extent
permitted under the terms of the relevant asset or agreement) in order to put
Purchaser economically in the same position it would have been in had such
consent been obtained by the Closing, including any subcontracting,
sub-licensing or sub-leasing to Purchaser or any enforcement by Seller of any
rights under the relevant asset or agreement for the benefit and account of
Purchaser with no liability for Seller as a result of such arrangement.

 

9



--------------------------------------------------------------------------------

2.2 Termination and Settlement of Cash Pooling

 

  (a) The Companies set forth in Exhibit 2.2(a) (the “Cash Pool Companies”) have
entered into centralized cash management agreements with (i) Seller, and
(ii) certain of Seller’s other Subsidiaries that are not Companies (the “Cash
Pool Subsidiaries”). Seller, the Cash Pool Companies and the Cash Pool
Subsidiaries maintain with certain banks corresponding cash pool arrangements
pursuant to which (i) certain Cash Pool Companies and, in some instances, Cash
Pool Subsidiaries pool on a local basis the balances of their bank accounts on
bank accounts of a Cash Pool Company or a Cash Pool Subsidiary (“Local Cash
Pools”), and (ii) certain Cash Pool Companies pool the balances of their bank
accounts on bank accounts of Seller or of Cegedim Belgium (“Parent Cash Pools”).
The structure of the Local Cash Pools and the Parent Cash Pools is set out in
Exhibit 2.2(a).

 

  (b) In order to provide for a smooth transition of the Business to Purchaser,
Seller shall continue (i) the Local Cash Pools until Closing, and (ii) the
Parent Cash Pools until no later than the first (1st) Business Day prior to
Closing, provided, however, that it shall procure that any Local Cash Pool
arrangement with any Cash Pool Subsidiaries shall be terminated and settled as
soon as possible after the Signing Date.

 

  (c) As of the end of the first (1st) Business Day prior to the Closing Date,
Seller shall procure that the Parent Cash Pools be terminated, and that any
outstanding borrowings and lendings between Seller and a particular Cash Pool
Company (including interest thereon) shall be netted. If the resulting balance
corresponds to a receivable of the respective Cash Pool Company against Seller,
this shall be referred to as “Cash Pool Payable”. If the resulting balance
corresponds to a receivable of Seller against the respective Cash Pool Company,
such balance shall be referred to as “Cash Pool Receivable”.

 

  (d) Seller shall procure that, by the end of the first (1st) Business Day
prior to the Closing Date, the relevant Cash Pool Companies fully settle any and
all Cash Pool Receivables by making corresponding payments to Seller.

 

  (e) Seller shall, by the end of the first (1st) Business Day prior to the
Closing Date, fully settle any and all Cash Pool Payables by making
corresponding payments to the relevant Cash Pool Companies.

 

2.3 Termination of Affiliate Arrangements

Seller shall, and shall procure that its Affiliates (including the Companies)
will, terminate and settle all transactions, agreements, arrangements,
understandings, obligations, liabilities or claims between Seller and its
Affiliates (other than the Companies), on the one hand, and the Companies, on
the other hand, effective as of the Closing Date at the latest, except for those
transactions, agreements, arrangements, understandings, obligations, liabilities
or claims set forth in Exhibit 2.3 or expressly to be entered into or continued
pursuant to the provisions of Article I through Article III hereof.

 

10



--------------------------------------------------------------------------------

2.4 Use of Seller’s Trademark and Domain Names

 

  (a) At the Closing, Seller and Purchaser shall enter into a license agreement
substantially in the form of Exhibit 2.4(a) (the “Trademark License Agreement”).

 

  (b) Furthermore, for a period of five (5) years following the Closing Date,
Seller shall not use, nor grant any third party the right to use, the Marks,
including in domain names, in each case solely in connection with the products
and services of the Business and any competing products or services.

 

2.5 Insurance

 

  (a) Seller undertakes to transfer to Purchaser and/or the Companies, or
procure the transfer to Purchaser and/or the Companies of, the benefit of the
Seller Parties’ existing insurance policies insuring the Business and/or the
Companies with respect to any events occurring on or before the Closing Date, to
the fullest extent permitted under the relevant insurance policies.

 

  (b) Seller shall, and shall procure that the relevant Seller Parties will,
cooperate with Purchaser and the Companies and use reasonable best efforts to
assist them in the filing of any claims under any insurance policy of a Seller
Party in relation to the Business and/or the Companies.

 

  (c) Purchaser shall procure that the Business, the Companies, their assets and
operations are covered, with effect as from the Closing Date and for as long as
the relevant liabilities set forth in Section 11.1 survive in accordance with
Section 11.4, by the relevant IMS group insurance policies with respect to any
events occurring on or before the Closing Date that are not covered by the
insurance policies mentioned in Section 2.5(a).

 

2.6 Transitional Services

 

  (a) On the Signing Date, Seller and Purchaser shall enter into an IT
separation services agreement substantially in the form of Exhibit 2.6(a) (the
“IT Separation Services Agreement”).

 

  (b) At the Closing, Seller and Purchaser shall enter into a transitional
services agreement for the provision of transitional services substantially in
the form attached hereto as Exhibit 2.6(b) (the “Transitional Services
Agreement”).

 

  (c) At the Closing, Seller or any of its Subsidiaries and Purchaser or any of
its Subsidiaries (including, for the avoidance of doubt, the Companies) shall
enter into a printing services agreement for the provision of printing and
certain other services implementing the term sheet attached hereto as
Exhibit 2.6(c) (the “Printing Services Agreement”).

 

  (d) Seller shall propose to the Companies to continue providing the services
set forth in Exhibit 2.6(d) for a period of twelve (12) months after Closing
under terms and conditions (including with respect to pricing) substantially
identical to those provided until the date hereof, it being understood that
should the Companies fail to accept providing any such service within one week
following a formal request, Seller shall be free to use a third party provider.

 

11



--------------------------------------------------------------------------------

2.7 Licenses for Databases and Software

At the Closing, Seller or any of its Subsidiaries and Purchaser or any of its
Subsidiaries (including, for the avoidance of doubts, the Companies) shall enter
into (i) a license agreement for the OneKey database (the “OneKey License
Agreement”), (ii) a license agreement for the MyIT software (the “MyIT License
Agreement”), (iii) a license agreement for the Reportive software (the
“Reportive License Agreement”), (iv) a distribution agreement for the Docnet
products (the “Docnet Distribution Agreement”), each substantially in the form
of Exhibit 2.7.

 

2.8 Services and Data Supply

 

  (a) Seller or any of its Subsidiaries offer to Purchaser or any of its
Subsidiaries (including, for the avoidance of doubts, the Companies) to enter,
as from Closing, into (A) services and data supply services using the template
set forth in Exhibit 2.8(a)(i) implementing the term sheets attached hereto as
Exhibit 2.8(a)(ii) and (B) a distribution agreement for Kadrige products
(collectively, the “Offered Data Supply and Services”).

 

  (b) Should Purchaser or its Subsidiaries (including, for the avoidance of
doubts, the Companies) decide to enter into any Offered Data Supply and
Services, the Parties shall discuss in good faith the remaining terms of such
services with a view to enter into binding agreements on the Closing Date.

ARTICLE III

CLOSING AND TERMINATION

 

3.1 Closing

The closing of the transactions provided herein (the “Closing”) shall take place
on the first calendar day of the month following the month during which all the
conditions pursuant to Article X have been satisfied or waived, as applicable,
unless all such conditions are fulfilled less than five (5) Business Days before
the first day of the relevant month, in which case the Closing Date shall be the
first calendar day of the following month, unless otherwise agreed; provided, in
each case, that if such first day is not a Business Day, the Closing shall take
place on the Business Day immediately preceding, but shall be effective on, such
first calendar day; and provided further that the Closing shall not take place
earlier than April 1, 2015. “Closing Date” shall mean 00:00am Central European
Time on the date on which the Closing is effective. The Closing shall take place
at the offices of Cleary Gottlieb Steen & Hamilton LLP, 12 Rue de Tilsitt, 75008
Paris, France.

 

12



--------------------------------------------------------------------------------

3.2 Closing Transactions and Deliveries

On the Closing Date:

 

  (a) Purchaser shall pay an amount equal to the Estimated Purchase Price into
Seller’s Bank Account (such payment to occur immediately before the transfer of
the Shares and the Sold Assets);

 

  (b) The relevant Seller Parties, on the one hand, and Purchaser and/or its
Designated Transferee(s), on the other hand, shall enter into the Local SPAs
(such execution to occur immediately after receipt by Seller of evidence that
the Estimated Purchase Price has been paid);

 

  (c) The relevant Seller Parties, on the one hand, and Purchaser and/or its
Designated Transferee(s), on the other hand, shall enter into the Local APAs;
(such execution to occur immediately after receipt by Seller of evidence that
the Estimated Purchase Price has been paid)

 

  (d) Seller and Purchaser shall execute the Trademark License Agreement;

 

  (e) Seller and Purchaser shall execute the Transitional Services Agreement;

 

  (f) Seller or any of its Subsidiaries and Purchaser or any of its Subsidiaries
(including, for the avoidance of doubt, the Companies) shall enter into the
Printing Services Agreement;

 

  (g) Seller and Purchaser, or any of their Subsidiaries, shall execute the
OneKey License Agreement;

 

  (h) Seller and Purchaser, or any of their Subsidiaries, shall execute the MyIT
License Agreement;

 

  (i) Seller and Purchaser, or any of their Subsidiaries, shall execute the
Reportive License Agreement;

 

  (j) Seller and Purchaser, or any of their Subsidiaries shall, to the extent
they so decide, execute binding agreements in connection with all or part of the
Offered Data Supply and Services;

 

  (k) Purchaser shall deliver written evidence that the Merger Clearances in all
jurisdictions in which pre-closing Merger Clearances are mandatory have been
obtained (which may be a certificate signed by Purchaser’s officer if such
Merger Clearances result from the lapsing of a time period), unless such
evidence has already been delivered by Purchaser prior to Closing pursuant to
Section 7.3(a)(iv);

 

  (l) Seller shall deliver to Purchaser a properly executed statement pursuant
to Treasury Regulations Section 1.1445-2(c)(3) substantially in the form
attached as Exhibit 3.2(m), dated as of the Closing Date;

 

  (m) To the extent Seller has not delivered them prior to the Closing Date,
Seller shall provide to Purchaser copies of the SEC Financial Statements for the
financial years ending December 31, 2012, December 31, 2013 and December 31,
2014, each duly audited in accordance with U.S. generally accepted auditing
standards, together with the respective audit reports by Mazars and Grant
Thornton or any other independent accountant; and

 

13



--------------------------------------------------------------------------------

  (n) The Parties shall execute all other instruments and documents and
otherwise take all actions as shall be necessary or required under applicable
Law and this Agreement to transfer the Shares and the Sold Assets and complete
the assumption of the Assumed Liabilities and any other transactions described
herein.

 

3.3 Inter-Conditionality

 

  (a) All actions required to be taken on the Closing Date pursuant to
Section 3.2 shall be considered to take place simultaneously, and no delivery of
any document will be deemed complete until all transactions and deliveries of
documents required pursuant to Section 3.2 are completed. Title to the Shares
and to the Sold Assets shall not be transferred and Purchaser shall have no
property rights or interest in the Shares and in the Sold Assets unless and
until all actions required to be taken pursuant to Section 3.2 actually take
place.

 

  (b) If any Party fails to take the actions required to be taken by it on the
Closing Date pursuant to Section 3.2, it being acknowledged by Purchaser that,
following issuance of announcement of the transactions contemplated herein on
the Put Option Date, the Business may be materially harmed as a result of the
absence of Closing, then any actions already taken pursuant to Section 3.2 by
either Party shall be deemed never to have been taken and, to the extent
appropriate, steps to reverse such actions shall be taken, including the
reimbursement of any sums already paid, without prejudice for the non-breaching
Party’s right to seek specific performance and/or claim for damages.

 

3.4 Termination

Anything contained in this Agreement (other than in this Section 3.4) to the
contrary notwithstanding, this Agreement may be terminated in writing at any
time prior to the Closing:

 

  (a) by the mutual written agreement of Purchaser and Seller;

 

  (b) by Seller, if the Closing shall not have been consummated by the Drop Dead
Date; or

 

  (c) by Purchaser, if Seller shall have breached or failed to perform in any
material respect any of its obligations under Section 10.2(b), and such breach
or failure is incapable of being cured by Seller, or is not cured by Seller
within thirty (30) days following receipt of written notice from Purchaser of
such breach or failure to perform.

 

3.5 Effect of Termination

In the event of termination of this Agreement by either Purchaser or Seller as
provided in Section 3.4, this Agreement shall forthwith become void and have no
effect, without any liability or obligation on the part of any Party, other than
the provisions of this Section 3.5, Section 7.8 and Section 7.9 and
Article XIII, which provisions shall survive such termination, and except to the
extent that such

 

14



--------------------------------------------------------------------------------

termination results from the willful or intentional breach by a Party of any of
its representations, warranties, covenants or agreements set forth in this
Agreement, in which case such termination shall not relieve any Party of any
liability or damages resulting from such breach of this Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants, subject to any limitations contained in
this Agreement, in particular the remedies set out in Article XI below, and
except as otherwise set forth or cross-referenced in the relevant Schedule, that
the statements set forth in Sections 4.1 through 4.19 are true and correct as of
the Put Option Date and the Closing Date, or as of any other date explicitly
referred to below, and acknowledges and confirms that Purchaser is relying upon
the following representations and warranties in entering into this Agreement and
purchasing the Shares and the Sold Assets and assuming the Assumed Liabilities.

 

4.1 Corporate Existence and Power of Seller

 

  (a) Seller is a société anonyme duly incorporated and validly existing under
the Laws of France and has all requisite power and authority to own and operate
its properties and assets and to carry on its business as presently conducted.

 

  (b) None of the Seller Parties is insolvent, nor has any Seller Party been
within the past five (5) years involved in any insolvency or bankruptcy
proceedings, requests or filings, or any bankruptcy reorganization, as the case
may be, and there were and are no insolvency or bankruptcy proceedings, or any
bankruptcy reorganization, as the case may be, by any Person pending or
threatened in writing against any Seller Party, nor are there requests or
filings which may reasonably be expected to lead to such insolvency or
bankruptcy proceedings.

 

  (c) As of the Signing Date and the Closing Date, each Seller Party has all
requisite power and authority to enter into this Agreement and the Ancillary
Agreements, to perform its obligations hereunder and thereunder, and to
consummate the transactions contemplated hereby and thereby. As of the Signing
Date and the Closing Date, the execution and performance of this Agreement and
the Ancillary Agreements by any Seller Party and the consummation by any Seller
Party of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate or similar action.

 

  (d) This Agreement has been, and the Ancillary Agreements when executed will
be, duly executed by the respective Seller Party and, in each case, constitutes
the valid, binding and enforceable obligation of the respective Seller Party,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Laws relating to or affecting
creditors’ rights generally.

 

15



--------------------------------------------------------------------------------

4.2 Consents; No Conflicts

 

  (a) Except the Merger Clearances or as set forth in Schedule 4.2(a) hereto, no
notices, reports or other filings are required to be made by Seller or any of
its Subsidiaries with, nor are any consents, registrations, approvals, permits
or authorizations required to be obtained by Seller or its Subsidiaries from,
any Governmental Entity under any Laws or Permits, as a result of, in connection
with, or as a condition to the execution of this Agreement and the Ancillary
Agreements by Seller and the consummation of the transactions contemplated
hereby and thereby.

 

  (b) Except as provided in Schedule 4.2(b), the execution and performance of
this Agreement and the Ancillary Agreements do not, and the consummation of the
transactions contemplated hereby and thereby will not, constitute or result in a
breach or violation of, or a default (with or without notice, lapse of time or
both) under, the Governing Documents of Seller or any of its Subsidiaries.

 

  (c) Except as provided in Schedule 4.2(c), the execution and performance of
this Agreement and the Ancillary Agreements do not, and the consummation of the
transactions contemplated hereby and thereby will not, constitute or result in
any violation in any material respect of any Laws or Permits to which Seller or
any of its Subsidiaries are subject.

 

4.3 Organization of the Companies

 

  (a) Except as set forth in Schedule 4.3(a), each of the Companies is duly
organized and validly existing under the Laws of its jurisdiction of
incorporation, and it is not the subject of any judicial composition
proceedings, bankruptcy proceeding or any similar action or any judgment or
shareholders’ resolution of dissolution, and no facts exist that would result in
the occurrence of any such event.

 

  (b) Each of the Companies has the corporate power and authority to carry on
its business as currently conducted and any business activities to be
transferred to it pursuant to Section 2.1. Each of the Companies is duly
qualified or licensed to do business in each jurisdiction in which the property
owned, leased or operated by it or the nature of the business conducted by it
makes such qualification or licensing necessary.

 

  (c) Schedule 4.3(c) contains a true, correct and complete schedule of (i) the
Laws of incorporation for and the registered offices of each Company, (ii) the
issued share capital and all authorized, issued and outstanding shares and other
equity interests of the Companies (collectively, the “Companies’ Equity”), and
(iii) the legal owners of Companies’ Equity. The Companies’ Equity that will be
directly or indirectly sold to the Purchaser on the Closing Date is lawfully
owned by the Persons set forth on Schedule 4.3(c).

 

  (d) Except as disclosed in Schedule 4.3(d) and except for the Companies’
Equity of other Companies, none of the Companies owns, directly or indirectly,
or has the power to vote the shares of, any capital stock or other ownership
interests of any Person.

 

16



--------------------------------------------------------------------------------

  (e) As of the Closing Date, all voting rights in the Companies are vested
exclusively in the Companies’ Equity, and all of the Companies’ Equity is
validly issued in compliance with applicable Laws, fully paid and
non-assessable, and free and clear of all Encumbrances. Except for the
Companies’ Equity, the Companies have not issued, nor approved the issuance of,
any shares, warrants or securities of any nature whatsoever; and there are no
options or other agreements or undertakings pursuant to which the Companies are
or may become obliged to issue any shares, warrants or other securities of any
nature whatsoever, other than to the benefit of the Companies.

 

  (f) There are no agreements, arrangements or obligations other than those
provided for by Law or in the Governing Documents of the Companies which affect
the voting or distribution rights attached to the Shares or the shares in the
other Companies.

 

  (g) No Company has an obligation (contingent or otherwise) to purchase, redeem
or otherwise acquire any Companies’ Equity or any interest therein.

 

  (h) Except as disclosed in Schedule 4.3(h), there is no agreement, written or
oral, between any Company and any holder of its securities, or, to Seller’s
Knowledge, among any holders of any Company’s securities, relating to the sale
or transfer (including agreements relating to rights of first refusal, co-sale
rights or “drag along” rights), or voting, of the Companies’ Equity.

 

  (i) With respect to the French NewCo, the representations and warranties set
forth in this Section 4.3 shall be deemed made only as of the Closing Date and
not as of the Put Option Date.

 

4.4 Sold Assets

As of the Closing Date, (i) Seller, or the relevant Seller Party, as the case
may be, is the sole and unrestricted legal owner of the Sold Assets, and
(ii) the Sold Assets are free and clear of any Encumbrances other than Permitted
Encumbrances. There are no rights of third parties to acquire the Sold Assets.

 

4.5 Financial Statements

 

  (a) Attached as Schedule 4.5(a) hereto are the combined pro forma financial
statements of the Business (as well as of Pharmastock, which is now a Retained
Asset) as of December 31, 2012, comprising a combined pro forma balance sheet
and the related combined pro forma statement of income of the Business (and
Pharmastock), together with all related footnotes and schedules thereto (the
“2012 Combined Financial Statements”), duly attested by Seller’s auditor which
have been prepared in good faith in accordance with IFRS and the Accounting
Principles applied on a consistent basis throughout the period covered thereby,
adjusted for the purpose of the Transaction as described in the notes thereto.

 

17



--------------------------------------------------------------------------------

  (b) Attached as Schedule 4.5(b) hereto are the combined pro forma financial
statements of the Business as of December 31, 2013, comprising a combined pro
forma balance sheet (the “2013 Combined Balance Sheet”) and the related combined
pro forma statement of income of the Business (and Pharmastock), together with
all related footnotes and schedules thereto (the “2013 Combined Financial
Statements”), duly attested by Seller’s auditor.

 

  (c) The 2013 Combined Financial Statements (i) have been prepared in
accordance with IFRS and the Accounting Principles applied on a consistent basis
throughout the period covered thereby, adjusted for the purpose of the
Transaction as described in the notes thereto, (ii) fairly present in all
material respects the combined financial condition and results of operations of
the Business (and Pharmastock) as of December 31, 2013 and for the period
referred to therein, (iii) are consistent with the books and records of the
Seller Parties and/or the Companies, and (iv) reflect in all material respect
costs and expenses for any services provided by the Seller Parties to the
Business by corresponding intercompany allocations.

 

4.6 Property

 

  (a) Schedule 4.6(a) hereto sets forth a complete and correct list of all real
properties owned by the Companies and the Seller Parties in relation to the
Business. The Companies and the Seller Parties have good title to such owned
real properties.

 

  (b) There are no Encumbrances on any assets of the Seller Parties (with
respect to the Business) or any assets of the Companies, other than Permitted
Encumbrances or any Encumbrances which are not reasonably likely to have a
Material Adverse Effect.

 

4.7 Sufficiency of Assets

Except as set forth in Schedule 4.7, the Companies’ assets as of the Closing
Date (excluding, for the avoidance of doubt, the Retained Assets and including,
but not limited to, the assets to be transferred by the Seller Parties to the
Companies pursuant to Section 2.1), together with the Sold Assets and any rights
and services to be provided by Seller to Purchaser and/or the Companies pursuant
to the Ancillary Agreements or pursuant to Section 2.1(b) will constitute, on
the Closing Date, all of the assets and services that are necessary to permit
the operation of the Business in substantially the same manner as such
operations are conducted as of the Put Option Date.

 

4.8 Litigation and Disputes

 

  (a) Except as disclosed in Schedule 4.8(a), there are no pending Proceedings
and, to Seller’s Knowledge, no threatened Proceedings, in each case in excess of
EUR 250,000, against or affecting the Business, the Companies, the transactions
contemplated by this Agreement or the Ancillary Agreements or any of the
Companies’ properties or rights.

 

18



--------------------------------------------------------------------------------

  (b) Except as disclosed in Schedule 4.8(b), in the five (5) years prior to the
Put Option Date, none of the Companies has been subject as defendant to any
Proceeding relating to the Business (i) in connection with applicable Laws
relating to labor, employment and employment practices where the amount claimed
exceeded EUR 1,000,000, and (ii) with respect to other matters, where the amount
claimed exceeded EUR 500,000.

 

4.9 Employees

 

  (a) Schedule 4.9(a) contains a true and complete list of all Business
Employees (on a no name basis) as at May 31, 2014, indicating their job title,
employing entity, location and hire date.

 

  (b) All of the Business Employees are wholly or mainly engaged in the
Business.

 

  (c) No Business Employee or Offer Employee employed in the United States is
covered by a collective bargaining agreement.

 

  (d) Except as set forth in Schedule 4.9(d), there are not currently existing,
or threatened in writing, any labor strikes, slowdowns, work stoppages,
lockouts, union organizing campaigns (other than those applicable nationally or
to an industry as a whole) or other industrial actions against or affecting the
Business, nor, to Seller’s Knowledge, has there been any such activity within
the past twenty-four (24) months.

 

  (e) None of the Seller Parties in relation to the Business and the Companies
is bound by any restriction with respect to closure, downsizing or other
restructuring affecting its workforce or a portion thereof, except for any
restrictions under generally applicable Law.

 

  (f) As of the Put Option Date, no Business Employee or Offer Employee
currently employed by Seller or any of the Companies organized under French Law
benefits from any individual retention and severance (to the extent going beyond
mandatory severance terms) arrangements or change of control provisions that
provide for benefits for any individual exceeding EUR 200,000 or which would
result in a total obligation (to any number of Business Employees) exceeding
EUR 1,000,000.

 

4.10 Employee Benefits

 

  (a) There are no pending or, to Seller’s Knowledge, threatened termination
proceedings, pending claims (except claims for benefits payable in the normal
operation of the Seller Benefit Plans), suits or proceedings against or
involving any Seller Benefit Plan or asserting any rights to or claims for
benefits under any Seller Benefit Plan for which the Companies could have
liability.

 

  (b) Except as set forth in Schedule 4.10(b), no promises or commitments have
been made by the Seller Parties or any of the Companies to amend any Seller
Benefit Plan in which at least 20% of the Business Employees or Offer Employees
are eligible to participate, to provide increased benefits thereunder or to
establish any new benefit plan, except as required by applicable Law.

 

19



--------------------------------------------------------------------------------

4.11 Intellectual Property

 

  (a) All Registered Company Intellectual Property is valid and enforceable and,
to Seller’s Knowledge, (i) all Company Intellectual Property (excluding for the
avoidance of doubt any Company Intellectual Property undergoing any filing,
application or registration process) is valid and enforceable, and (ii) except
as set forth in Schedule 4.11(a), no Person has infringed, misappropriated or
violated any Company Intellectual Property.

 

  (b) As of the Closing Date, except as set forth in Schedule 4.11(b), the
Company Intellectual Property together with the Intellectual Property licensed
to the Companies from Seller pursuant to the Ancillary Agreements and from third
parties pursuant to the IP Agreements shall be all Intellectual Property used in
or necessary for the operation of the Business as presently conducted (other
than commonly commercially available “off the shelf” Software with a value of
less than EUR 50,000 per year under which a Company is a licensee).

 

  (c) Except as set forth in Schedule 4.11(c), as of the Closing Date, the
Companies shall be the exclusive owners of all right, title and interest in and
to the Company Intellectual Property; in each case, free and clear of all
Encumbrances (including, for the avoidance of doubt, licenses) other than
non-exclusive licenses granted to customers of the Business in the Ordinary
Course of Business to the extent such licenses are necessary for the respective
customers’ use of products of the Business or receipt of services of the
Business, and including the right to transfer all such right, title and interest
to Purchaser or its Designated Transferees. Following the Closing Date, except
as expressly provided in the Ancillary Agreements, none of the Seller Parties or
their Affiliates will own or have any right or license (including by means of a
covenant not to sue or immunity) under any Company Intellectual Property.

 

  (d) Consummation of the transactions contemplated herein will not require
Purchaser or any Designated Transferee to grant to any Person rights under any
Intellectual Property of Purchaser or the Designated Transferees existing
immediately prior to Closing (except for existing grants by the Companies under
Company Intellectual Property, to the extent such grants are included in any
Contracts under which any Seller Party or any Company has licensed or provided
any Company Intellectual Property to a third party, including Contracts
containing releases, immunities from suit, covenants not to sue or non-assertion
provisions that relate to Intellectual Property).

 

  (e) The Databases used or held for use by the Companies in connection with the
Business were not created or developed by any third party (it being specified,
for the avoidance of doubt, that the data and third-party software or IT
infrastructures contained in the Databases have been collected from third
parties).

 

4.12 Software and IT Systems

The Companies possess and control copies of all tangible embodiments of, and
records and documents relating to, any Company Intellectual Property, including
(i) all Software source code, (ii) available manuals and documentation and
(iii) procedures and Databases. The Business Software owned by the Companies can
be compiled from the associated source code in possession of the Companies
without undue burden.

 

20



--------------------------------------------------------------------------------

4.13 Taxes

Except as set forth in Schedule 4.13:

 

  (a) All Tax Returns required to be filed on or before the Closing Date by the
Seller Parties and the Companies in respect of the assets, liabilities, or the
operation of the Business and all Tax Returns required to be filed on or before
the Closing Date by the Companies have been timely filed or shall be filed in
accordance with all applicable Laws and are correct in all material respects
when filed.

 

  (b) All Taxes shown to be due on the Tax Returns referred in Section 4.13(a)
above or due further to a request by any Tax Authority received prior to
December 31, 2014, by the Seller Parties or the Companies that relate to the
assets, liabilities, or the operation of the Business for any periods ending on
or before December 31, 2014, and all Taxes shown to be due on the Tax Returns
referred in Section 4.13(a) above or due further to a request by any Tax
Authority received prior to December 31, 2014, by any of the Companies for any
periods ending on or before December 31, 2014, have been fully paid when due or,
where applicable, recorded as liabilities in the 2013 Combined Financial
Statements as of December 31, 2013 or, as applicable, will be so recorded in SEC
Financial Statements for the financial year ending December 31, 2014 (subject to
adjustments required to be made for SEC Financial Statements).

 

  (c) No Company is or has been a United States real property holding
corporation within the meaning of Code Section 897(c)(2) during the applicable
period specified in Code Section 897(c)(1)(A)(ii).

 

  (d) None of the Companies is a “real estate company” for French transfer tax
purposes.

 

4.14 Absence of Certain Changes

 

  (a) Except as set forth in Schedule 4.14(a) hereto and in relation with the
implementation of the reorganization measures set forth in Section 2.1, from
December 31, 2013 until the Put Option Date, the Seller Parties and the
Companies have conducted the Business only in, and have not engaged in any
transaction other than according to, the Ordinary Course of Business, and there
has not occurred in relation to the Business:

 

  (i) any Material Adverse Effect;

 

  (ii) any sale, transfer or other disposition of any assets attributable to the
Business in excess of an individual amount of EUR 250,000 or an aggregate amount
of EUR 1,000,000, except (x) assets which are obsolete, (y) assets sold in the
Ordinary Course of Business or (z) any transfers that form part of the
reorganization measures set forth in Exhibit 2.1(a);

 

21



--------------------------------------------------------------------------------

  (iii) any change in Seller Parties’ or the Companies’ Accounting Principles,
practices or methods;

 

  (iv) any issue or sale of any equity interests, bonds or other securities of
any type whatsoever of any Company, other than for the benefit of Seller or any
of its Affiliates;

 

  (v) any acquisition or sale, assignment, transfer, termination, disposition of
or license from or to any Person, of any Intellectual Property in connection
with the Business other than in the Ordinary Course of Business; or

 

  (vi) any agreement or commitment to take any actions referred to in Sections
4.14(a)(i) through 4.14(a)(v).

 

  (b) Since December 31, 2013, except as set forth in Schedule 4.14(b) hereto or
as otherwise consented in writing by Purchaser, there has not been any increase
in the compensation payable or that could become payable by the Seller Parties’
in relation to the Business or any of the Companies other than in the Ordinary
Course of Business to (i) any Business Employees whose annual base salary
exceeds EUR 100,000, or (ii) any managers, directors, officers, employees or
consultants of the Companies, in each case, receiving a compensation in excess
of EUR 100,000 per annum.

 

4.15 Compliance with Laws

To Seller’s Knowledge:

 

  (a) Except as disclosed in Schedule 4.15(a) hereto, the Seller Parties and the
Companies have not conducted and are not conducting the Business in material
violation of any Laws.

 

  (b) The Seller Parties and the Companies have in effect all material
approvals, authorizations, certificates, filings, franchises, consents,
licenses, notices and permits of or with all Governmental Entities
(collectively, “Permits”) necessary for them to carry on the Business as
conducted on the Put Option Date.

 

  (c) Except as set forth in Schedule 4.15(c), the Seller Parties and the
Companies have not received a written notice during the past twelve (12) months
from any Governmental Entity alleging that they have not complied with any Laws
or any Permits relating to the conduct of the Business, except where the
non-compliance with such Laws or Permits would not be reasonably likely to have
a Material Adverse Effect.

 

22



--------------------------------------------------------------------------------

4.16 Data Protection

 

  (a) Except as set forth in Schedule 4.16(a), in respect of personal data or
personally identifiable information held, controlled or otherwise processed by
the Seller Parties in connection with the Business or the Companies (such data
and information, the “Business Data”), the Seller Parties have contractual and
legal authority to transfer to the Companies pursuant to the reorganization
measures set forth in Section 2.1(a) all Business Data in their possession as of
the Put Option Date, and no Business Data are subject to any contractual or
legal restrictions on such transfer.

 

  (b) The personal data and personally identifiable information held or
controlled or processed by or on behalf of the Companies include as of the
Closing Date all personal data and personally identifiable information necessary
to permit the operation of the Business in substantially the same manner as such
operations are conducted as of the Put Option Date, and, from the Closing Date,
no Seller Party holds, controls or has access to any such data and information
except as expressly provided in the Ancillary Agreements.

 

4.17 Insurance

 

  (a) All insurance policies of the Seller Parties in relation to the Business
and the Companies are and will be at all times up to the Closing Date, in full
force and effect and no notice of cancellation or termination has been received
with respect to any such policy. The Seller Parties in relation to the Business
and the Companies have not been refused any insurance, nor has any such coverage
been limited, by any insurance carrier to which the relevant Seller Party or
Company has applied for any such insurance or with which the relevant Seller
Party or Company has carried insurance since January 1, 2010. All premiums due
and payable on such insurance policies covering all periods up to and including
the Closing Date have been paid in full or accrued.

 

  (b) Except as set forth in Schedule 4.17(b), to Seller’s Knowledge, there are
no pending claims under the insurance policies referred to in Section 4.17(a) in
excess of EUR 75,000.

 

4.18 Affiliate Interests

Except as set forth in Schedule 4.18 hereto, no employee, officer or manager of
Seller or any of its Affiliates has in relation to the Business and its assets
any material interest in any property, real or personal, tangible or intangible,
including without limitation inventions, Patents, Trademarks or Software, used
in or pertaining to the Business. Any arrangements set forth in Schedule 4.18
were entered into in the Ordinary Course of Business and on arm’s length terms
and conditions.

 

4.19 Suppliers and Customers

Except as disclosed in Schedule 4.19, no Major Customer or Major Supplier has
notified any Seller Party or Company that it intends to change its relationship
or any material terms upon which it will conduct business with the Seller
Parties or any of

 

23



--------------------------------------------------------------------------------

the Companies (such as an intention to terminate or not renew a Contract, to
revise pricing, to decrease volume or to change the products purchased or sold)
which would have a detrimental economic consequence on the Business, and except
as set forth in Schedule 4.19 in the last eight (8) calendar quarters preceding
the Put Option Date,

 

  (a) there has been no material interruption to or discontinuity in any
supplier arrangement with a Major Supplier, and

 

  (b) to Seller’s Knowledge, there has not been any repetitive and material
disruption in the supply of data in accordance with the terms of the applicable
agreement.

 

4.20 Brokers and Finders

Except as set forth in Schedule 4.20, none of the Seller Parties and the
Companies has employed any broker or finder or incurred any liability for any
brokerage fees, commissions, or finders’ fees in connection with the
transactions contemplated by this Agreement. Seller will be solely responsible
for all brokerage fees, commissions, or finders’ fees payable to any broker or
finder used by Seller in connection with the transactions contemplated by this
Agreement.

 

4.21 Reliance

The foregoing representations and warranties shall not be affected in any
respect whatsoever by any investigation heretofore or hereafter conducted by or
on behalf of Purchaser, whether in contemplation of or pursuant to this
Agreement or otherwise.

 

4.22 Update of Disclosure Schedules

 

  (a) On the Closing Date, Seller shall update the Schedules of this Article IV
with respect to any representations and warranties made as of the Closing Date
to reflect any matters which have occurred after the Put Option Date and which,
if existing prior to the Put Option Date, would have been required to be set
forth or described in such Schedules. Notwithstanding anything to the contrary
in this Agreement, Seller shall provide Purchaser with prompt notice of any
supplement made in accordance with this Section 4.22(a) with respect to the
Schedules referred to in Section 4.8(a) and Section 4.19.

 

  (b) The matters disclosed by way of an update of the Schedules pursuant to
Section 4.22(a) shall be treated as breaches of the respective representations
and warranties for the purposes of Article XI, except for:

 

  (i) any updates of the Schedules of this Article IV reflecting transactions
entered into, facts (including for the avoidance of doubt, litigations and
dismissals or resignations of employees) or actions having occurred after the
Put Option Date complying with the restrictions set forth in Section 7.1 or in
Section 6.1 of the Put Option Agreement,

 

  (ii) any updates of the Schedules with Purchaser’s prior written consent; and

 

24



--------------------------------------------------------------------------------

  (iii) any updates to reflect the implementation of the reorganization measures
as set forth in Section 2.1(a).

ARTICLE V

ADDITIONAL DISCLOSURE BY SELLER

Seller shall make its reasonable best efforts without prejudicing the conduct of
the Business, to provide to Purchaser no later than on November 17, 2014 (or
such other date as explicitly referred to below), the following information as
of June 30, 2014 (or such other date as explicitly referred to below) in good
faith and for information purposes only, without any representation or warranty
with respect to its content. For the avoidance of doubt, the absence of a breach
by Seller of this Article V shall not be a condition to Closing.

 

5.1 Organization of the Companies

Seller shall provide to Purchaser true and complete information about:

 

  (a) any restructurings of the Companies and their Subsidiaries during the
three (3) years prior to the Put Option Date, and

 

  (b) all measures implemented by Seller prior to the execution of this
Agreement with regard to the separation of the Business from the other business
activities of Seller and its Subsidiaries.

 

5.2 Property

Seller shall provide to Purchaser:

 

  (a) a true and complete list of all real property leased, subleased, licensed,
operated or occupied by the Seller Parties in relation to the Business or the
Companies and the location of the premises, in each case after the
implementation of the reorganization measures pursuant to Section 2.1(a);

 

  (b) complete and correct copies of all lease agreements relating to the real
property referred to in Section 5.2(a), including all amendments thereto and all
assignment and assumption agreements relating thereto; and

 

  (c) a true and complete schedule of the remaining terms of and the monthly
rent payable under the lease agreements referred to in Section 5.2(b).

 

5.3 Employees

Seller shall provide to Purchaser true and complete lists of:

 

  (a) any consultants or independent contractors (on a no name basis) engaged by
the Seller Parties or the Companies to perform services exclusively in relation
to the Business, indicating their function, the term of their engagement, their
fee arrangement and the amount of fees paid or payable for services rendered in
2013;

 

25



--------------------------------------------------------------------------------

  (b) all collective bargaining, works council and other collective labor
agreements or other industrial instruments to which any of the Seller Parties or
the Companies is a party or is bound upon in relation to the Business and the
Business Employees or Offer Employees;

 

  (c) all pending or, to Seller’s Knowledge, threatened, governmental
investigation, proceeding, claim, suit or other legal action against any of the
Seller Parties or the Companies that is brought by or on behalf of any Business
Employee or Offer Employee, former employee of the Business or any current or
former non-employee service provider to the Business;

 

  (d) all Business Employees or Offer Employees who are on an approved leave of
absence from any Seller Party by reason of a long-term sickness or disability
and are in receipt of benefits under a Seller Employee Program.

 

5.4 Employee Programs

Seller shall provide to Purchaser:

 

  (a) a true and complete list of each Seller Employee Program;

 

  (b) the plan document of each Assumed Employee Program;

 

  (c) each trust agreement, annuity Contract, insurance policy or other funding
arrangement, if any, that relates to any Assumed Employee Program and, a copy of
each Seller Employee Program other than an Assumed Employee Program;

 

  (d) the most recent prospectus for each Assumed Employee Program for which a
prospectus is required by applicable Law;

 

  (e) the most recently prepared actuarial valuation report and audited
financial statements that relates to each Assumed Employee Program for which an
actuarial valuation report or audited financial statements were required to be
prepared under applicable Law;

 

  (f) the employment contracts of any Key Business Employees,

 

  (g) all individual retention and severance (to the extent going beyond
mandatory severance terms and not already disclosed pursuant to Section 4.9(f))
arrangements or change of control provisions applicable to any Business Employee
or Offer Employee that provide for benefits for any individual exceeding
EUR 200,000 or which would result in a total obligation (to any number of
Business Employees or Offer Employees) exceeding EUR 1,000,000; and

 

  (h) each separation agreement, social plan or other agreement pursuant to
which former employees of the Business were entitled to receive severance
benefits over the last three years providing for benefits for any individual in
excess of EUR 200,000 or which would result in a total obligation (to any number
of Business Employees) exceeding EUR 1,000,000.

 

26



--------------------------------------------------------------------------------

5.5 Intellectual Property

Seller shall provide to Purchaser true and complete lists of:

 

  (a) (i) all registered Trademarks, and all Trademarks for which applications
for registration have been filed; (ii) all registered Copyrights and
applications for Copyright registrations; (iii) all registered Designs and
applications for Design registrations; (iv) all issued or registered Patents and
Patent applications; (v) all domain names; (vi) all Software recorded with any
Intellectual Property Office including the Agence pour la Protection des
Programmes or any equivalent agency; (vii) all Soleau envelopes (together with a
summary description of their content) (collectively, the “Registered Company
Intellectual Property”); and (viii) all material unregistered Intellectual
Property, including unrecorded Software, all material Databases and all material
unregistered Trademarks; in each case, included within the Company Intellectual
Property; and, with respect to any items described in the foregoing clauses
(i) to (v), together with (A) the application and registration number (or in the
case of domain names, registration date), (B) the jurisdiction where such
Intellectual Property is registered or applied for (or in the case of domain
names, the registrar), (C) the name of the current registrant or owner of
record, and (D) the applicable renewal date, if any;

 

  (b) all Proceedings pending before any Intellectual Property Office or
Governmental Entity to which any of the Seller Parties or the Companies is or
was a party and in which claims are or were raised relating to the validity,
enforceability, scope, or ownership of any of the Company Intellectual Property;

 

  (c) all Proceedings pending or threatened in writing against any of the Seller
Parties and the Companies concerning (i) the ownership, validity,
registerability, enforceability or use of any of the Company Intellectual
Property, or (ii) alleged Intellectual Property infringement, violation,
dilution or misappropriation relating to the Business;

 

  (d) all notices received by any of the Seller Parties or Companies from a
third party (i) alleging Intellectual Property infringement, violation, dilution
or misappropriation relating to the Business or (ii) claiming indemnification in
respect of any such infringement, violation, dilution or misappropriation;

 

  (e) all Company Intellectual Property that is subject to any outstanding
injunction, judgment, order, decree, ruling, charge, settlement, or other
disposition of dispute;

 

  (f)

all IP Agreements, together with (i) a description of the relevance of each IP
Agreement to the Business, including whether the Intellectual Property licensed
pursuant to each such IP Agreement is used in connection with the internal
operations of the Business (e.g., back office functionality) or the public
facing products and services of the Business (including an identification of
which products or services incorporate or use the Intellectual Property licensed
pursuant to each such IP Agreement), (ii) copies of all IP Agreements not
previously provided to Purchaser, and (iii) a written statement identifying

 

27



--------------------------------------------------------------------------------

  any IP Agreements under which the consent of another Person is required for
(or such IP Agreement does not permit) Purchaser, the Designated Transferees or
the Companies, as the case may be, to benefit immediately following the Closing
(or, in the case of the Companies to which assets are transferred pursuant to
the reorganization measures pursuant to Section 2.1(a), as soon as reasonably
practicable following the completion of such reorganization measures) from all
the rights thereunder that the Business benefits from as of the Signing Date
under such IP Agreement (including where such IP Agreement does not permit
assignment from Seller to one of the Companies (or does not permit assignment in
the context of the transactions contemplated by this Agreement) or contains a
change of control clause that would be triggered by the transactions
contemplated by this Agreement);

 

  (g) all Contracts under which any Seller Party or any Company has licensed or
provided any Company Intellectual Property to a third party (except for
non-exclusive licenses granted to customers of the Business in the Ordinary
Course of Business to the extent such licenses are necessary for the respective
customer’s use of products of the Business or receipt of services of the
Business), including, Contracts containing releases, immunities from suit,
covenants not to sue or non-assertion provisions that relate to Intellectual
Property;

 

  (h) all known uses of Open Source Software by the Seller Parties and the
Companies in a manner that does, or would be reasonably expected to (i) with
respect to any Business Product, require its disclosure or distribution in
source code form, require the licensing thereof for the purpose of making
derivative works or impose any restriction on the consideration to be charged
for the distribution thereof, or (ii) create, or purport to create, other
obligations for the Seller Parties or the Companies with respect to any Company
Intellectual Property, in each case to the extent not included in the First
Audit and Subsequent Audit.

 

  (i) all Business Software owned by the Companies or the Seller Parties for
which any of the Seller Parties, the Companies or any other Person acting on
their behalf has disclosed, delivered or licensed (or agreed to disclose,
deliver or license, or permitted the disclosure or delivery of) any of the
material source code to any escrow agent or other Person, except for disclosures
to employees, contractors or consultants under agreements that prohibit use or
disclosure except in the performances of services to the Companies or the Seller
Parties;

 

  (j) all notices of enforcement, deregistration, inspection or prohibition or
any other notices or warnings that have been served on or issued to any of the
Seller Parties or the Companies, by the applicable Data Protection Authorities,
in respect of the Business Data; and

 

  (k) all claims asserting the inaccuracy, loss, unauthorized access to or use
or disclosure or unlawful processing of Business Data that have been received by
any of the relevant Seller Parties or the Companies.

 

28



--------------------------------------------------------------------------------

5.6 Bank Accounts

Seller shall provide to Purchaser a true and complete list of all bank and
savings accounts, certificates of deposit and safe deposit boxes of the Business
including the name and address of each bank branch and the names of those
Persons authorized to sign thereon as of the Signing Date.

 

5.7 Contracts and Commitments

Seller shall provide to Purchaser a true and complete list of the following
Material Contracts under which the Seller Parties, to the extent the Material
Contracts relate to the Business, or any of the Companies have any remaining
rights or obligations (other than indemnification obligations undertaken in the
Ordinary Course of Business) as of the Put Option Date:

 

  (a) Each Material Contract that requires the consent or waiver of a third
party prior to consummation of the transactions contemplated by this Agreement;

 

  (b) each Material Contract that requires any approval, filing or notification
by a Seller Party as a result of the transactions contemplated by this Agreement
in order to avoid a breach, violation or default; and

 

  (c) each Material Contract that grants exclusive rights to a third party, a
Seller Party or a Company, or prohibits or restricts any Seller Party or Company
from performing certain activities or competing in any line of business or with
any other Person or in any geographic area or during any period of time.

 

5.8 Insurance

Seller shall provide to Purchaser:

 

  (a) true and complete copies of the policies of insurance presently in force
covering the Seller Parties in relation to the Business and the related assets
and liabilities, and the Companies, including, without restricting the
generality of the foregoing, those covering public and product liability,
personnel, properties, buildings, machinery, equipment, furniture, fixtures and
operations, specifying with respect to each such policy, the name of the
insurer, the broker (with contact information);

 

  (b) the three-year loss history for all such insurance policies;

 

  (c) all other lists or schedules provided for the most recent renewal to the
insurance companies shown in the list pursuant to Section 5.8(a) (e.g., payroll,
sales, employee counts, etc.).

 

29



--------------------------------------------------------------------------------

5.9 Suppliers and Customers

Seller shall provide to Purchaser no later than seven (7) Business Days after
the Merger Clearances in all jurisdictions in which pre-closing Merger
Clearances are mandatory have been obtained or deemed obtained in accordance
with applicable Laws true and correct lists of:

 

  (a) all Major Customers and the amount of revenue received from each Major
Customer for the last full eight (8) calendar quarters that have ended on
June 30, 2014, and

 

  (b) all Major Suppliers and the amount of purchases from each Major Supplier
for the last eight (8) calendar quarters that have ended on June 30, 2014.

 

5.10 Tax

Seller shall provide to Purchaser no later than on the Closing Date the
following information as of the Closing Date:

 

  (a) a true and complete list of all audits, examinations, actions, suits,
proceedings, verifications, investigations or inspections by any Tax Authority
against the Seller Parties relating to the assessment or collection of Taxes
that relate to the Business or the Companies since January 1, 2010;

 

  (b) complete copies of any adjustments relating to Taxes of or with respect to
the Business or any Company made in writing by any Tax Authority in any
completed audit or examination which, by application of the result of such
adjustment, could reasonably be expected to result in a material Tax liability
for any post-Closing period;

 

  (c) complete copies of any written rulings of a Tax Authority relating to
Taxes and any written agreements with a Tax Authority which could reasonably be
expected to result in a material Tax liability of Purchaser or its Affiliates
(including the Companies) for any post-Closing period;

 

  (d) a true and complete list of any accounting method changes under applicable
Tax Law to which a Seller Party or Company is subject, or for which a Seller
Party or Company has an application pending with any Tax Authority, that could
give rise to an adjustment to Taxes with respect to the Business or any Company
for periods after December 31, 2013;

 

  (e) complete copies of any Tax indemnity, Tax allocation or Tax sharing
agreement of the Business to which Purchaser or any of its Affiliates (including
the Companies) will be exposed after Closing;

 

  (f) a true and complete list of any items of income required to be included by
the Companies in, and any items of deduction required to be excluded by the
Companies from, taxable income for any Tax period (or portion thereof) ending
after the Closing Date as a result of any (i) installment sale or open
transaction disposition made on or prior to the Closing Date, or (ii) prepaid
amount received on or prior to the Closing Date;

 

  (g) a true and complete list of powers of attorney that have been granted to
any Person by or with respect to any Seller Party (with respect to the Business)
or Company with respect to any matter relating to Taxes; and

 

30



--------------------------------------------------------------------------------

  (h) true and complete copies of all Tax Returns for the Companies and all
other material Tax Returns filed in respect of the Business or by or on behalf
of the Seller Parties (with respect to the Business) or Companies for all
periods ending on or after December 31, 2010.

 

5.11 Update of Information

Until the Closing, Seller shall update the information provided pursuant to this
Article V to reflect any additional facts, changes, conditions, circumstances or
occurrences or non-occurrences of any events of which Seller becomes aware that
can reasonably be expected to have a Material Adverse Effect.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants, subject to any limitations contained
in this Agreement, in particular the remedies set out in Article XI below, that
the statements set forth in Sections 6.1 through 6.6 are true and correct as of
the Put Option Date and the Closing Date, or as of any other date explicitly
referred to below, and acknowledges and confirms that Seller is relying upon the
following representations and warranties in entering into this Agreement and
selling the Shares and the Sold Assets:

 

6.1 Corporate Existence and Power

 

  (a) Purchaser is a corporation duly incorporated, validly existing and in good
standing under the Laws of the State of Delaware and has all requisite power and
authority to own and operate its properties and assets and to carry on its
business as presently conducted.

 

  (b) Purchaser is not insolvent, nor has Purchaser been within the past five
years involved in any insolvency or bankruptcy proceedings, requests or filings,
or any bankruptcy reorganization, as the case may be, and there were and are no
insolvency or bankruptcy proceedings, or any bankruptcy reorganization, as the
case may be, by any Person pending or threatened in writing against Purchaser,
nor are there requests or filings which may reasonably be expected to lead to
such insolvency or bankruptcy proceedings.

 

  (c) As of the Signing Date and the Closing Date, Purchaser has all requisite
power and authority to enter into this Agreement and the Ancillary Agreements,
to perform its obligations hereunder and thereunder, and to consummate the
transactions contemplated hereby and thereby. As of the Signing Date and the
Closing Date, the execution and performance of this Agreement and the Ancillary
Agreements by Purchaser and the consummation by Purchaser of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary corporate or similar action.

 

  (d) This Agreement has been, and the Ancillary Agreements when executed will
be, duly executed by Purchaser and, in each case, constitutes the valid, binding
and enforceable obligation of Purchaser, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
Laws relating to or affecting creditors’ rights generally.

 

31



--------------------------------------------------------------------------------

6.2 Consents; No Conflicts

 

  (a) Except for the Merger Clearances and as set forth in Schedule 6.2(a)
hereto, no notices, reports or other filings are required to be made by
Purchaser or any of its Subsidiaries with, nor are any consents, registrations,
approvals, permits or authorizations required to be obtained by Purchaser or its
Subsidiaries from, any Governmental Entity under any Laws or Permits, as a
result of, in connection with, or as a condition to the execution of this
Agreement and the Ancillary Agreements by Purchaser and the consummation of the
transactions contemplated hereby and thereby.

 

  (b) Except as provided in Schedule 6.2(b), the execution and performance of
this Agreement and the Ancillary Agreements does not, and the consummation of
the transactions contemplated hereby and thereby will not, (i) constitute or
result in a breach or violation of, or a default (with or without notice, lapse
of time or both) under, the Governing Documents of Purchaser or any of its
Subsidiaries, or (ii) conflict with or result in a breach or violation of,
constitute a default under, result in the acceleration of any obligations under,
create in any party the right to accelerate, terminate, modify or cancel, or
require any notice or consent under any agreement, Permit, instrument or other
arrangement to which Purchaser or any of its Subsidiaries is a party or by which
it is bound or to which any of its assets is subject.

 

  (c) Except as provided in Schedule 6.2(c), the execution and performance of
this Agreement and the Ancillary Agreements does not, and the consummation of
the transactions contemplated hereby and thereby will not, constitute or result
in any violation in any material respect of any Laws or Permits to which
Purchaser or any of its Subsidiaries are subject.

 

6.3 Availability of Funds

Purchaser has on the date hereof the capacity to fund the Estimated Purchase
Price that will become payable on the Closing Date using cash and/or available
credit lines, and will, on the Closing Date, have sufficient funds available to
it to pay any amounts payable pursuant to this Agreement and the Ancillary
Agreements and to effect the transactions contemplated hereby and thereby.

 

6.4 Absence of Litigation

There are no pending Proceedings and, to Purchaser’s knowledge, no threatened
Proceedings against Purchaser affecting the transactions contemplated by this
Agreement or the Ancillary Agreements.

 

32



--------------------------------------------------------------------------------

6.5 Brokers and Finders

Except as set forth in Schedule 6.5, none of Purchaser and its Affiliates has
employed any broker or finder or incurred any liability for any brokerage fees,
commissions, or finders’ fees in connection with the transactions contemplated
by this Agreement. Purchaser will be solely responsible for all brokerage fees,
commissions, or finders’ fees payable to any broker or finder used by Purchaser
in connection with the transactions contemplated by this Agreement.

 

6.6 Designated Transferees

To the extent a Designated Transferee is substituted to Purchaser pursuant to
Section 1.2, all representations made with respect to Purchaser under this
Article VI will be deemed to be made also with respect to the relevant
Designated Transferee as of the date of such substitution and as of Closing
Date.

ARTICLE VII

CERTAIN COVENANTS AND AGREEMENTS

 

7.1 Conduct of Business Prior to the Closing Date

From the Signing Date until the Closing, Seller shall in relation to the
Business, and shall procure that the other Seller Parties in relation to the
Business and the Companies will, conduct the Business in the Ordinary Course of
Business and in a manner consistent with past practice, and use reasonable
efforts to maintain existing business relationships with suppliers, customers,
employees and others having material business relationships with the Business.
Without limiting the generality of the foregoing, except (i) as expressly
contemplated otherwise by this Agreement or the Ancillary Agreements, (ii) as
required by mandatory Law, (iii) directly pursuant to the reorganization
measures set forth in Section 2.1(a), (iv) with respect to the Retained Assets,
(v) with the prior written consent, which shall not be unreasonably withheld, of
Purchaser (Purchaser to provide its response to any such request within ten
(10) Business Days, failing which Purchaser shall be deemed to have accepted
such request), or (vi) as set forth in the corresponding subsections of
Exhibit 7.1 hereto, from the Signing Date until the Closing Date, Seller shall
not, and shall cause the other Seller Parties, in relation to the Business and
the Companies not to:

 

  (a) enter into, extend or amend any Material Contract unless (i) such Material
Contract is entered into, extended or amended in the Ordinary Course of Business
or (ii) if such Material Contracts is with a supplier, unless such Material
Contract is terminable by a Seller Party or Company with no more than 90 days’
prior written notice;

 

  (b) commit a material breach of, terminate or give notice to terminate any
Material Contract;

 

  (c) amend or restate the Governing Documents of any Company;

 

  (d) adopt a plan or agreement of complete or partial liquidation, dissolution,
merger, consolidation, reorganization, recapitalization or other material
reorganization of any Company;

 

33



--------------------------------------------------------------------------------

  (e) issue, sell, transfer, pledge, dispose of or encumber any shares, or
securities convertible into or exchangeable for, or options, warrants, calls,
commitments or rights of any kind to acquire, any shares or other equity
interests in the Companies;

 

  (f) declare, set aside or pay any dividend or other distribution payable in
each case in stock, equity interests or property with respect to any shares or
equity interests in the Companies, it being specified, for the avoidance of
doubt, that distribution payable in cash shall be permitted;

 

  (g) redeem, purchase or otherwise acquire directly or indirectly any of the
shares or other equity interests in the Companies;

 

  (h) make or commit to make any capital expenditure or capital additions or
improvements in an amount in excess of EUR 250,000;

 

  (i) (i) increase the compensation or benefits of any Business Employee or
Offer Employee, except as required under any existing employment and services
agreement, under Law and except for annual increases for an amount not exceeding
3% (including employer’s social security contributions or other payroll taxes)
in the aggregate; (ii) enter into (or adopt) any new, or amend any existing,
Seller Employee Program (as applicable to Business Employees) and/or Assumed
Employee Program, except (A) as required by Law or pursuant to its terms or to
maintain the tax-qualified status of any Seller Benefit Plan, or (B) in a manner
that would not reasonably be expected to cause Purchaser or its Affiliates
(including the Companies on and after the Closing) to incur any expense or
incremental costs in excess of EUR 100,000, including pursuant to any obligation
to continue the terms and conditions of employment of any Business Employee or
Offer Employee; (iii) make any bonus, commission or incentive or equity
compensation payment, other than as accrued as of the Put Option Date under or
as is required by the terms of an existing compensation and benefit plan or
employment and services agreement to any Business Employee or Offer Employee;
(iv) promote (with corresponding increase in salary) or hire any employee to a
position whose annual base salary and target bonus exceeds EUR 150,000, or
undertake the hiring of employees (for a term exceeding six months) that in the
aggregate bring the total number of employees to more than 4,800 employees, in
each case who perform services to the Business; or (v) terminate the employment
of any Business Employee or Offer Employee whose annual base salary and target
bonus exceeds EUR 150,000 or terminate Business Employees or Offer Employees
whose annual base salaries and target bonuses in the aggregate exceed
EUR 500,000, other than for serious cause;

 

  (j) acquire (by merger, consolidation, acquisition of stock or assets or
otherwise) any equity interest in or a material portion of the assets of, or by
any other manner acquire any business or any Person or division thereof;

 

  (k) sell, lease, encumber (including by the grant of any option thereon) or
otherwise dispose of any material assets or property except, with respect to any
assets other than Intellectual Property, pursuant to existing Contracts or
commitments or with respect to the sale of products or services of the Seller
Parties or Companies in the Ordinary Course of Business;

 

34



--------------------------------------------------------------------------------

  (l) incur or assume any long-term or short-term debt or issue any debt
securities; assume, guarantee, endorse or otherwise become liable or responsible
(whether directly, contingently or otherwise) for the obligations of any other
Person in an aggregate amount in excess of EUR 400,000; make or cancel, or waive
any rights with respect to, any loans, advances or capital contributions to, or
investments in, any other Person; pledge or otherwise encumber any shares or
other equity interests of the Companies; or mortgage or pledge any of their
tangible or intangible assets or properties;

 

  (m) pay, discharge or satisfy any claims, suits, liabilities or obligations
(absolute, accrued, asserted or unasserted, contingent or otherwise), other than
the payment, discharge or satisfaction of liabilities and obligations in the
Ordinary Course of Business;

 

  (n) change the Accounting Principles except for any change required by reason
of a concurrent change in IFRS;

 

  (o) make or change any Tax election or Tax accounting method, settle any Tax
audit, file any amended Tax Return or consent to any extension or waiver of the
limitation period applicable to any Tax claim or assessment relating to the
Companies;

 

  (p) enter into any Contract to the extent consummation of the transactions
contemplated by this Agreement would reasonably be expected to conflict with, or
result in a material violation or material breach of, or material default (with
or without notice, lapse of time or both) under, or give rise to a right of, or
result in, termination, cancellation or acceleration of any obligation or to the
loss of a benefit under, or result in the creation of any Encumbrance (other
than a Permitted Encumbrance) in or upon any of the material properties or other
material assets of the Companies under, or give rise to any material increased,
additional, accelerated, or guaranteed right or entitlements of any third party
under, or result in any material alteration of, any provision of such Contract;

 

  (q) take any action that can be reasonably expected to prevent the
consummation of the transactions contemplated hereby or by the Ancillary
Agreements;

 

  (r) assign, grant an Encumbrance on, grant a license, release, immunity or a
covenant not to sue under or in respect of any Company Intellectual Property
(other than the grant of non-exclusive licenses to customers of the Business in
the Ordinary Course of Business, to the extent such licenses are necessary for
the respective customer’s use of products of the Business or receipt of services
of the Business and subject to terms and conditions (including as to
confidentiality) that are consistent with past practice);

 

  (s) cancel, fail to renew, fail to continue to prosecute, fail to protect or
defend, abandon or allow to lapse any Company Intellectual Property; or

 

35



--------------------------------------------------------------------------------

  (t) agree or commit to do any of the foregoing.

 

7.2 Best Efforts

 

  (a) Seller shall, and shall procure that the other Seller Parties and the
Companies will, use best efforts to (i) deliver all notices required to be sent
under any Material Contracts or IP Agreements in connection with the
transactions contemplated by this Agreement and the Ancillary Agreements, and
(ii) assist Purchaser to obtain from all counterparties under any Material
Contract and IP Agreements waivers of any change of control clauses that would
be triggered by the transactions contemplated by this Agreement.

 

  (b) Seller shall promptly deliver to Purchaser a copy of each notice given and
each waiver obtained (to the extent received by Seller) by any Seller Party or
Company in connection with the transactions contemplated by this Agreement and
the Ancillary Agreements

 

  (c) Seller shall use best efforts to obtain promptly after the Signing Date
from Seller’s joint venture partners in Primeum Cegedim their consent to the
transfer of Seller’s interest in Primeum Cegedim contemplated by this Agreement.

 

  (d) Seller shall use best efforts to obtain promptly after the Signing Date
from the minority shareholder in Cegedim Italia waivers of any pre-emptive
rights that would be triggered by the transactions contemplated by this
Agreement.

 

  (e) Seller shall not be liable under this Agreement if, despite using its best
efforts, consents referred to in Section 7.2 are not obtained.

 

7.3 Antitrust Notification and Procedures

 

  (a) Purchaser acknowledges the importance for Seller that all merger
clearances and similar approvals be obtained prior to the Drop Dead Date.
Purchaser shall have the primary responsibility for making all antitrust filings
that it considers to be necessary or advisable under the relevant competition
Laws (“Merger Filings”) and confirms that, in its reasonable judgment, having
conducted an antitrust analysis, there is no reason that may prevent the
consummation of the transactions contemplated in this Agreement on or prior to
the Drop Dead Date. Purchaser shall use best efforts at its own expense to
secure all merger clearances (or the expiration of the waiting periods)
including in, but not limited to, the jurisdictions set out in Exhibit 7.3(a)
(“Merger Clearances”) by the Drop Dead Date, including by resolving any
objections that are asserted by any relevant competition authority (“Antitrust
Authority”) or avoiding the institution of proceedings by any Antitrust
Authority with respect to the transactions contemplated hereby. Without
prejudice to the foregoing, Purchaser shall (and shall cause its Affiliates to):

 

  (i) make, as soon as practicable and in any event no later than sixty
(60) Business Days after the Signing Date, all Merger Filings with the competent
Antitrust Authorities with respect to the transactions contemplated in this
Agreement and supply promptly any additional information and document that may
be requested by any competent Antitrust Authorities;

 

36



--------------------------------------------------------------------------------

  (ii) do all things necessary or appropriate under Laws to obtain the Merger
Clearances including offering appropriate and adequate commitments or accepting
conditions or obligations that any competent Antitrust Authority may require or
impose in order to grant such Merger Clearances, including divesting, disposing
of, or taking actions that limits Purchaser’s freedom of action with respect to
any of the businesses or assets of the Business; it being understood that
notwithstanding anything in this Agreement to the contrary, Purchaser shall have
obligations to take the actions specified in this clause only to the extent such
actions are necessary to permit the transactions contemplated hereby to be
consummated by immediately before the Drop Dead Date (and not earlier) and shall
not have obligations to take such actions specified in this clause unless, but
for the taking of such actions, the transactions contemplated hereby would fail
to be consummated by the time that is immediately before the Drop Dead Date;

 

  (iii) keep Seller regularly informed of the processing of the Merger Filings
and, in particular, if it becomes aware of anything that might result in the
Merger Clearances being delayed or denied; and

 

  (iv) give notice to Seller of the satisfaction of the conditions precedent
mentioned in Section 10.1(a) within two (2) Business Days of its becoming aware
of the same (including as the case may be a copy of the Merger Clearances).

 

  (b) Seller shall cooperate with Purchaser in making any Merger Filings and
securing Merger Clearances, including by making filings jointly with Purchaser
to the extent required by applicable antitrust Laws, by providing all
information, explanations, and assistance requested by Purchaser in connection
with the Merger Filings, by making available such personnel as Purchaser may
reasonably request, by providing all information, explanations, and assistance
requested by any Antitrust Authority, and by cooperating fully with any
Antitrust Authority in connection with its review of the transactions
contemplated hereby.

 

  (c)

Purchaser shall be entitled to direct, lead and exercise ultimate authority and
control over the strategy and all discussions, submissions, negotiations,
responses, requests, and other communications or proceedings with all Antitrust
Authorities relating to merger clearances and similar approvals with respect to
the transactions contemplated hereby, provided that Purchaser will consider in
good faith the views of Seller in connection with any such notification,
submission, correspondence, or other communication. Without limiting the
foregoing, Purchaser will give Seller an opportunity to participate in any
meeting or discussion with any Antitrust Authority in respect of any filings,
investigation, or other inquiry, and keep Seller apprised of all discussions
with any Antitrust Authority in connection with the transactions

 

37



--------------------------------------------------------------------------------

  contemplated hereby and promptly provide Seller with all non-privileged and
non-commercially sensitive documents (including a draft form of each
notification, submission or filing) and information concerning the Merger
Filings and any communication exchanged with the relevant Antitrust Authorities,
provided that Purchaser shall not be required to provide Seller with any Highly
Confidential Information (as defined in the Clean Team Confidentiality
Agreements entered into on January 28, 2014) but shall promptly provide such
information to Seller’s outside counsels.

 

  (d) Seller shall give Purchaser reasonable advance notice of any notification,
submission, correspondence, or other communication that it proposes to submit to
any Antitrust Authority, provide Purchaser with a reasonable opportunity to
comment on any such notification, submission, correspondence, or other
communication, consult and cooperate with Purchaser and consider in good faith
the views of Purchaser, permit Purchaser to participate in any meeting or
discussion with any Antitrust Authority in respect of any filings,
investigation, or other inquiry, and keep Purchaser apprised of all discussions
with any Antitrust Authority in connection with the transactions contemplated
hereby, provided that Seller shall not be required to provide Purchaser with any
Highly Confidential Information (as defined in the Clean Team Confidentiality
Agreements entered into on January 28, 2014) but shall promptly provide such
information to Purchaser’s outside counsels.

 

  (e) In the event Purchaser is required by any Antitrust Authority to dispose
of any portion of the Business to a third party as part of the Merger Clearances
process (a “Disposal”, and the portion of the Business required by any Antitrust
Authority to be disposed, the “Disposed Business”), Purchaser shall use best
efforts to comply with the guidelines set forth in Exhibit 7.3(e) for the
completion of any such Disposal, to the extent these guidelines are consistent
with the remedies imposed by the relevant Antitrust Authority.

 

  (f) In the event that any Disposals have not been completed within 18 months
after the Closing Date for any reason whatsoever, such Disposals shall be
disregarded for the purposes of the calculation of the Revenue Adjustment
Amount, and the corresponding 2014 revenue shall be included in the Adjusted
2014 Revenue of the Business.

 

7.4 Access to Information

 

  (a) Upon reasonable notice, and except as may otherwise be required by Laws
(including in particular any antitrust regulations), Seller shall in relation to
the Business, and shall procure that the other Seller Parties in relation to the
Business and the Companies will, afford Purchaser’s Representatives reasonable
access, during normal business hours throughout the period prior to the Closing,
to the Seller Parties’ and the Companies’ properties, books, Contracts and
records and, during such period, the Seller Parties and the Companies shall
furnish promptly to Purchaser all information concerning their respective
business, properties, results of operations and personnel as may reasonably be
requested, provided that no investigation pursuant to this Section 7.4 shall
affect or be deemed to modify any representation or warranty made by Seller.

 

38



--------------------------------------------------------------------------------

  (b) Upon reasonable notice, and except as may otherwise be required by Laws,
Purchaser shall in relation to the Business and the Companies, and shall procure
that the Designated Transferees in relation to the Business and the Companies
will afford Seller’s Representatives reasonable access, during normal business
hours after the Closing, to the Companies’ properties, books, Contracts and
records to the extent required (i) to conduct or defend any third-party
litigation, or (ii) comply with any Tax requirements or accounting matters.
Furthermore, Purchaser acknowledges and agrees that Seller shall be entitled to
keep a copy of all books and records of the Companies to the extent required
(i) to conduct or defend any third-party litigation pending as of the Closing
Date, or (ii) comply with any Tax requirements or accounting matters.

 

  (c) Each Party undertakes to retain their respective books and records in
relation to the Business and the Companies until the expiry of the applicable
statutory retention period.

 

  (d) After the Closing Date, Purchaser shall, and shall procure that its
Subsidiaries (including for the avoidance of doubt, the Companies) will, retain
the books and records with respect to Tax matters pertinent to the Business
until the expiration of the statute of limitations (and, to the extent notified
by Seller, any extensions thereof) of the respective Tax periods, and abide by
all record retention agreements entered into with any Tax Authority. Prior to
the expiry of the relevant retention period, Purchaser shall give Seller
reasonable written notice prior to transferring, destroying or discarding any
such books and records.

 

7.5 Audited SEC Financial Statements

 

  (a) Seller shall use its best efforts to provide to Purchaser by December 31,
2014 copies of the SEC Financial Statements for the calendar years ending
December 31, 2012 and December 31, 2013, each duly audited in accordance with
U.S. generally accepted auditing standards, together with the respective audit
reports by Mazars and Grant Thornton or any other independent accountant.
Section 3.2(n) shall remain unaffected.

 

  (b) Seller shall provide to Purchaser by the Closing Date copies of the SEC
Financial Statements for the calendar year ending December 31, 2014, duly
audited in accordance with U.S. generally accepted auditing standards, together
with the respective audit report by Mazars and Grant Thornton or any other
independent accountant.

 

  (c) Purchaser undertakes to assist Seller and its auditors in connection with
the preparation and delivery of the documents referred to in Sections 7.5(a) and
7.5(b) and, in particular, undertakes to mandate and pay for the accounting
services that will be necessary to allow Seller to deliver such documents in due
time.

 

39



--------------------------------------------------------------------------------

  (d) The costs of the auditors in connection with the preparation of the audit
reports referred to in Sections 7.5(a) and 7.5(b) shall be borne by Purchaser.

 

  (e) Seller shall use reasonable best efforts to assist and cooperate with
Purchaser in respect of any information requested by the U.S. Securities and
Exchange Commission from Purchaser on the SEC Financial Statements referred to
in Sections 7.5(a) and 7.5(b).

 

7.6 Notices of Developments

Until the Closing, and without prejudice to Seller’s other information
obligations under this Agreement, each Party shall promptly notify the other in
writing of any fact, change, condition, circumstance or occurrence or
non-occurrence of any event of which it is aware that

 

  (a) will or is reasonably likely to result in any material failure of such
Party to comply with or satisfy any covenant or agreement to be complied with or
satisfied by it hereunder, or

 

  (b) will or is reasonably likely to result in any of the conditions set forth
in Article X of this Agreement becoming incapable of being satisfied.

 

7.7 Replacement of Seller Guarantees

Purchaser shall enter into arrangements to replace the guarantees and
indemnities granted by the Seller Parties or their banks in respect of the
Business, in the list of which is, to Seller’s Knowledge, attached as
Exhibit 7.7, and obtain the full release of the Seller Parties therefrom, in
each case, effective as of the Closing Date. To the extent Purchaser is unable
to replace such guarantees and indemnities, Purchaser shall indemnify fully the
Seller Parties for any liability thereunder that relates to the conduct of the
Business after the Closing Date.

 

7.8 Public Announcement

After the execution of this Agreement, the Parties will publish a press release
substantially in the form attached as Exhibit 7.8 hereto. Neither Party shall
issue or cause the publication of any other press release or announcement with
respect to this Agreement or the Ancillary Agreements, or the transactions
contemplated hereby and thereby, without the prior written consent of the other
Party, which consent shall not be unreasonably withheld. Notwithstanding the
foregoing, in the event any such press release or announcement is required by
Law (including requirements by the AMF, the US Securities and Exchange
Commission, NYSE Euronext or the New York Stock Exchange) to be made by the
Party proposing to issue the same, such Party shall allow the other Party
reasonable time to comment on such release or announcement, and consult in good
faith with the other Party, prior to the issuance of any such press release or
announcement.

 

40



--------------------------------------------------------------------------------

7.9 Confidentiality

 

  (a) Until the expiry of a twelve (12) month period as from the Signing Date,
each Party agrees that all information provided or otherwise made available to
it or any of its Representatives in connection with the transactions
contemplated hereby and by the Ancillary Agreements shall be confidential and
may not be disclosed in any way without the prior written consent of the other
Party (except (i) for those matters disclosed in the press release referred to
in Section 7.8 in the form attached in Exhibit 7.8, (ii) for purposes of the
Merger Clearances, (iii) for any press releases, filings, disclosure or
announcements required by Law, including requirements by the AMF, the U.S.
Securities and Exchange Commission, NYSE Euronext or the New York Stock
Exchange, and (iv) for any filings or disclosure to any Tax Authority); provided
that nothing in this Agreement shall:

 

  (i) limit or otherwise restrict the applicability of any other confidentiality
or similar provisions included in any of the Ancillary Agreements or any other
agreement between the Parties, or

 

  (ii) prevent Purchaser to use and employ confidential information relating to
the Business and the Companies to carry out the Business from Closing, or

 

  (iii) prevent a Party from otherwise disclosing confidential information to
its Representatives, finance providers and rating agencies bound by a
confidentiality obligation on a need to know basis.

 

  (b) Notwithstanding the provisions of this Section 7.9 or any other provision
of this Agreement, the Parties acknowledge and agree that all information
disclosed or otherwise discovered by the Parties pursuant to this Section 7.9(a)
shall be used solely for the purpose of evaluating or implementing the
transactions contemplated by this Agreement and that no such information shall
be used for any other purpose. Section 7.9(a) shall remain unaffected and
prevail over this Section 7.9(b).

 

  (c) In the event that any press release or announcement is required by Law
(including requirements by the AMF, the US Securities and Exchange Commission,
NYSE Euronext or the New York Stock Exchange) to be made by a Party, Section 7.8
shall remain unaffected.

 

7.10 Employee Matters

 

  (a)

At Purchaser’s request, Seller shall, or shall cause its relevant Affiliates to,
take such actions as are necessary and appropriate to terminate the Cegedim
401(k) Plan and any other Seller Benefit Plan in the United States that includes
a cash or deferred arrangement under Section 401(k) of the Code and the
consequences related thereto, effective as of a date that is no later than the
day prior to the Closing Date, including that the account balances of all
participants in such Seller Benefit Plan become fully vested as of the date of
termination, provided, however, that Purchaser shall bear the cost resulting
from such termination for Seller and/or its relevant Affiliates (but shall not
be

 

41



--------------------------------------------------------------------------------

  responsible hereunder for any contribution obligation or any incremental costs
incurred due to the failure of such Seller Benefit Plan to be maintained and
operated in accordance with the provisions of such Seller Benefit Plan or
applicable Law prior to Closing).

 

  (b) The Parties agree and acknowledge that, with effect from the Closing Date,
the Transfer Employees shall become employed by Purchaser or its Affiliates,
through Purchaser’s acquisition of the Companies.

 

  (c) Seller confirms that the Transfer Regulations are applicable to the
individuals (i) listed in Part B, Section 4.1 of Exhibit 2.1(a), which sets out
a complete and accurate list of the Reorganization Employees as of May 31, 2014,
and (ii) to the employees of Cegedim Morocco, a list of which at May 31, 2014 is
set forth in Schedule 4.9(a). Accordingly, the contracts of employment of each
Reorganization Employee will have effect from the date of the transfer of the
Business as if originally made between a Company and the relevant Reorganization
Employee.

 

  (d) Seller confirms that the Transfer Regulations are not applicable to the
individuals listed in Part B, Section 4.2 of Exhibit 2.1(a). The Parties agree
and acknowledge that they intend that those employees listed which shall remain
in the employ of Seller shall become employed by a Company on or prior to the
Closing Date, for which Seller will cause the relevant Company to make an offer
of employment to each such employee. To the extent such employees accept the
relevant offer, they shall be referred to as “Offer Employees”. Such employment
shall take effect no later than on the Closing Date and shall be on terms which
are substantially equivalent to and (unless otherwise agreed in writing by the
Purchaser) are not more generous than the corresponding terms and conditions of
employment applicable to such employee as at the date on which such offer is
made (for the avoidance of doubt the Offer Employee’s length of service with
Seller would be taken over by the relevant Company). To the extent a Business
Employee accepts such offer, it is the intent of the Parties that a three party
agreement shall be entered into between the former employer, the new employer
and such Offer Employee. If any such employee refuses such offer of employment,
Seller, at its sole discretion and at its own cost, shall, or shall cause its
Subsidiaries to (i) terminate the employment agreement of such employee, or
(ii) maintain the employment of such employee within the Seller’s group.

 

  (e) Seller shall within 90 days after the Closing Date open up to 50 positions
to create an IT division to which the Business Employees who formerly worked in
Seller’s IT division will be entitled to apply. To the extent that as part of
this process any offer is made to any Business Employee, such offer shall be on
terms which are not less favorable to the respective Business Employees than the
corresponding terms and conditions of employment applicable to such Business
Employees as at the Closing Date (for the avoidance of doubt the Offer
Employee’s length of service with Seller and French NewCo would be taken over by
Seller). To the extent a Business Employee accepts such offer, it is the intent
of the Parties that a three party agreement shall be entered into between the
former employer, the new employer and such Business Employee.

 

42



--------------------------------------------------------------------------------

  (f) To the extent permitted by any collective bargaining agreement, trade
union agreement or works council agreement and applicable Law, Seller shall
provide that the Business Employees’ and Offer Employees’ personnel files,
including originals of all records created prior to the Closing Date (the
“Personnel Records”), shall be in the possession of the Companies as of the
Closing or transferred to Purchaser or its Affiliates (including the Companies
on and after the Closing) as soon as practicable thereafter. Seller shall permit
Purchaser or its Affiliates or their successors, and the authorized
representatives of each of the foregoing, to have full access to any personnel
records of former employees of the Business retained by the Seller Parties to
the extent reasonably necessary in order for Purchaser or any of its Affiliates
or successors to respond to a subpoena, court order, audit, investigation or
otherwise as required by applicable Law or in connection with any pending or
threatened Proceedings. Purchaser and its Affiliates shall permit Seller and its
authorized representatives to have full access upon reasonable notice during
normal business hours to the Personnel Records in order for any Seller Party to
respond to a subpoena, court order, audit, investigation or otherwise as
required by applicable Law or in connection with any pending or threatened
Proceedings (such determination by the Parties of access shall be reasonable and
shall not be unreasonably delayed).

(g) Seller shall make reasonable efforts, subject to any collective bargaining
agreement, trade union agreement or works council agreement and applicable Law,
to provide Purchaser in a timely manner with information and documents relating
to the Seller Benefit Plans (including service crediting), employment contracts
and policies, pay and performance data, personnel records, bonus, incentive and
commission plans, and such other human resources related information as may
reasonably be requested by Purchaser to facilitate its efforts to transition
Business Employees or Offer Employees, including, where applicable, integration
with the payroll systems and employee benefit plans and programs of Purchaser
and its Affiliates as of the Closing Date. Without limiting the generality of
the foregoing, Seller shall reasonably cooperate with Purchaser in providing
access to relevant data and employment records of Business Employees and Offer
Employees reasonably necessary to administer the benefits of the Business
Employees under any Assumed Benefit Plan or Assumed Employee Program maintained
by Purchaser or its Affiliates in which Business Employees and Offer Employees
are eligible to participate on and after the Closing Date.

 

7.11 Intellectual Property

 

  (a) As soon as practicable after the Closing, Seller shall deliver to
Purchaser correct and complete copies of all Trademark, Copyright and Patent
prosecution files and dockets, registration certificates, litigation files and
related opinions of counsel and correspondence relating thereto, to the extent
not in the possession of the Companies on the Closing Date.

 

  (b) As of and following the Closing Date:

 

43



--------------------------------------------------------------------------------

  (i) (A) Seller will not, directly or indirectly, and will cause the other
Seller Parties not to directly or indirectly: (x) exploit, disclose or make use
of all or any part of the Company Intellectual Property, (y) use the Trademarks
included in the Company Intellectual Property or any mark confusingly similar
thereto or (z) attempt to register the Trademarks included within the Company
Intellectual Property or any mark confusingly similar thereto; and (B) Seller
will consent to and not challenge or interfere with Purchaser’s efforts to apply
for or enforce registrations for, and rights in, any Company Intellectual
Property worldwide, or the use or ownership thereof by Purchaser.

 

  (ii) Pursuant to the IT Separation Services Agreement, Seller shall, or shall
cause the other Seller Parties to, maintain in force (i) any Internet domain
name(s) and registration(s) thereof that, as the case may be, (A) include any
Trademark that is not included in the Company Intellectual Property and (B) are
required for the operating of the Business as currently conducted, and (ii) any
Internet domain name(s) and registration(s) thereof that (A) include both any
Trademark included in the Company Intellectual Property and any Trademark that
is not included in the Company Intellectual Property and (B) are required for
the operating of the Business as currently conducted (any such domain name, a
“Shared Domain”).

 

  (c) Other than the Ancillary Agreements, all Contracts relating to
Intellectual Property (including all licenses, covenants not to sue and
immunities) between a Company, on the one hand, and a Seller Party, on the other
hand, shall, on the Closing, be terminated and cancelled without any further
Liability. As of and after the Closing, Seller shall cause the relevant Seller
Parties, and Purchaser shall cause the Companies, to agree to and perform the
provisions of this Section 7.11(c).

 

  (d)

As of the Signing Date, the Seller has commissioned an audit by Black Duck
(“First Audit”) for the purpose of identifying any Open Source Software that has
been incorporated into, integrated with, combined with or linked to any of the
Business Products listed on Exhibit 7.11(d)(A) (or any Software used therein) or
from which any such Business Product (or any Software used therein) was derived
in any way. To the extent that it has not been commissioned within thirty
(30) days following the Signing Date, Seller and Purchaser shall commission an
audit by Black Duck (“Subsequent Audit”) for the purpose of identifying any Open
Source Software that has been incorporated into, integrated with, combined with
or linked to any of the Business Products listed on Exhibit 7.11(d)(B) (or any
Software used therein) or from which any such Business Product (or any Software
used therein) was derived in any way (each such occurrence with respect to the
Business Products identified in Exhibits 7.11(d)(A) and (B), an “Open Source
Software Use”). Seller shall bear the costs and expenses of the First Audit and,
as the case may be, of the Subsequent Audit (collectively, the “Audits”) and any
subsequent consultation as set forth below. Seller and Purchaser have or shall
cause Black Duck to provide copies of the reports setting out the results of the
Audits simultaneously to Seller and to Purchaser. To the extent that such
reports identify any Open Source Software Use, Seller shall provide to
Purchaser, promptly after the receipt of the reports, all information

 

44



--------------------------------------------------------------------------------

  reasonably establishing, based on such reports or otherwise, the Seller
Parties’ full compliance with all of their obligations applicable to such Open
Source Software or otherwise resulting from such Open Source Software Uses. If
Seller cannot provide such information or if Purchaser reasonably determines
that the information provided by Seller does not establish such compliance,
Seller shall as soon as reasonably practicable devise, based on consultation
with Black Duck, a plan for effectively remediating any such non-compliance,
which plan shall be communicated to Purchaser (the “Compliance Plan”). Seller
agrees to take (and to cause the other Seller Parties to take) all preparatory
steps necessary to enable Seller (prior to the Closing) and the Companies (prior
to and, if necessary, after the Closing) to implement the Compliance Plan as
soon as reasonably practicable after receiving Purchaser’s consent thereto (such
consent not to be unreasonably withheld or delayed), including, as applicable,
the following steps:

 

  (i) the establishment and maintenance of an internal repository of all
relevant source code;

 

  (ii) the collection and maintenance of all licenses that are applicable to the
Open Source Software identified and authenticated in the Black Duck report and
all Open Source Software attribution information and copyright notices if
required under the license, and

 

  (iii) the collection and comparison of information on all modifications made
by the Seller Parties or the Companies to any Open Source Software;

provided, however, that Seller shall consult with Purchaser and receive
Purchaser’s prior written consent (such consent not to be unreasonably withheld
or delayed) prior to taking any remedial measures to rectify such
non-compliance, including any measures that: (A) require the disclosure of any
source code to Persons other than the Companies; (B) remove any Software code
from any Business Products; or (C) provide any Person other than the Companies
with Software patches or updates. Without limiting the foregoing, as soon as
practicable after the Signing Date, Seller shall, in consultation with
Purchaser, establish general policies, processes and procedures for the
Business’s use and management of Open Source Software and for compliance with
licenses related thereto. It is expressly agreed between the Parties that, in
the event Purchaser does not provide its consent for the implementation of the
Compliance Plan or any remedial measures set forth above, the Seller Parties
shall not be held liable for any non-compliance that could have been rectified
with such consent of Purchaser, provided, however, that this limitation on
liability does not apply to (i) the removal of code that impacts functionality
or (ii) the disclosure of source code.

 

7.12 Cooperation

Each of the Parties undertakes to make reasonable efforts to ensure that all
measures necessary or useful for the completion of the transactions contemplated
in this Agreement and in the Ancillary Agreements are taken in a timely manner.
Each of the

 

45



--------------------------------------------------------------------------------

Parties also undertakes to take all necessary steps to permit the other Party
and its attorneys to ascertain the satisfactory performance of all of its
undertakings made herein. In the event that at any time after the Closing Date
any additional reasonable measures are necessary or desirable for the completion
of the subject matter hereof, the Parties shall take all such measures, or shall
ensure that they are taken.

ARTICLE VIII

TAX MATTERS

 

8.1 Preparation and Filing of Tax Returns; Payment of Taxes

 

  (a) Seller shall, and shall procure that the other Seller Parties and the
Companies will, prepare and timely file, or cause to be timely filed, all Tax
Returns of the Companies and all Tax Returns in respect of the assets,
liabilities, or the operation of the Business (i) that are not yet filed as at
the Signing Date but due on or before the Closing Date or (ii) for any Tax
period that ends on or before the Closing Date and are due after the Closing
Date (excluding for the avoidance of doubt, any Straddle Period), and shall pay
or cause to be paid all Taxes shown on such Tax Returns or on any Tax assessment
notices received by the Seller Parties (with respect to the Business or any
Company) or the Companies on or before the Closing Date, provided that any such
Tax which is not yet paid at the Closing Date shall be deemed paid by Seller if
taken into account in the determination of the Purchase Price pursuant to
Sections 1.4, 1.5 and 1.6. Such Tax Returns shall be prepared in accordance with
applicable Law. Seller shall, and shall procure that the Seller Parties and the
Companies will, (i) provide Purchaser with copies of completed drafts of such
Tax Returns timely so as to allow Purchaser to review and comment on such
drafts, and (ii) incorporate any timely and reasonable comments communicated by
Purchaser, provided such comments are not likely to increase Seller’s liability
under this Agreement. Purchaser hereby expressly acknowledges that it shall not
be entitled to file, or cause to be filed, any amendment, change or note
whatsoever in relation to Tax Returns of the Companies or to Tax Returns in
respect of the assets, liabilities, or the operation of the Business (i) filed
on or before the Closing Date or (ii) for any Tax period that ends on or before
the Closing Date and are due after the Closing Date without Seller’s consent.
Notwithstanding anything herein to the contrary, Purchaser may file, or cause to
be filed, an amended Tax Return to the extent required by applicable Law.

 

  (b) Seller shall be entitled to refunds received by Purchaser, any of its
Subsidiaries or any of the Companies, net of all reasonable after-tax costs
incurred by or imposed on Purchaser, any of its Subsidiaries, or any of the
Companies with respect to such refunds, of any Taxes borne by any Seller Party
or Company in relation to a period that ends on or before the Closing Date (the
“Pre-Closing Tax Refunds”) only to the extent that the individual Pre-Closing
Tax Refund exceeds EUR 25,000. Purchaser shall, and shall cause any of its
Subsidiaries or any of the Companies to, take such reasonable steps as shall be
necessary to effectively obtain such refunds. Notwithstanding anything herein to
the contrary, Seller shall not be entitled to any Pre-Closing Tax Refunds to the
extent they are reflected as a receivable in the Net Working Capital in the
Closing Date Accounts, and Seller’s right to receive the Pre-Closing Tax Refunds
shall survive only until the expiration of the relevant statute of limitation.

 

46



--------------------------------------------------------------------------------

8.2 Cooperation on Tax Matters

 

  (a) After the Closing Date, Purchaser shall have the exclusive right to
represent the interests of the Companies and of the Business in any and all Tax
audits, assessments or administrative or court proceedings relating to Tax
Returns for Tax periods ending after the Closing Date; provided, however, that
Seller shall have the right to participate in any such audit, assessment or
proceeding and to employ counsel of Seller’s choice at its own expense for
purposes of such participation and Purchaser shall not be entitled to settle,
either administratively or after the commencement of litigation, without
Seller’s consent, which shall not be unreasonably withheld, any claim for Taxes
to the extent that any such audit, assessment or proceeding would result in a
Tax payable by a Seller Party or an indemnity payment by Seller pursuant to
Sections 8.1 or 11.1.

 

  (b) After the Closing Date, the Seller Parties shall have the exclusive right
to represent the interests of the Companies and of the Business in any and all
Tax audits, assessments or administrative or court proceedings relating to Tax
Returns for Tax periods ending on or before the Closing Date; provided, however,
that Purchaser shall have the right to participate in any such audit, assessment
or proceeding and to employ counsel of Purchaser’s choice at its own expense,
and the Seller Parties shall not be entitled to settle, either administratively
or after the commencement of litigation, any claim for Taxes of Purchaser, the
Companies or the Business if such settlement would adversely affect Taxes for
any period after the Closing Date to any extent without the prior written
consent of Purchaser, which consent shall not be unreasonably withheld. In the
event the Seller Parties fail within thirty (30) Business Days after notice to
answer, defend or handle any such audit, assessment or proceeding, or to respond
in a timely manner to a request or inquiry made by a Tax Authority in connection
with such audit, assessment or proceeding, then Purchaser shall have the right
to represent the interests of the Companies and of the Business, and the Seller
Parties shall be bound by the results obtained by Purchaser in connection with
such audit, assessment or proceeding, provided however that Purchaser shall at
all times keep the Seller Parties informed of any development in relation to any
such audit, assessment or proceeding.

 

  (c) Seller agrees to notify Purchaser promptly in writing upon receipt by the
Seller Parties or the Companies of notice of any pending Tax audits or
assessments relating to the income, properties or operations of the Seller
Parties or the Companies.

 

  (d) Purchaser agrees to notify Seller promptly in writing upon receipt by
Purchaser or any of its Subsidiaries after the Closing Date (including for the
avoidance of doubt, the Companies) of notice of any pending Tax audits or
assessments relating to the income, properties or operations of the Companies
that includes any pre-Closing period.

 

47



--------------------------------------------------------------------------------

  (e) After the Closing Date, Seller and Purchaser agree to cooperate, and to
cause the Companies to cooperate, and provide each other with such information
relating to the Business and the Companies as the other Party may reasonably
request in (i) filing any Tax Return or other Tax filing or claim for refund of
Taxes, (ii) determining any Tax liability or right to refund of Taxes,
(iii) conducting or defending any audit or other proceeding in respect of Taxes,
or (iv) effectuating the terms of this Agreement. Such cooperation shall include
the retention and (upon the other Party’s request) the provision of records and
information that are reasonably relevant to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. Seller shall, and shall procure that the Seller Parties will, retain
its and their books and records with respect to Tax matters pertinent to the
Business relating to any Tax period beginning before the Closing Date until the
expiration of the statute of limitations (and, to the extent notified by
Purchaser, any extensions thereof) of the respective Tax periods, and abide by
all record retention agreements entered into with any Tax Authority. Prior to
the expiry of the relevant retention period, Seller shall give Purchaser
reasonable written notice prior to transferring, destroying or discarding any
such books and records (excluding for the avoidance of doubt, any books and
records transferred to Purchaser prior to such date) and, if Purchaser so
requests, Seller shall allow Purchaser and the Companies to take possession of
such books and records. Notwithstanding the foregoing, no Party shall be
unreasonably required to prepare any document, or determine any information, not
then in its possession in response to a request under this Section 8.2(e).

 

  (f) Seller and Purchaser agree to enter into an exit agreement (convention de
sortie) that will address relevant Tax consequences resulting from the
Companies’ exit from the French consolidated group of Seller substantially in
the form attached as Exhibit 8.2(f).

 

8.3 Straddle Period

 

  (a) Income Taxes relating to the pre-Closing portion of any Straddle Period
shall be determined and computed as if a fiscal year had been formally closed on
the Closing Date, taking into account carry forward losses available for offset
until such period and available tax credits, provided that:

 

  (i) any Tax due in relation to the pre-Closing portion of any Straddle Period
which is deductible from the basis of assessment of income Taxes will be treated
as immediately deductible for the purpose of calculating income Taxes relating
to the pre-Closing portion of any Straddle Period even if not immediately
deductible under standard Tax rules; and

 

48



--------------------------------------------------------------------------------

  (ii) any allowance or tax credit which is calculated on an annual basis
(including but not limited to research and development tax credit) shall be
allocated between the period ending on the Closing Date and the period after the
Closing Date in proportion to the number of days in each such period.

 

  (iii) If the benefit of any carry forward losses, Tax credit or Tax deduction
taken into account for purposes of calculating the Straddle Period Liability is
subsequently denied by the relevant Tax authority (other than as a result of an
event, action, circumstance, condition, occurrence or non-occurrence
attributable to the Purchaser or any of its Affiliates occurring after Closing),
then the portion of additional Straddle Period Liability resulting from such
denial shall become payable by Seller to the Purchaser.

The same principles shall apply for all Taxes which might be due in respect of
the Straddle Period and calculated by reference to income, profits or gains
earned, accrued or received, or deemed to be earned, accrued or received for Tax
purposes, during the Straddle Period.

(b) Real and personal property Taxes and any other ad valorem Taxes due in
relation to the Straddle Period shall be apportioned between the pre-Closing
portion of any Straddle Period and the post-Closing portion of any Straddle
Period on a per diem basis.

(c) Any withholding tax due in relation to a specific payment or a Tax that is
due as a result of the disposition of a capital asset shall be allocated to the
pre-Closing portion of any Straddle Period if the relevant specific event giving
rise to the withholding tax or the disposition of a capital asset occurs on or
prior to the Closing Date. For the avoidance of doubt, any such event or
disposition occurring after the Closing Date shall not be taken into account in
computing the Taxes allocated to the pre-Closing portion of any Straddle Period.

(d) For purposes of calculating a Tax due for the Straddle Period, to the extent
the applicable Tax rate is not known at the date of the calculation of the
Straddle Period Liability, the last available rate shall be applied. For those
Taxes or Tax credits the final of which cannot be finally determined at the date
of calculation of the Straddle Period Liability, a reasonable estimate taking
into account the elements which are known (and for those not known, the one used
for the previous Tax period shall be used) shall be made.

 

8.4 Value Added Taxes

 

  (a) All consideration specified for supplies of goods or services made, or
deemed to be made, under this Agreement that do not explicitly address VAT,
shall be exclusive of any and all applicable VAT. With respect to each such
supply of goods or services, the Party that makes such supply shall, on or after
the Closing Date, provide the other Party with a properly completed and executed
VAT invoice (or other valid and customary VAT documentation) with respect to the
relevant supply of goods or services promptly and in accordance with applicable
Law.

 

49



--------------------------------------------------------------------------------

  (b) Seller and Purchaser shall procure that any Person retaining any VAT
records as of Closing preserve such VAT records for such periods as may be
required by relevant Tax Law and during such period permit the other party or
its agents at all reasonable times and subject to reasonable written notice to
inspect and take copies of such VAT records at the cost of the person requesting
such inspection or copies.

ARTICLE IX

NON-COMPETITION AND NON-SOLICITATION

 

9.1 Non-Competition

Except as otherwise provided in Section 9.3, Seller shall not, and shall procure
that the Persons listed in Exhibit 9.1 and Seller’s Affiliates (other than the
Companies) shall not, in any manner whatsoever during the time periods and in
the regions set forth in Exhibit 9.1, either individually or in partnership or
jointly or in conjunction with any other Person, directly or indirectly, carry
on, engage or be interested in, be concerned with, provide services to or assist
(as principal, beneficiary, director, shareholder, partner, agent, employee,
consultant, independent contractor, supplier, financier or in any other capacity
whatsoever) any Person to carry on, engage in or be concerned with or interested
in, any business that develops, markets, licenses, sells, distributes or
otherwise provides or offers any products that are competitive with the current
products and services of the Business (“Current Offerings”), substitutions
therefor or enhancements or modifications thereto, licensed, distributed or sold
by the Companies, Purchaser or any of Purchaser’s Affiliates that carry on the
Business after the Closing.

 

9.2 Non-Solicitation

Except as otherwise provided in Section 9.3 and in Section 7.10(d), Seller shall
not, and shall procure that the Persons listed in Exhibit 9.2 and Seller’s
Affiliates (other than the Companies) shall not, in any manner whatsoever during
the time periods and in the regions set forth in Exhibit 9.2, either
individually or in partnership or jointly or in conjunction with any other
Person:

 

  (a) solicit or endeavor to entice away, either directly or indirectly,
personally or through other individuals or legal entities, any customer,
prospective customer or any Person who has been a customer of the Seller Parties
in relation to the conduct of the Business, any of the Companies or their
respective Affiliates in order to sell such customer, prospective customer or
Person any products or offerings that are competitive with the Current
Offerings, substitutions therefor or enhancements or modifications thereto,
licensed, distributed or sold by Purchaser or any of Purchaser’s Affiliates that
carry on the Business after the Closing;

 

50



--------------------------------------------------------------------------------

  (b) solicit or endeavor to entice away, either directly or indirectly,
personally or through other individuals or legal entities, any employee or
executive of Purchaser or any of the Companies who was involved in the operation
of the Business in any position whatsoever prior to the Closing Date to leave
such employment/position; and

 

  (c) directly or indirectly hire, engage, retain the services of, solicit or
induce to perform services (as an employee, consultant, independent contractor
or otherwise) for the purpose of developing, marketing, licensing, selling,
distributing or otherwise providing or offering any products or offerings that
are competitive with the Current Offerings, any individuals who are, or were
during the twelve (12) month period immediately preceding the date of such
solicitation, employees, consultants or independent contractors of Purchaser or
any of Purchaser’s Affiliates that carry on the Business after the Closing
without the prior written consent of Purchaser.

 

9.3 Exceptions

 

  (a) Notwithstanding any provisions or restrictions contained in Section 9.1,
nothing in Section 9.1 shall prohibit or restrict Seller, the Persons listed in
Exhibit 9.1 and Seller’s Affiliates from (a) owning as a passive investment less
than two percent (2%) in the aggregate of the publicly traded voting securities
of any entity that competes with the Business, or (b) investing in an investment
entity which holds or may hold an equity or debt position in portfolio companies
that compete with the Business; provided however, that Seller, the Persons
listed in Exhibit 9.1 and Seller’s Affiliates shall be precluded from serving as
an operating partner, general partner, manager or governing board designee with
respect to such portfolio companies.

 

  (b) Sections 9.1 and 9.2 shall not apply to the Retained Assets.

ARTICLE X

CLOSING CONDITIONS

 

10.1 Conditions to Each Party’s Obligations to Effect the Closing

The respective obligations of each Party to effect the Closing shall be subject
to the satisfaction or waiver at or prior to the Closing of each of the
following conditions:

 

  (a) The Merger Clearances in all jurisdictions in which pre-closing Merger
Clearances are mandatory have been obtained or are deemed, by applicable Law, to
have been obtained (e.g., because jurisdiction has been declined by the
respective Antitrust Authority) or the applicable waiting period has expired or
terminated.

 

  (b) No injunction or other judgment or order issued by any court of competent
jurisdiction shall be in effect preventing the consummation of the transactions
contemplated hereby and by the Ancillary Agreements.

 

51



--------------------------------------------------------------------------------

10.2 Conditions to Obligations of Purchaser

The obligations of Purchaser to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment (or written waiver by Purchaser),
at or prior to the Closing, of each of the following conditions:

 

  (a) The representations and warranties of Seller contained in Sections 4.1,
4.2 and 4.3(a) through 4.3(c) shall be true and correct as of the Put Option
Date and also as of the Closing Date, in each case except for such failures to
be true and correct as would not reasonably be expected to have a Material
Adverse Effect, and Purchaser shall have received a certificate signed by Seller
to such effect.

 

  (b) Seller shall have implemented the pre-closing reorganization measures set
forth in Exhibit 2.1(a) Part A, except for such failures to implement that would
not reasonably be expected to have a Material Adverse Effect, it being
understood that failure to acquire the minority interests in the Companies’
Equity listed in Exhibit 10.2(b) shall not be deemed to have a Material Adverse
Effect, and Purchaser shall have received a certificate signed by Seller to such
effect.

 

10.3 Conditions to Obligations of Seller

The obligations of Seller to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment (or written waiver by Seller), at
or prior to the Closing, of the condition that the representations and
warranties of Purchaser shall be true and correct as of the Put Option Date and
also as of the Closing Date, and the representations and warranties pursuant to
Section 6.6 shall be true and correct as of the receipt of the Acquisition
Notice and also as of the Closing Date, in each case except for such failures to
be true and correct as would not reasonably be expected to (i) be materially
adverse to the condition (financial or otherwise), business or results of
operations of Seller or (ii) prevent the consummation of the transactions
contemplated under this Agreement or the Ancillary Agreement, and Seller shall
have received a certificate signed by Purchaser to such effect.

ARTICLE XI

INDEMNIFICATION

 

11.1 Indemnification by Seller

Subject to the provisions of this Agreement, from and after the Closing, Seller
agrees to indemnify, defend and hold Purchaser and its Subsidiaries (including,
after the Closing, the Companies and the Designated Transferees) (the “Purchaser
Indemnified Persons”) harmless in accordance with this Article XI from and in
respect of any and all direct and foreseeable (in accordance with articles 1147
et seq. of the French Commercial Code) losses, damages, claims, costs and
reasonable expenses (whether or not related to a Third Party Claim)
(collectively, “Losses”), that they may incur arising out of or are due to:

 

52



--------------------------------------------------------------------------------

  (a) any breach of any representation or warranty of Seller contained in
Article IV;

 

  (b) any breach of any covenant contained in Article VII or any other
obligation of Seller contained in this Agreement;

 

  (c) any events, acts, circumstances, conditions, occurrences or
non-occurrences relating to the Business or any of the Companies, in each case
which occurred or existed on or before the Closing (excluding, for the avoidance
of doubt, any Taxes relating to the pre-Closing portion of any Straddle Period
which, once finally determined in accordance with Section 1.6 for purposes of
determining the Straddle Period Liability, shall not be subject to
indemnification under Article XI), whether known or unknown at such date; it
being expressly acknowledged and agreed by the Parties that, in addition to the
limitations set forth in Section 11.7 below

 

  (i) the Purchaser Indemnified Persons shall not be entitled to any
indemnification under this Section 11.1(c) with respect to the value of any
assets of the Companies, Sold Assets or any other portion or asset of the
Business (whether excessive, insufficient or in connection with depreciation of
value of such asset), including for the avoidance of doubt the goodwill of the
Business;

 

  (ii) there shall be no indemnification under this Section 11.1(c) if the
underlying Loss (A) was already taken into account in the determination of the
Purchase Price pursuant to Sections 1.4 through 1.6, (B) results from, or has
been increased as a result of, any action taken by or on behalf of, or omission
of, Purchaser or any of its Subsidiaries (including, for the avoidance of doubt,
the Companies) outside the Ordinary Course of Business (applying mutatis
mutandis to Purchaser and any of its Affiliates) after the Closing (it being
expressly acknowledged that the termination of an Employee shall not be deemed
in the Ordinary Course of Business), or (C) results from any action expressly
authorized by Purchaser pursuant to Section 7.1;

 

  (d) any events, acts, circumstances, conditions, occurrences or
non-occurrences, in each case having occurred on or before the Closing Date,
that are related to (i) the Retained Assets, (ii) any activities, assets and
liabilities carved out from Companies prior to Closing, or (iii) any activities,
assets and liabilities of Seller not contributed to the French NewCo as part of
the reorganization measures described in Exhibit 2.1(a).

 

  (e) the Specific Indemnity Event;

 

  (f) any liabilities resulting from the pre-Closing operation of the OPUS
prepaid card program to the extent such liabilities exceed the client funds for
the operation of the OPUS prepaid card program available to the Companies upon
Closing;

 

  (g) any and all Taxes of Seller and its Subsidiaries (other than Taxes of the
Companies);

 

53



--------------------------------------------------------------------------------

  (h) any and all Taxes of or relating to the Business or any Company for any
Tax period (or portion thereof) that ends on or before the Closing Date
(excluding, for the avoidance of doubt, any Taxes relating to the pre-Closing
portion of any Straddle Period which, once finally determined in accordance with
Section 1.6 for purposes of determining the Straddle Period Liability, shall not
be subject to indemnification under Article XI) to the extent such Taxes have
not already been paid or caused to be paid by Seller in accordance with Sections
8.1(a) or taken into account in the determination of the Purchase Price pursuant
to Sections 1.4 through 1.6;

 

  (i) any and all Transfer Taxes resulting from or relating to the
reorganization measures referred to in Section 2.1 and 5.1 to the extent they
are outstanding as of the Closing Date and not already taken into account in the
determination of the Purchase Price pursuant to Sections 1.4 through 1.6; and

 

11.2 Indemnification by Purchaser

Subject to provisions of this Agreement, from and after the Closing, Purchaser
agrees to indemnify, defend and hold the Seller Parties harmless from and in
respect of any and all Losses that it may incur arising out of or due to:

 

  (a) any breach of any representation or warranty of Purchaser contained in
this Agreement or of the representations and warranties pursuant to Section 6.6;
and

 

  (b) any breach of any covenant or other obligation of Purchaser contained in
this Agreement.

 

11.3 Certain Limitations

Anything in this Agreement to the contrary notwithstanding:

 

  (a) Except in the case of fraud on part of Seller or the Seller Parties,
Losses shall be recoverable by the Purchaser Indemnified Persons pursuant to the
provisions of Section 11.1(a) (other than for breaches of the representations
and warranties set forth in Sections 4.1 (Corporate Existence and Power of
Seller), 4.2 (Consents; No Conflicts), 4.3 (Organization of the Companies), 4.13
(Taxes) and 4.20 (Brokers and Finders)), Section 11.1(b) (other than for
breaches of any covenant set forth in Section 2.4(b) and Article IX
(Non-Competition and Non-Solicitation)), Section 11.1(c) (to the extent not
relating to Taxes) and Section 11.1(e) (to the extent not relating to social
security charges payable as a result of a Specific Indemnity Event) only to the
extent

 

  (i) the individual Loss exceeds EUR 75,000 (“De Minimis”),

 

  (ii) the aggregate Losses (excluding Losses that do not exceed the De Minimis
threshold) exceed EUR 7,500,000, in which case the Purchaser Indemnified Persons
shall be entitled to seek compensation for all Losses (excluding Losses that do
not exceed the De Minimis threshold) (“Basket”), and

 

54



--------------------------------------------------------------------------------

  (iii) the total indemnification by Seller to the Purchaser Indemnified Persons
shall not exceed EUR 30,000,000 (“Liability Cap”).

 

  (b) Except in the case of fraud on part of Seller or the Seller Parties,
Losses shall be recoverable by the Purchaser Indemnified Persons pursuant to the
provisions of Section 11.1(a) in connection with Section 4.13 (Taxes),
Sections 11.1(c) (to the extent relating to Taxes), 11.1(e) (to the extent
relating to social security charges payable as a result of a Specific Indemnity
Event) and Sections 11.1(g) through 11.1(i) only subject to a De Minimis of
EUR 25,000 and a Liability Cap of EUR 50,000,000. For the avoidance of doubt,
(i) any such Losses shall not be subject to a Basket, nor count towards (A) the
Basket provided for in Section 11.3(a)(ii), or (B) the Liability Cap provided
for in 11.3(a)(iii). Any Losses recoverable pursuant to any other provisions of
the Agreement than those referred to in the first sentence of this
Section 11.3(b) shall not count towards the Liability Cap provided for in this
Section 11.3(b).

 

  (c) Seller shall have no right of claim against the Companies with respect to
any breach by Seller of any of its representations, warranties, covenants or
agreements or its indemnification obligations pursuant to Article XI, and from
and after the Closing, the Companies shall have no obligation with respect to
breaches of representations, warranties, covenants or agreements or Seller’s
indemnification obligations pursuant to Article XI.

 

11.4 Survival

 

  (a) Except for the representations and warranties set forth in Sections 4.1,
4.2, 4.3, and 4.13 which shall survive only until thirty (30) days after the
expiration of the relevant statute of limitation, the representations and
warranties of the Parties contained in this Agreement and liability for any
breach thereof, shall survive only until the expiry of a period of eighteen
(18) months following the Closing Date.

 

  (b) Any liability pursuant to Section 11.1(c) and 11.1(e) shall survive only
until the expiry of a period of eighteen (18) months following the Closing Date,
unless such liability relates to Taxes (including, for the avoidance of doubt,
social security charges), in which case the liability shall survive only until
thirty (30) days after the expiration of the relevant statute of limitation.

 

  (c) Any liability pursuant to Sections 11.1(d) and 11.1(f) through 11.1(i)
shall survive only until thirty (30) days after the expiration of the relevant
statute of limitation.

 

  (d) Except for any liability relating to breaches of the covenants set forth
in Section 2.4(b) and Article IX (Non-Competition and Non-Solicitation) which
shall survive only for a period of five (5) years following the Closing Date,
any other liability under this Agreement shall survive only for a period of
eighteen (18) months following the Closing Date.

 

55



--------------------------------------------------------------------------------

11.5 Claims for Indemnification

No Party or other Person shall be entitled to indemnification pursuant to this
Agreement unless such Party or other Person has given written notice of its
claim for indemnification within the survival periods specified in the foregoing
provisions of this Article XI, except for those matters listed in Exhibit 11.5
where notice shall be deemed to have been served.

 

11.6 Notice and Opportunity to Defend

 

  (a) If there occurs an event which Seller or a Purchaser Indemnified Person
asserts is an indemnifiable event pursuant to Sections 11.1 or 11.2, the
Person(s) seeking indemnification (the “Indemnified Person”) shall notify in
writing the Party obligated to provide indemnification (the “Indemnifying
Party”) promptly, but no later than twenty (20) Business Days, after the
Indemnified Person is informed of any claim, event or matter as to which
indemnity may be sought; provided that the failure of the Indemnified Person to
give notice as provided in this Section 11.6 shall not relieve any Indemnifying
Party of its obligations under Section 11.1, except to the extent that such
failure prejudices the rights of any such Indemnifying Party. In the event of
any claim, action, suit, proceeding or demand asserted by any Person who is not
a Party or a Purchaser Indemnified Person (or a successor to such Party or
Person) (a “Third Party Claim”) which is or gives rise to an indemnification
claim, the Indemnifying Party may elect within ten (10) Business Days to
participate or assume the defense of any such claim or any litigation resulting
therefrom using counsel that upon retention to represent the Indemnifying Party
with respect to such matter is reasonably satisfactory to the Indemnified Person
(who must give the Indemnifying Party written notice of any objection to such
counsel within five (5) Business Days after its receipt of notice of such
retention and absent such objection, such counsel shall be deemed to be
reasonably acceptable).

 

  (b) If the Indemnifying Party assumes the defense of any Third Party Claim,
the Indemnified Person may participate in such defense at the Indemnified
Person’s expense, which shall include counsel of its choice at its own expense;
provided that the Indemnified Person shall have the right to employ, at the
Indemnifying Party’s expense, one counsel of its choice in each applicable
jurisdiction (if more than one jurisdiction is involved) to represent the
Indemnified Person if

 

  (i) the Indemnifying Party elects not to defend a Third Party Claim,

 

  (ii) the Indemnifying Party fails to notify the Indemnified Person within the
required time period of its election as provided in this Section, or

 

  (iii) the Indemnifying Party having timely elected to defend a Third Party
Claim, fails, in the reasonable judgment of the Indemnified Person, after at
least ten (10) Business Days’ notice to the Indemnifying Party, to adequately
prosecute or pursue such defense (it being acknowledged that to the extent no
court filing or hearing is required within such period, the Indemnifying Party
shall not be deemed not to have adequately prosecute or pursue such defense).

 

56



--------------------------------------------------------------------------------

  (c) If the Indemnifying Party assumes the defense of a Third Party Claim,

 

  (i) no compromise or settlement thereof may be effected by the Indemnifying
Party without the Indemnified Person’s consent (which shall not be unreasonably
withheld, conditioned or delayed) unless (A) there is no finding or admission of
any violation of Law by the Indemnified Person or its Affiliates and no effect
on any other claims that may be made against the Indemnified Person, (B) the
sole relief provided is monetary damages that are paid in full by the
Indemnifying Party, and (C) the Indemnified Person receives an unconditional
release from all liability in respect of the Third Party Claim, and

 

  (ii) the Indemnifying Party shall have no liability with respect to any
compromise or settlement thereof effected by the Indemnified Person without its
consent (which shall not be unreasonably withheld). The Indemnified Person shall
furnish such information regarding itself or the claim in question as the
Indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with the defense of such claim and litigation resulting
therefrom.

 

  (d) Notwithstanding the foregoing, if

 

  (i) an Indemnified Person determines in good faith that there is a reasonable
probability that an action brought by a Major Customer or Major Supplier may
have a material adverse effect (other than as a result of monetary damages) on
the Indemnified Person’s relationship with such Major Customer or Major
Supplier, or

 

  (ii) the Third Party Claim involves any action by any Governmental Entity,

such Indemnified Person may, by notice to the Indemnifying Party, assume the
exclusive right to defend such action at the Indemnified Person’s expense. In
such event, the Indemnifying Party may participate in such defense at the
Indemnifying Party’s expense, which shall include counsel of its choice at its
own expense. The Indemnified Person shall consult with, and furnish information
regarding the action, to the Indemnifying Party and its counsel, if any, as
reasonably requested and the Indemnified Person shall reasonably consider the
Indemnifying Party’s suggestions and comments regarding the defense of such
action. No compromise or settlement thereof may be effected by the Indemnified
Person without the Indemnifying Party’s consent (which shall not be unreasonably
withheld or delayed). The Indemnifying Party shall furnish such information
regarding itself or the claim in question as the Indemnified Person may
reasonably request in writing and as shall be reasonably required in connection
with the defense of such claim and litigation resulting therefrom.

 

57



--------------------------------------------------------------------------------

  (e) Notwithstanding anything contained in Section 11.6 to the contrary,

 

  (i) In the case of any Losses incurred, arising out of, in connection with or
as a result of an indemnification claim with respect to Taxes pursuant to
Section 8.1 or 11.1, (A) any Third Party Claims shall be handled in accordance
with the procedures set forth in Section 8.2, and (B) Seller shall indemnify the
affected Purchaser Indemnified Persons within thirty (30) days after payment by
the Purchaser Indemnified Persons of any Taxes resulting in such Losses to the
extent that such payment of Taxes is required by Law;

 

  (ii) If the Purchaser Indemnified Persons are required by Law to pay an amount
with respect to Taxes for Tax periods ending on or before the Closing Date in
order to represent the interests of the Companies and of the Business in any and
all Tax assessments or administrative or court proceedings pursuant to
Section 8.2, Seller shall indemnify the affected Purchaser Indemnified persons
within thirty (30) days after such payment, provided however that if payment can
legally be deferred subject to the provision of guarantees, the Purchaser
Indemnified Persons shall offer Seller the possibility to offer such guarantees
or to pay the costs thereof in lieu of immediate payment of such Taxes;

 

  (iii) if Seller fails to pay all or part of any amount paid by the Purchaser
Indemnified Persons specified in Sections 11.6(e)(i) and 11.6(e)(ii) when due,
then Seller shall also be obligated to pay to the affected Purchaser Indemnified
Persons interest on the unpaid amount for each day during which the obligation
remains unpaid as provided in Section 1.7(c); and

 

  (iv) if, following the conclusion of any administrative or court proceedings,
the Purchaser Indemnified Persons recover from any relevant Tax authority an
amount with respect to Taxes, for Tax periods ending on or before the Closing
Date, which the Seller has paid to the Purchaser Indemnified Persons under
Sections 11.6(e)(i) or 11.6(e)(ii) above or the Purchaser Indemnified Persons
receive an indemnity covering the costs of any guarantees provided by Seller or
the costs of which were borne by Seller, under Section 11.6(e)(ii), the
Purchaser Indemnified Persons shall promptly repay such amounts to Seller.

 

11.7 Effect of Investigation or Knowledge; Limitations on Liability; Other

 

  (a) Subject to the provisions of this Section 11.7, any claim for
indemnification by an Indemnified Person pursuant to Section 11.1(c) and Section
11.2 shall not be adversely affected by any investigation by or opportunity to
investigate afforded to the Indemnified Person at any time, nor shall such a
claim be adversely affected by the Indemnified Person’s knowledge on or before
the Closing Date of any breach of the type specified in Article XI or of any
state of facts that may give rise to such a breach. The waiver of any condition
based

 

58



--------------------------------------------------------------------------------

  on the accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or obligation pursuant to Section 11.1(c) and
Section 11.2, will not adversely affect the right to indemnification, payment of
Losses or other remedy based on such representations, warranties, covenants or
obligations.

 

  (b) The amount of any Loss for which indemnification is provided under this
Article XI shall be net of any amounts actually recovered by the Indemnified
Person under insurance policies in effect and applicable to such Loss after
taking into account any increase in premiums as a result of the relevant
insurance claim. Purchaser shall use commercially reasonable efforts to pursue
all such insurance recoveries to which Purchaser or the Companies may be
entitled (whether directly or as a result of assignment of their benefit).

 

  (c) Any payment or indemnity required to be made pursuant to Section 11.1
shall be reduced by the amount of any Tax saving or benefit relating to such
payment or indemnity (including any Tax reduction or credit) actually realized
by the Indemnified Person (which term shall, for purposes of this paragraph,
include the ultimate payer(s) of Taxes in the case of an Indemnified Person that
is a branch or a disregarded entity or other pass-through entity for any Tax
purpose) in the year the Loss is incurred that would not have been realized but
for the Loss giving rise to the payment or indemnity.

 

  (d) Notwithstanding Section 11.1, the Purchaser Indemnified Persons shall not
be entitled to indemnification under this Article XI with respect to any Loss
that:

 

  (i) is expressly reflected as a liability or reserve in the Closing Date
Accounts, to the extent such liability or reserve has been taken into account in
the calculation of the Financial Debt or the Net Working Capital;

 

  (ii) results from the entry into force of, or changes in, any Laws (including
with retroactive effect), or changes in the interpretation of any Laws on the
basis of case law or administrative or regulatory practice, in each case after
Closing;

 

  (iii) results from any change in the IFRS and the Accounting Principles after
Closing;

 

  (iv) results from any element, event or fact which occurred after Closing
outside the Ordinary Course of Business (applying mutatis mutandis to Purchaser
and its Affiliates);

 

  (v) except for any Loss pursuant to Section 11.1(c), results from facts,
events or omissions disclosed or reasonably discoverable in documents available
to the public or in the disclosure Schedules to this Agreement as may be
supplemented in accordance with Section 4.22;

 

  (vi) results from, or has been increased as a result of, any action taken by
or on behalf of, or omission of, Purchaser or any of its Affiliates (including,
for the avoidance of doubt, the Companies) outside the Ordinary Course of
Business (applying mutatis mutandis to Purchaser and any of its Affiliates)
after Closing; or

 

59



--------------------------------------------------------------------------------

  (vii) results from any counterclaim by Business Employees dismissed by
Purchaser or any of its Affiliates (including, for the avoidance of doubt, the
Companies) after Closing.

 

  (e) Notwithstanding the fact that a Loss may result from a breach or
inaccuracy of more than one item set forth in Section 11.1, a Party’s liability
may only be sought once in respect of any such Loss.

 

  (f) No Loss may be indemnified twice or be indemnified if it has already been
taken into account in the determination of the Purchase Price pursuant to
Sections 1.4 through 1.6.

 

  (g) The indemnification provisions contained in this Article XI are intended
to provide the sole and exclusive remedy following the Closing as to all Losses
any Party may incur arising from or relating to the Agreement or the
transactions contemplated thereby, and each Party hereby waives to the full
extent they may do so, any other rights or remedies that may arise under any
applicable statute, rule or regulation.

 

  (h) The indemnities herein are intended solely for the benefit of the Persons
expressly identified in this Article XI (and their permitted successors and
assigns) and are in no way intended to, nor shall they, constitute an agreement
for the benefit of, or be enforceable by, any other Person.

 

  (i) To the extent permitted by applicable Law, the Parties agree to treat all
payments under the indemnification provisions of this Article XI as an
adjustment to the Purchase Price.

 

  (j) For purposes of this Article XI, all references to this Agreement shall be
deemed to include Exhibits and Schedules hereto as well as any certificates
delivered hereunder.

ARTICLE XII

DEFINITIONS AND INTERPRETATION

 

12.1 Definitions

For the purposes of this Agreement:

“2012 Combined Financial Statements” has the meaning set forth in
Section 4.5(a).

“2013 Combined Balance Sheet” has the meaning set forth in Section 4.5(b).

“2013 Combined Financial Statements” has the meaning set forth in
Section 4.5(b).

“Accounting Principles” has the meaning set forth in Section 1.6(a).

 

60



--------------------------------------------------------------------------------

“Acquisition Notice” has the meaning set forth in Section 1.2(a).

“Adjusted 2014 Revenue of the Business” means the aggregate revenue of the
Business generated in the financial year 2014 (with revenue generated from
Seller or Seller Parties being capped at EUR 19,600,000 for purposes of
calculating the Adjusted 2014 Revenue of the Business), minus the Disposed
Revenue, provided that (i) the maximum amount of revenue to be so deducted shall
be limited to EUR 25,000,000, and (ii) a Disposal shall not be deemed to have
occurred until completion of such Disposal actually occurs. The relevant revenue
shall be determined using IFRS and the Accounting Principles and the currency
exchange rates used in the 2013 Combined Financial Statements, as attached in
Exhibit 12.1(i).

“Affiliate” means, with respect to any specified Person, any other Person which,
directly or indirectly, owns or controls, is under common ownership or control
with, or is owned and controlled by, such specified Person.

“Agreement” has the meaning set forth in the Preamble.

“AMF” means the French Autorité des marchés financiers.

“Ancillary Agreements” means the Local SPAs, the Local APAs, the Trademark
License Agreement, the IT Separation Services Agreement, the Transitional
Services Agreement, the OneKey License Agreement, the MyIT License Agreement,
the Reportive License Agreement, the Docnet Distribution Agreement and the
Printing Services Agreement, it being expressly acknowledged that, should Seller
and Purchaser or any of their Subsidiaries enter in all or part of the Offered
Data Supply and Services, the underlying agreements shall be deemed Ancillary
Agreements.

“Antitrust Authority” has the meaning set forth in Section 7.3(a).

“Assumed Benefit Plan” shall mean each Seller Benefit Plan or portion thereof
that (i) Purchaser or any of its Affiliates is required to assume under
applicable Law or any applicable collective bargaining agreement, trade union
agreement or works council agreement, or (ii) is sponsored or maintained by the
Companies as of Closing.

“Assumed Employee Program” shall mean each Employee Program or portion thereof
that (i) Purchaser or any of its Affiliates is required to assume under
applicable Law or any applicable collective bargaining agreement, trade union
agreement or works council agreement, or (ii) is sponsored or maintained by the
Companies as of Closing.

“Assumed Liabilities” has the meaning set forth in Section 1.1(c).

“Audits” has the meaning set forth in Section 7.11(d).

“Basket” has the meaning set forth in Section 11.3(a)(ii).

“Benefit Plan” means the collective plans or programs relative to severance,
retirement, profit sharing, savings, life, health, disability, accident, medical
insurance, or other welfare fringe benefit.

“Business” has the meaning set forth in the Recitals.

 

61



--------------------------------------------------------------------------------

“Business Data” has the meaning set forth in Section 4.16(a).

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banking institutions in Paris or New York are authorized or obligated
by Law or executive order to be closed.

“Business Employee” means any individual who is a Transfer Employee or a
Reorganization Employee.

“Business Products” means all products and services developed (including
products and services for which development is ongoing), manufactured, made
commercially available, marketed, distributed, sold, provided, imported for
resale or licensed out by or on behalf of the Business or a Company since its
inception.

“Business Software” means all material Software either owned by the Companies or
used in connection with the Business (whether owned by the Seller Parties or
licensed from any other Person).

“Cash” has the meaning set forth in Section 1.4(b).

“Cash Pool Companies” has the meaning set forth in Section 2.2(a).

“Cash Pool Payable” has the meaning set forth in Section 2.2(c).

“Cash Pool Receivable” has the meaning set forth in Section 2.2(c).

“Cash Pool Subsidiaries” has the meaning set forth in Section 2.2(a).

“Closing” has the meaning set forth in Section 3.1.

“Closing Date” has the meaning set forth in Section 3.1.

“Closing Date Accounts” has the meaning set forth in Section 1.6(a).

“Code” means the United States Internal Revenue Code of 1986, as amended,
including any successor thereto and any regulations promulgated thereunder.

“Companies” has the meaning set forth in the Recitals.

“Companies’ Equity” has the meaning set forth in Section 4.3(c).

“Company Intellectual Property” means all Intellectual Property owned by the
Companies and all Intellectual Property transferred to the Companies pursuant to
the reorganization measures in Section 2.1(a) and Exhibit 2.1(a), excluding for
the avoidance of doubt, any Intellectual Property (i) exclusively relating to
the Retained Assets which shall be transferred out of any Company pursuant to
the reorganization measures set forth in Section 2.1(a) and (ii) licensed by any
Seller Party to Purchaser under the Trademark License Agreement or Transitional
Services Agreement.

“Compliance Plan” has the meaning set forth in Section 7.11(d).

 

62



--------------------------------------------------------------------------------

“Contract” means any written or oral contract, agreement, lease, license, sales
and purchase order, warranty or similar binding arrangement or understanding, in
each case as amended or supplemented from time to time.

“Contributor” means any former or current employee, officer, director,
consultant or any other individual who is or has been involved in the creation,
invention or development of Intellectual Property for or on behalf of the
Companies or the Business.

“Copyrights” means all copyrights (registered or unregistered), copyright
registrations and applications and moral rights, and rights ancillary or
equivalent thereto, and all rights therein provided by multinational treaties or
conventions

“Current Offerings” has the meaning set forth in Section 9.1.

“Database” means the collection or compilation of data used, recorded, stored,
transmitted and retrieved in electronic or paper form by the Seller Parties or
the Companies in the conduct of the Business as presently conducted, or acquired
from third parties. The term “Database” includes all documentation, written
narratives and flow diagrams of all procedures used in connection with the
collection, processing, projection and distribution of data contained in
Databases.

“Database Rights” means all databases, including sui generis database rights.

“Data Protection Authorities” means any Governmental Entity responsible for
monitoring the application within its territory of the applicable Data
Protection Legislation or enforcing such legislation, such as the Commission
nationale de l’informatique et des libertés (CNIL) in France or the Information
Commissioner in the United Kingdom, including any Governmental Entity with whom
another Data Protection Authority must consult or whose authorization is
required such as the Committee in charge of healthcare research processing
(CCTIRS) in France.

“Data Protection Legislation” means (i) the EU Data Protection Legislation,
(ii) all Laws implementing the EU Data Protection Legislation, (iii) the Health
Insurance Portability and Accountabilty Act (HIPAA) and its accompanying
regulations, and (iv) any other applicable European Union, United States,
national, federal, state or other Laws relating to the use, processing,
collection or dissemination of personal data or personally identifiable
information, including without limitation Laws regulating the processing of
personal data for the purposes of direct marketing and Laws protecting privacy.
For the purpose of this Agreement, the terms “personal data”, “personally
identifiable information”, “processing”, “control”, “data subject”, derivatives
thereof or equivalent concepts in relation to personal data or personally
identifiable information shall have the meanings ascribed to them in the
applicable Data Protection Legislation.

“De Minimis” has the meaning set forth in Section 11.3(a)(i).

“Designated Transferees” has the meaning set forth in Section 1.2(a).

“Designs” shall mean all designs, whether registered or unregistered.

“Disposal” has the meaning set forth in Section 7.3(e).

 

63



--------------------------------------------------------------------------------

“Disposed Business” has the meaning set forth in Section 7.3(e).

“Disposed Revenue” means the revenue generated by each of the Disposed
Businesses during the financial year 2014, duly aggregated. The relevant revenue
shall be determined using IFRS and the Accounting Principles and the currency
exchange rates used in the 2013 Combined Financial Statements, as attached in
Exhibit 12.1(i).

“Dispute” has the meaning set forth in Section 13.2(b).

“Disputed Amounts” has the meaning set forth in Section 1.6(d).

“Docnet Distribution Agreement” has the meaning set forth in Section 2.7.

“Drop Dead Date” shall mean the date that is three hundred (300) days after the
later of (i) the date of the Merger Filing with the European Commission, and
(ii) the date of the Merger Filing with the U.S. Federal Trade Commission and
Department of Justice, or such later date as the Parties may agree.

“Employee Program” means the employee collective plans or programs, collective
agreements or commitments that are relative to severance, retention, change in
control and, termination terms, retirement and pension, profit sharing,
variable, incentive or deferred compensation, stock option, restricted stock or
other equity-based plan, vacation and working time, savings, life, health,
disability, accident, medical insurance, or other welfare fringe benefit that is
established to provide benefits to any current or former employee or current or
former independent contractor of an employer, its affiliates or their successor.

“Encumbrance” means any option, mortgage, charge, pledge, transfer restriction,
lien, title defect, right of first refusal, right of first offer, or any other
security, encumbrance or restriction to use or transfer.

“Estimated Purchase Price” has the meaning set forth in Section 1.5.

“Exhibits” shall mean the exhibits to this Agreement.

“EU Data Protection Legislation” means directive 95/46/EC of the European
Parliament and of the Council of October 24, 1995 on the protection of
individuals with regards to the processing of personal data and on the free
movement of such data and directive 2002/58/EC of the European Parliament and of
the Council of July 12, 2002 concerning the processing of personal data and the
protection of privacy in the electronic communications sector.

“Financial Debt” has the meaning set forth in Section 1.4(b).

“Financial Information” has the meaning set forth in Section 1.6(a).

“First Audit” has the meaning set forth in Section 7.11(d).

“French NewCo” shall mean the French société par actions simplifiées to be
incorporated as set forth in Exhibit 2.1(a).

 

64



--------------------------------------------------------------------------------

“Governing Documents” means, with respect to a Person that is not an individual,
(i) its articles or certificate of incorporation and bylaws or certificate of
formation and operating agreement (or equivalent creation, formation, or
organizational documents) and (ii) any amendment or supplement to the foregoing.

“Governmental Entity” means any supranational, national, state, municipal, local
or foreign government, any instrumentality, subdivision, court, administrative
agency or commission or other governmental authority or instrumentality, or any
quasi-governmental or private body exercising any Tax, regulatory or
governmental or quasi-governmental authority, any Intellectual Property Office
and any Data Protection Authority.

“ICC” has the meaning set forth in Section 13.2(c).

“IFRS” means international financial reporting standards (i) as implemented in
the European Union, or (ii) for purposes of the SEC Financial Statements, issued
by the International Accounting Standards Board.

“Indemnified Person” has the meaning set forth in Section 11.6(a).

“Indemnifying Party” has the meaning set forth in Section 11.6(a).

“Independent Auditor” means (i) the Paris office of (A) Baker Tilly LLP or, if
it refuses its appointment, (B) FTI Consulting, France or, if it refuses its
appointment (C) Cailliau Dedouit et Associés; or if it refuses its appointment,
(ii) any replacement independent auditor appointed pursuant to Section 1.6(e).

“Intellectual Property” means all rights in intellectual and industrial property
in any jurisdiction, whether registered or unregistered, including rights in:
(a) inventions and invention disclosures, whether or not patentable, whether or
not reduced to practice or whether or not yet made the subject of a Patent,
(b) Patents, (c) Trademarks, (d) Designs, (e) Copyrights, (f) Software,
(g) Database Rights, (h) Trade Secrets, (i) technology (including know-how and
show-how), research and development information, drawings, plans, (j) any
material or content of Soleau envelopes (including Designs, Copyrights,
Software, Databases or Trade Secrets) and (k) all rights to obtain and rights to
apply for Patents, and to register and apply for Trademarks, Designs and
Copyrights, and any registrations of, applications to register and renewals and
extensions of any of the foregoing with or by any Governmental Entity.

“Intellectual Property Office” means any governmental or quasi-governmental
national, supranational or international agency or organization in charge of
recording, granting, registering or issuing Intellectual Property anywhere in
the world (including the French Institut National de la Propriété Industrielle,
the Agence pour la Protection des Programmes, the United States Patent and
Trademark Office, the European Patent Office, the Office of Harmonization for
the Internal Market or the World Intellectual Property Organization).

 

65



--------------------------------------------------------------------------------

“Interest Rate” shall mean the rate for deposits in euro for a period of three
(3) months quoted on the Reuters Page EURIBOR at 11:00 am on the relevant due
date, plus 100 basis points, calculated on the basis of actual days elapsed
divided by 360; provided, however, that the Interest Rate shall not to be less
than 0%.

“Interim Revenue Adjustment Amount” shall equal 50% of the Revenue Adjustment
Amount calculated as if (i) all Disposals were completed, and (ii) the Net
Proceeds were equal to EUR 0.

“IP Agreements” means all Contracts under which a third party licenses or
provides any Intellectual Property to any Company or, to the extent such
Intellectual Property is used in the Business, to any Seller Party (except for
any non-exclusive licenses for commonly commercially available “off the shelf”
Software programs with a value of less than EUR 50,000 per year under which a
Company is a licensee) including Contracts containing releases, immunities from
suit, covenants not to sue or non-assertion provisions that relate to
Intellectual Property.

“IT Separation Services Agreement” has the meaning set forth in Section 2.6(a).

“Kadridge Distribution Agreement” has the meaning set forth in Section 2.7.

“Key Business Employee” means any Business Employee holding free shares in
Seller as of June 30, 2014.

“Law” means any applicable law, ordinance, regulation, rule, treaty, judgment,
order (whether temporary, preliminary or permanent), decree, binding
recommendations and opinions, arbitration award, license or permit of any
Governmental Entity.

“Liability Cap” has the meaning set forth in Section 11.3(a)(iii).

“Local Cash Pool” has the meaning set forth in Section 2.2(a).

“Local APAs” has the meaning set forth in Section 1.3(b).

“Local SPAs” has the meaning set forth in Section 1.3(a).

“Local Transfer Agreements” has the meaning set forth in Section 1.3(b).

“Losses” has the meaning set forth in Section 11.1.

“LTM Revenue” means the aggregate revenue of the Business during the past twelve
(12) months ending on the Closing Date.

“Major Customers” means the top twenty-five (25) customers of the Business in
terms of worldwide consolidated (i.e. taking into account its affiliated
entities) euro value during the financial year 2013.

“Major Suppliers” means the top twenty-five (25) suppliers of the Business in
terms of worldwide consolidated (i.e. taking into account its affiliated
entities) euro value during the financial year 2013.

“Marks” shall mean the “Cegedim” trademarks and the “Medexact” trademarks.

 

66



--------------------------------------------------------------------------------

“Material Adverse Effect” means any change, event, circumstance or effect
(whether alone or together with other changes, events, circumstances or effects)
that is or would reasonably be expected to (i) be materially adverse to the
condition (financial or otherwise), business or results of operations of the
Business and/or the Companies taken as a whole, or (ii) prevent consummation of
the transactions contemplated under this Agreement and the Ancillary Agreements.

“Material Contracts” means (i) any master agreement (it being specified that any
agreement which governs the key terms of a contractual relationship with a Major
Customer or Major Supplier shall be deemed a master agreement) in relation to
the conduct of the Business with any Major Customer or any Major Supplier, and
(ii) any agreement in relation to the conduct of the Business involving
consolidated (i.e., taking into account its affiliated entities) payments in
excess of EUR 5,000,000 by any party thereto during the fiscal year ending on
December 31, 2013, it being understood for the avoidance of doubt that any local
application agreement, statement of work, work order or any similar agreement
under a master agreement referred to in (i) above shall not be deemed a Material
Contract.

“Merger Clearances” has the meaning set forth in Section 7.3(a).

“Merger Filings” has the meaning set forth in Section 7.3(a).

“MyIT License Agreement” has the meaning set forth in Section 2.7.

“Negative Adjustment Amount” has the meaning set forth in Section 1.6(k).

“Net Proceeds” means (A) in the event the Disposed Revenue is lower than or
equal to EUR 25,000,000, an amount equal to the lower of (i) the aggregate cash
consideration (net of any reasonable out-of-pocket costs and disposal fees)
received by Purchaser as consideration for all Disposals (the “Consideration”)
and (ii) the Disposed Revenue, (B) in the event the Disposed Revenue exceeds EUR
25,000,000, an amount equal to the lower of (i) EUR 25,000,000 and (ii) the
Consideration (x) multiplied by EUR 25,000,000 and (y) divided by the Disposed
Revenue.

“Net Working Capital” has the meaning set forth in Section 1.4(c).

“Notice of Disagreement” has the meaning set forth in Section 1.6(b).

“OneKey License Agreement” has the meaning set forth in Section 2.7.

“Offered Data Supply and Services” has the meaning set forth in Section 2.8(a).

“Offer Employees” has the meaning set forth in Section 7.10(d).

“Open Source Software” means any Software that is subject to the terms of any
Contract in a manner that requires that such Software, or other Software into
which such Software is incorporated, or other Software linked to, derived from,
combined with or distributed with such Software, be (i) disclosed or distributed
in source code form; (ii) licensed for the purpose of making derivative works;
or (iii) redistributable at no charge. Without limiting the foregoing, any
Software that is subject to the terms of any of the licenses certified by the
Open Source Initiative and listed on their website (www.opensource.org) is Open
Source Software.

 

67



--------------------------------------------------------------------------------

“Open Source Software Use” has the meaning set forth in Section 7.11(d).

“Ordinary Course of Business” means the ordinary course of business of Seller
(to the extent it relates to the Business) and the Companies consistent with
past custom and practice (including with respect to frequency and amount).

“Parent Cash Pools” has the meaning set forth in Section 2.2(a).

“Party” and “Parties” has the meaning set forth in the Preamble.

“Patents” means all national and multinational patents, patent registrations,
patent applications, provisional patent applications, utility models and petty
patents, including all reissues, divisions, continuations,
continuations-in-part, extensions and reexaminations of any of the foregoing,
and all rights therein provided by multinational treaties or conventions and all
improvements to the inventions disclosed in each such registration, patent or
application.

“Permits” has the meaning set forth in Section 4.15(b).

“Permitted Encumbrances” means: (i) Encumbrances securing liabilities reflected
in the 2013 Combined Balance Sheet or the SEC Financial Statements for the
calendar year ending December 31, 2014, (ii) Encumbrances for current Taxes not
yet due and payable or for which Taxes are being contested in good faith,
(iii) mechanic’s, materialman’s, carrier’s, repairer’s and other similar
Encumbrances arising or incurred in the Ordinary Course of Business or that are
not yet due and payable or are being contested in good faith, and (iv) the
Encumbrances referred to in Sections 7.2(c) and 7.2(d).

“Person” means an individual, corporation, partnership, limited liability
company, trust or unincorporated organization or a government or any agency or
political subdivision thereof, or any other entity.

“Personnel Records” has the meaning set forth in Section 7.10(f).

“Positive Adjustment Amount” has the meaning set forth in Section 1.6(k).

“Pre-Closing Tax Refunds” has the meaning set forth in Section 8.1(b).

“Printing Services Agreement” has the meaning set forth in Section 2.6(c).

“Proceedings” means any actions, suits, litigations, arbitrations, proceedings
(including any civil, criminal, administrative, investigative or appellate
proceeding), or hearings commenced, brought, conducted or heard by or before, or
otherwise involving, any court or other Governmental Entity or any arbitrator or
arbitration panel.

“Purchase Price” has the meaning set forth in Section 1.4(a).

“Purchaser” has the meaning set forth in the Preamble.

“Purchaser Indemnified Person” has the meaning set forth in Section 11.1.

 

68



--------------------------------------------------------------------------------

“Purchaser’s Bank Account” has the meaning set forth in Section 1.7(e).

“Put Option Agreement” has the meaning set forth in the Recitals.

“Put Option Date” has the meaning set forth in the Recitals.

“Registered Company Intellectual Property” has the meaning set forth in
Section 5.5(a).

“Reorganization Employees” means those employees of Seller who will be
transferred to French NewCo as part of the reorganization measures contemplated
in Exhibit 2.1(a) in accordance with the Transfer Regulations and who remain
employed by French NewCo immediately prior to the Closing Date.

“Reportive License Agreement” has the meaning set forth in Section 2.7.

“Representatives” means the directors, officers, employees, counsels,
accountants and other authorized representatives of a Person.

“Retained Assets” has the meaning set forth in the Recitals.

“Revenue Adjustment Amount” has the meaning set forth in Section 1.4(d).

“Schedules” shall means the schedules to this Agreement.

“SEC Financial Statements” shall mean the combined carve-out financial
statements of the Business, comprising a combined carve-out balance sheet,
statement of operations, statement of cash flows, statement of shareholders’
equity, and statement of comprehensive income, together with all related
footnotes and schedules, prepared in good faith in accordance with IFRS and the
Accounting Principles applied on a consistent basis throughout the period
covered thereby.

“Seller” has the meaning set forth in the Preamble.

“Seller Benefit Plan” means each Benefit Plan sponsored, maintained or
contributed to (or required to be contributed to) by the Seller Parties (in
connection with the Business) or the Companies, or with respect to which any
Seller Party or Company is a party, and in which any Business Employee is or
becomes eligible to participate or derive a benefit.

“Seller Employee Program” means each Employee Program sponsored, maintained or
contributed to (or required to be contributed to) by the Seller Parties (in
connection with the Business) or the Companies, or with respect to which any
Seller Party or Company is a party, and in which any Business Employee is or
becomes eligible to participate or derive a benefit.

“Seller Parties” shall mean Seller and the Seller Subsidiaries designated as
“Seller Party” in Exhibit 1.1(a) and Exhibit 1.1(c).

“Seller’s Bank Account” has the meaning set forth in Section 1.7(d).

 

69



--------------------------------------------------------------------------------

“Seller’s Knowledge” means the actual knowledge of Jean-Claude Labrune, Laurent
Labrune, Pierre Marucchi, Sandrine Debroise, Anna Guillaume, Karl Guenault,
Chantal Perusat and Tania Sabbah.

“Shared Domain” has the meaning set forth in Section 7.11(b)(ii).

“Shares” has the meaning set forth in Section 1.1(a).

“Signing Date” means the date of signing of this Agreement.

“Software” means any and all computer programs and applications and all related
source code and object code, documentation, manuals, program files, field and
data definitions and relationships, data definition specifications, data models,
program and system logic, interfaces, program modules, routines, subroutines,
algorithms, program architecture, design concepts, system design, program
structure, sequence and organization, screen displays and report layouts, and
all other material related to such software.

“Sold Assets” has the meaning set forth in Section 1.1(c).

“Sold Companies” has the meaning set forth in the Recitals.

“Specific Indemnity Event” has the meaning set forth in Exhibit 12.1(ii).
Section 11.7(d)(vii) shall not apply with respect to any counterclaims relating
to the Specific Indemnity Event.

“Straddle Period” means a Tax period that includes the Closing Date but does not
begin or end on that day.

“Straddle Period Liability” means all Tax liabilities relating to the
pre-Closing portion of any Straddle Period determined in accordance with Section
8.3.

“Subsequent Audit” has the meaning set forth in Section 7.11(d).

“Subsidiary” means with respect to any specified Person, any other Person with
respect to which such specified Person, directly or indirectly, (i) owns or
controls capital stock or other equity interests representing more than fifty
percent (50%) of the general voting power under ordinary circumstances of such
other Person, (ii) has the power to elect a majority of the board of directors
of such other Person, or (iii) has the power to direct the business and policies
of such other Person.

“Target Net Working Capital” means an amount equal to 4% of the LTM Revenue.

“Tax” or “Taxes” means any taxes of any kind, including but not limited to those
on or measured by or referred to as income, gross receipts, capital stock,
excise, transfer, registration, gains, sales, goods and services, use, ad
valorem, franchise, profits, stamp, occupation, license, withholding, escheat or
unclaimed property, employment, payroll, severance, premium, value added,
windfall profits, surtaxes, environmental, personal property, real property,
franchise, social security, national health contributions, pension and
employment insurance contributions, customs, together with any interest and any
penalties, additions to tax or additional amounts imposed by any Tax Authority,
whether disputed or not.

 

70



--------------------------------------------------------------------------------

“Tax Authority” means, with respect to any Tax, the Governmental Entity that
imposes such Tax, and the agency (if any) charged with the collection of such
Tax for such Governmental Entity.

“Tax Return” means any return, declaration, report, election, notice, statement
or information return and including any amendment, schedule, attachment, part,
supplement, appendix and exhibit thereto, made, prepared, filed or required to
be filed with any Governmental Entity, domestic or foreign, with respect to
Taxes.

“Third Party Claim” has the meaning set forth in Section 11.6(a).

“TOGC” means (a) in the case of VAT imposed in conformity with European Union
Council Directive 2006/112/EC (the “VAT Directive”), the transfer by Seller or
the Seller Parties of a totality of assets or part thereof within the meaning of
Article 19 of the VAT Directive that is not subject to VAT by virtue of the
relevant Tax Law of an EU member state implementing such Article, and (b) in the
case of any other VAT, the transfer by Seller or the Seller Parties of a
business as a going concern or a part thereof that is not subject to VAT by
virtue of the relevant Tax Law of the relevant jurisdiction.

“Trademarks” means all trademarks, service marks, trade dress, logos,
distinguishing guises and indicia, trade names, corporate names, business names
and domain names; in each case, whether or not registered, including all common
Law rights, and registrations, applications for registration and renewals
thereof, including, but not limited to, all marks registered in the United
States Patent and Trademark Office, the Intellectual Property Offices of the
states and territories of the United States, and the Intellectual Property
Offices of other nations throughout the world, and all rights therein provided
by multinational treaties or conventions and any goodwill associated with any of
the foregoing.

“Trademark License Agreement” has the meaning set forth in Section 2.4(a).

“Trade Secrets” means all trade secrets and confidential information (including
know-how, studies, ideas, formulas, methods, processes, procedures and
specifications).

“Transfer” means any sale, assignment, hypothecation, transfer or other
disposition.

“Transfer Employees” means the employees employed by the Companies (other than
French NewCo) and who remain employed by the Companies (other than French NewCo)
immediately prior to the Closing Date.

“Transfer Regulations” means the provisions of EU Council Directives 77/187/EC
and 2001/23/EC (as amended from time to time) and the laws implementing such EU
Council Directives in any relevant jurisdiction and any comparable employee
transfer laws and regulations of any non-EU jurisdictions.

“Transfer Taxes” has the meaning set forth in Section 13.6.

“Transitional Services Agreement” has the meaning set forth in Section 2.6.

“VAT” shall mean value added taxes.

 

71



--------------------------------------------------------------------------------

Where any group or category of items or matters is defined collectively in the
plural number, any item or matter within such definition may be referred to
using such defined term in the singular number, and vice versa.

 

12.2 Interpretation

In this Agreement, except as otherwise expressly provided or as the context
otherwise requires:

 

  (a) Reference to an Article, a Section, a Subsection or a Schedule is to an
article, section, subsection or schedule to this Agreement.

 

  (b) The word “including” and words of similar import, when following a general
statement or term, is not to be construed as limiting the general statement or
term to any specific item or matter set forth or to similar items or matters,
but rather as permitting the general statement or term to refer also to all
other items or matters that could reasonably fall within its broadest possible
scope.

 

  (c) An accounting term not otherwise defined herein has the meaning assigned
to it, and, unless otherwise specifically noted, every calculation to be made
hereunder is to be made in accordance with IFRS.

 

  (d) A reference to a statute includes all statutory instruments, rules and
regulations made thereunder, all amendments to or restatements of the foregoing
in force from time to time, and every statute or regulation that supplements,
supersedes or is a successor to such statute, statutory instrument, rule or
regulations.

 

  (e) A reference to a Person includes any successor to that Person

 

  (f) A word importing the masculine gender includes the feminine and neuter, a
word in the singular includes the plural, a word importing a corporate entity
includes an individual, and vice versa.

 

  (g) A reference to “approval”, “authorization” or consent means written
approval, authorization and consent.

ARTICLE XIII

MISCELLANEOUS

 

13.1 Notices

All notices and communications hereunder shall be in writing and shall be deemed
to have been duly given upon receipt of: hand delivery; certified or registered
mail, return receipt requested; telecopy transmission with confirmation of
receipt; or delivery by an international carrier with proof of receipt:

 

72



--------------------------------------------------------------------------------

  (a) If to Seller, to

Cegedim SA

127-137, rue d’Aguesseau

92641 Boulogne-Billancourt

France

Attention: CEO

Copy: Legal director

Phone: +33 1 49 09 22 00

Fax: +33 1 49 09 24 62

with a copy (which shall not constitute notice) to:

Ashurst LLP

18, square Edouard VII

75009 Paris

France

Attention: Yann Gozal

Phone: +33 1 53 53 53 75

Fax: +33 1 53 53 53 54

 

  (b) If to Purchaser, to:

IMS Health Incorporated

83 Wooster Heights Road

Danbury, CT 06810

USA

Attention: General Counsel

Phone: +1 203 448 4608

Fax: +1 203 448 4668

with a copy (which shall not constitute notice) to:

Cleary Gottlieb Steen & Hamilton LLP

Rue de la Loi 57

1040 Brussels

Belgium

Attention: Jacques Reding

Phone: +32 2 287 2000

Fax: +32 2 231 1661

Such names and addresses may be changed by written notice to each Person listed
above.

 

13.2 Governing Law; Dispute Resolution

 

  (a) This Agreement shall be governed by and construed in accordance with the
Laws of France (without regard to the choice of Law provisions thereof).

 

  (b)

If there shall be any dispute, controversy or claim between the Parties arising
out of, relating to, or connected with this Agreement (other than any disputes
on the Closing Date Accounts and/or the resulting adjustment to the Estimated
Purchase Price, which shall be governed exclusively by the provisions of
Section 1.6) and/or any Local Transfer Agreement (“Dispute”), the breach,
termination or invalidity hereof, or the provisions contained herein or omitted

 

73



--------------------------------------------------------------------------------

  herefrom, the Parties shall use their best efforts to resolve the matter on an
amicable basis and in a manner fair and equitable to the Parties. If one Party
notifies the other Party or Parties that a Dispute has arisen and the Parties to
such Dispute are unable to resolve the Dispute within thirty (30) days from such
notice, then the matter shall be referred to the chief executive officers of IMS
and Cegedim, who shall act by mutual agreement on all such matters. No recourse
to arbitration under this Agreement shall take place unless and until the chief
executive officers of IMS and Cegedim have been unable to resolve the Dispute
within thirty (30) days after the expiration of the thirty (30) day period
referred to above.

 

  (c) All Disputes arising out of or in connection with this Agreement and the
Local Transfer Agreements shall be finally settled under the Rules of
Arbitration of the International Chamber of Commerce (“ICC”) by three
arbitrators appointed in accordance with the said Rules. The place of
arbitration shall be London, United Kingdom. The language of the arbitration
shall be English.

 

  (d) Each Party shall nominate one arbitrator within twenty (20) Business Days
after delivery of the request for arbitration. In the event a Party fails to
nominate an arbitrator, upon request of either Party, such arbitrator shall
instead be appointed by the ICC within twenty (20) Business Days of receiving
such request. The two arbitrators appointed in accordance with the above
provisions shall nominate the third arbitrator within thirty days of their
appointment. If the first two appointed arbitrators fail to nominate a third
arbitrator, then, upon request of either Party, the third arbitrator shall be
appointed by the ICC within twenty (20) Business Days of receiving such request.
The third arbitrator shall serve as Chairman of the Arbitral Tribunal.

 

  (e) Except as may be required by applicable Law, stock exchange rules or court
order, the parties agree to maintain confidentiality as to all aspects of any
arbitration, including its existence and results, except that nothing herein
shall prevent any Party from disclosing information regarding such arbitration
for purposes of proceedings to enforce this clause or to enforce the award or
for purposes of seeking provisional remedies from a court of competent
jurisdiction. The Parties further agree to obtain the arbitrators’ agreement to
preserve the confidentiality of the arbitration.

 

  (f) The Parties agree that Sections 13.2(b) to 13.2(f) shall apply as the
exclusive means of resolving any and all Disputes under this Agreement and any
Local Transfer Agreement.

 

13.3 Headings

The headings herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof.

 

13.4 Entire Agreement

This Agreement and the Ancillary Agreements constitute the entire agreement
among the Parties with respect to the subject matter of such documents and
supersede all prior agreements, understandings and negotiations, both written
and oral, among the Parties with respect to the subject matter thereof.

 

74



--------------------------------------------------------------------------------

13.5 Amendment and Modification

No provision of this Agreement may be amended or waived unless such amendment or
waiver is in writing and signed, in the case of an amendment, by the Parties, or
in the case of a waiver, by the Party against whom the waiver is to be
effective.

 

13.6 Expenses; Taxes

Except as otherwise provided in this Agreement, all costs and expenses incurred
in connection with the preparation, negotiation and performance of this
Agreement and the transactions contemplated hereunder shall be paid by the Party
incurring such cost or expense. Seller shall be liable for, and shall pay when
due, any transfer, documentary, sales, use, registration, stamp, value added or
other similar Taxes (the “Transfer Taxes”) resulting from or relating to the
reorganization measures referred to in Sections 2.1 and 5.1, to the extent they
are outstanding as of the Closing Date and not reflected as Financial Debt or as
part of the Net Working Capital in the Closing Date Accounts, and shall file all
necessary Tax Returns with respect to all such Transfer Taxes. If required by
Law, Purchaser and/or the Companies will join in the execution of any such Tax
Return. Any Transfer Taxes resulting from or relating to the transactions
contemplated under this Agreement and any Ancillary Agreement other than the
reorganization measures referred to in Sections 2.1 and 5.1 and those reflected
in the definition of Financial Debt or as part of the Net Working Capital in the
Closing Date Accounts shall be paid by Purchaser, and Purchaser shall file all
necessary Tax Returns with respect to all such Transfer Taxes. If required by
Law, Seller and/or the Companies will join in the execution of any such Tax
Return.

 

13.7 Binding Effect, Benefits

This Agreement shall inure to the benefit of and be binding upon the Parties
(and, to the extent provided in Section 11.1, the Purchaser Indemnified Persons)
and their respective successors and assigns. Nothing in this Agreement, express
or implied, is intended to confer on any Person other than the Parties (and, to
the extent provided in Section 11.1, the Purchaser Indemnified Persons) and
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement.

 

13.8 Severability

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. To the extent any provision of this
Agreement is determined to be prohibited or unenforceable in any jurisdiction,
the Parties agree to use reasonable efforts, and agree to cause their
Subsidiaries to use reasonable efforts, to substitute one or more valid, legal
and enforceable provision that, insofar as practicable, implement the purposes
of the prohibited or unenforceable provision.

 

75



--------------------------------------------------------------------------------

13.9 Assignability

No Party may assign, delegate, or otherwise transfer any of its rights or
obligations under this Agreement without the prior written consent of the other
Party hereto, and any such assignment shall be void, except that either Party
may sell, transfer or assign, the Agreement in whole or from time to time in
part, to one or more of its Affiliates, provided that no such transfer or
assignment shall relieve the transferring Party of its obligations hereunder.

 

13.10 Specific Performance

The Parties agree that immediate and irreparable harm and damage would occur for
which monetary damages alone would not be an adequate remedy in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that
in the event of such breach or non-performance, no Party shall interfere with,
delay, obstruct, or prevent the non-breaching Party from taking, or require such
Party to take, any steps prior to taking action to seek an interim and
interlocutory equitable remedy (including an injunction or order for specific
performance) on notice or ex parte to enforce its rights or to preserve the
status quo or prevent irreparable harm and each Party covenants and agrees not
to contest, object to, or otherwise oppose an application for equitable relief
by the other Party in such circumstances, and waives any and all immunities from
any equitable relief to which it may be entitled. Any such relief or remedy
shall not be exclusive, but shall be in addition to all other available legal or
equitable remedies. Each Party agrees that the provisions of this Section 13.10
are fair and reasonable in the commercial circumstances of this Agreement, and
that no Party would have entered into this Agreement but for each Party’s
agreement with the provisions of this Section 13.10.

 

13.11 Schedules

Any fact or item disclosed on any Schedule to this Agreement shall be listed or
described under a caption that specifically identifies the Section(s) of this
Agreement to which the item relates. Unless this Agreement specifically provides
otherwise, neither the specification of any item or matter in any representation
or warranty contained in this Agreement nor the inclusion of any specific item
in any Schedule hereto is intended to imply that such item or matter, or other
items or matters, are or are not in the Ordinary Course of Business, and no
Party shall use the fact of the setting forth or the inclusion of any such item
or matter in any dispute or controversy between the parties as to whether any
obligation, item or matter not described herein or included in any Schedule is
or is not in the Ordinary Course of Business for purposes of this Agreement.

(the following page is a signature page)

 

76



--------------------------------------------------------------------------------

Signed in [•], on [•] in [•] originals.

For Purchaser

 

 

By: [•]

Title: [•]

For Seller

 

 

By: [•]

Title: [•]

 

77